ACCEPTED
                                                                            01-15-00937-CV
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                       12/2/2015 6:38:02 PM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK

                   CASE NO. 01-15-00937-CV
               IN THE FIRST COURT OF APPEALS
                      HOUSTON, TEXAS                       FILED IN
                                                    1st COURT OF APPEALS
                                                        HOUSTON, TEXAS
                                                    12/2/2015 6:38:02 PM
                   LIANG “BENNY” ZHAO,
                                                    CHRISTOPHER A. PRINE
                     Defendant-Appellant,                   Clerk

                             v.
     XO ENERGY, LLC, and XO ENERGY WORLDWIDE, LLLP,
                      Plaintiffs-Appellees.


        ON ACCELERATED INTERLOCUTORY APPEAL FROM
   THE OCTOBER 29, 2015, PRELIMINARY INJUNCTION ISSUED BY
THE 240th JUDICIAL DISTRICT COURT OF FORT BEND COUNTY, TEXAS
                     CAUSE NO. 15-DCV-226436
            THE HONORABLE CHAD BRIDGES, PRESIDING


OPENING BRIEF OF DEFENDANT-APPELLANT LIANG “BENNY” ZHAO


                                  STURM LAW, PLLC

                                  Charles A. Sturm
                                  Texas Bar # 24003020
                                  csturm@sturmlegal.com
                                  Shannon A. Lang
                                  Texas Bar # 24070103
                                  slang@sturmlegal.com
                                  723 Main Street, Suite 330
                                  Houston, Texas 77002
                                  (713) 955-1800 tel.
                                  (713) 955-1078 fax

                                  Attorneys for Defendant-Appellant
                                  Liang “Benny” Zhao

ORAL ARGUMENT REQUESTED
                             1
                  IDENTITY OF PARTIES AND COUNSEL

      Pursuant to Texas Rule of Appellate Procedure 38.1(a), Defendant-
Appellant identifies the following parties to the trial court order from which this
appeal is taken and each party’s trial and appellate counsel:

      Liang “Benny” Zhao
      Defendant-Appellant

      Charles A. Sturm
      Shannon A. Lang
      STURM LAW, PLLC
      723 Main Street, Suite 330
      Houston, Texas 77002

      Trial and Appellate Counsel for Defendant-Appellant
      Liang “Benny” Zhao


      XO Energy LLC
      XO Energy Worldwide, LLLP
      Plaintiffs-Appellees

      Tom Van Arsdel*
      Zachary B. Allie**
      James Bernhardt***
      WINSTEAD PC
      1100 JPMorgan Chase Tower
      600 Travis Street
      Houston, Texas 77002

      Counsel for Plaintiffs-Appellees XO Energy LLC and
      XO Energy Worldwide, LLLP

      *     Trial and appellate counsel
      **    Trial counsel only through November 18, 2015
      ***   Trial counsel as of November 18, 2015




                                         i
                                   TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ......................................................... i
TABLE OF CONTENTS ....................................................................................... ii
INDEX OF AUTHORITIES ................................................................................. iv

  I.    STATEMENT OF THE CASE .....................................................................1

  II. STATEMENT REGARDING ORAL ARGUMENT .................................2

  III. ISSUE PRESENTED .....................................................................................3

  IV. STATEMENT OF FACTS ............................................................................4

        A.    The Wholesale Electricity Markets and the XO Entities. ........................4
        B.    Dr. Zhao’s Employment Agreement with Worldwide. ...........................5
        C.    Dr. Zhao’s Employment with Worldwide. ..............................................8
        D.    FERC Commences an Investigation into XO’s Trading Practices. .........9
        E.    Dr. Zhao’s Resignation from Worldwide. .............................................10
        F.    The Federal Lawsuit. .............................................................................14
        G.    The State Court Lawsuit. .......................................................................16
        H.    The Temporary Injunction Hearing. ......................................................16
        I.    The de novo Temporary Injunction Hearing. ........................................20

  V. SUMMARY OF THE ARGUMENT ..........................................................22

  VI. ARGUMENT................................................................................................24

        A. Standard of Law .....................................................................................24
           1. Temporary Injunction.....................................................................26
           2. Writ of Attachment. ........................................................................30
           3. The Court’s “Inherent Authority” to Attach Assets.......................33

        B.    Analysis..................................................................................................35
              1. The Trial Court Abused its Discretion in Issuing a
                  Temporary Injunction over Dr. Zhao’s Income. ...........................37
                  a. XO did not establish a probable right to recovery. ................37
                  b. XO did not establish a “probable, imminent, and
                       irreparable” injury. .................................................................41
              2. XO is Not Entitled to a Writ of Attachment....................................46

                                                      ii
              3.     The Trial Court Abused its Discretion in Exercising
                     “Inherent Discretion” to Order Dr. Zhao to Deposit his
                     2014 Bonus with the Registry of the Court. ..................................48

  VII. PRAYER ...................................................................................................49
CERTIFICATE OF SERVICE ............................................................................51
CERTIFICATE OF COMPLIANCE ..................................................................52




                                                   iii
                               INDEX OF AUTHORITIES

CASES
Alliance Royalties, LLC v. Booth,
  313 S.W.3d 493 (Tex. App.—Dallas 2010, no pet.) ............................... 33, 34, 48

Baca v. Hoover, Bax & Shearer,
 No. A14-88-00418-CV, 1989 Tex. App. LEXIS 456
 (Tex. App.—Houston [14th Dist.] March 9, 1989, no writ.) ........................ 25, 27

Baker v. Int’l Record Syndicate, Inc.,
 812 S.W.2d 53 (Tex. App.—Dallas 1991, no writ) .............................................31

Ballenger v. Ballenger,
 694 S.W.2d 72 (Tex. App.—Corpus Christi 1985, no writ) ......................... 28, 29

Behringer Harvard Royal Island, LLC v. Skokos,
  No. 05-09-00332-CV, 2009 Tex. App. LEXIS 9456
  (Tex. App.—Dallas Dec. 14, 2009, no pet. ............................................. 33, 34, 49

Berry v. Chase Home Fin. LLC,
  No. C-09-116, 2010 U.S. Dist. LEXIS 12531 (S.D. Tex. Feb. 12, 2010) ...........34

BMG Direct Mktg. v. Peake, 178 S.W.3d 763 (Tex. 2005) .............................. 31, 46

Butnaru v. Ford Motor Co., 84 S.W.3d 198 (Tex. 2002) ........................................26

Camp Mystic, Inc. v. Eastland,
 399 S.W.3d 266 (Tex. App.—San Antonio 2012, no pet.) ........................... 28, 29

Castilleja v. Camero, 414 S.W.2d 424 (Tex. 1967) ................................................34

Castilleja v. Camero, 414 S.W.2d 431 (Tex. 1967) ......................................... 25, 34

Chin Tuo Chen v. Braxton,
 No. 06-09-00088-CV, 2010 Tex. App. LEXIS 171
 (Tex. App.—Texarkana Jan. 13, 2010, pet. denied) ...........................................29

De Beers Consol. Mines v. United States, 325 U.S. 212 (1945) .............................29



                                                iv
E.E. Maxwell Co. v. Arti Décor, Ltd.,
  638 F. Supp. 749 (N.D. Tex. 1986) ......................................................... 30, 31, 46

El Paso Nat’l Bank v. Fuchs, 34 S.W. 206 (1896) ..................................................31

Ex parte Preston, 347 S.W.2d 938 (Tex. 1961) ......................................................33

Forrest Prop. Mgmt. v. Forrest,
 No. 10-09-00338-CV, 2010 Tex. App. LEXIS 5863
 (Tex. App.—Waco July 21, 2010, no pet.) ..........................................................24

Fox v. Tropical Warehouses, Inc.,
 121 S.W.3d 853 (Tex. App.—Ft. Worth 2003, no pet.)................................ 25, 29

Harmon v. Daggett,
 No. B14-88-00103-CV, 1988 Tex. App. LEXIS 2006
 (Tex. App.—Houston [14th Dist.] Aug. 11, 1988, no pet.) .................................34

Harper v. Powell,
 821 S.W.2d 456 (Tex. App.—Corpus Christi 1992, no pet.) ...............................27

In re Argyll Equities, LLC,
  227 S.W.3d 268 (Tex. App.—San Antonio 2007, no pet.) ............... 24, 30, 32, 46

In re Bays, 355 S.W.3d 715 (Tex. App.—Ft. Worth 2011, no pet.)........................33

In re Deponte Invs., Inc.,
  No. 05-04-01781-CV, 2005 Tex. App. LEXIS 898
  (Tex. App.—Dallas, Feb. 3, 2005, no pet.) ............................................. 25, 28, 29

In re Reveille Res. (Texas), Inc.,
  347 S.W.3d 301 (Tex. App.—San Antonio 2011, no pet.) ........................... 25, 32

In re Tex. Natural Res. Conservation Comm’n, 85 S.W.3d 201 (Tex. 2002) .........24

In re Wakefield,
  No. 14-10-01160-CV, 2010 Tex. App. LEXIS 9922
  (Tex. App.—Houston [14th Dist.] Dec. 15, 2010, no pet.) ..................................34

Law v. William Marsh Rice Univ.,
  123 S.W.3d 786 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) ..............30

                                                   v
Manheim v. Adam Dev. Props., L.P.,
 No. 10-09-00259-CV, 2009 Tex. App. LEXIS 9824
 (Tex. App.—Waco Dec. 30, 2009, no pet.)............................................. 27, 43, 44

N. Cypress Med. Ctr. Operating Co. v. St. Laurent,
  296 S.W.3d 171 (Tex. App.—Houston [14th Dist.] 2009, no pet.) .....................24

Nowak v. Los Patios Investors,
 898 S.W.2d 9 (Tex. App.—San Antonio 1995, no pet.) ............................... 28, 29

Nueva Generacion Music Group, Inc. v. Espinoza,
 __ S.W.3d __, 2015 Tex. App. LEXIS 7958
 (Tex. App.—Houston [1st Dist.], July 30, 2015, pet. filed).............. 26, 41, 42, 43

Reyes v. Burrus, 411 S.W.3d 921 (Tex. App.—El Paso 2013, pet. denied) ...........29

Rogers v. Daniel Oil & Royalty Co., 130 Tex. 386 (1937) .....................................26

Rushlake Hotels (USA) v. Hyatt Corp.,
 No. 01-94-00827-CV, 1994 Tex. App. LEXIS 3140
 (Tex. App.—Houston [1st Dist.] Dec. 22, 1994, no pet.) ....................................30

S.R.S. World Wheels v. Wnlow,
  946 S.W.2d 574 (Tex. App.—Ft. Worth 1997, no pet.)................................ 30, 32

Shor v. Pelican Oil & Gas Mgmt., LLC,
  405 S.W.3d 737 (Tex. App.—Houston [1st Dist.] 2013, pet. denied) .................27

State v. Sw. Bell. Tel. Co., 526 S.W.2d 526 (Tex. 1975) .........................................28

Tel. Equip. Network v. Ta/Westchase Place,
  80 S.W.3d 601 (Tex. App.—Houston [1st Dist.] 2002, no pet.)..........................25

Victory Drilling, LLC v. Kaler Energy Corp.,
  No. 04-07-000094-CV, 2007 Tex. App. LEXIS 4966
  (Tex. App.—San Antonio June 27, 2007, no pet.) .................................. 26, 28, 29

Walling v. Metcalfe, 863 S.W.2d 56 (Tex. 1993) ............................................. 26, 27

Wash. DC Party Shuttle, LLC v. iGuide Tours, LLC,
 406 S.W.3d 723 (Tex. App.—Houston [14th Dist.] 2013, pet. denied) ....... 25, 29

                                                vi
World Football League v. Dallas Cowboys Football Club, Inc.,
 513 S.W.2d 102 (Tex. App.—Dallas 1974, writ ref’d n.r.e.)...............................25

STATUTES
TEX. BUS. & COM. CODE § 2.718(a) .........................................................................31
TEX. CIV. PRAC. & REM. CODE § 61.001..................................................................30
TEX. CIV. PRAC. & REM. CODE § 61.002 ..................................................................32
TEX. CIV. PRAC. & REM. CODE § 61.005 ..................................................................31




                                                    vii
                     I.    STATEMENT OF THE CASE

      This case is, in relevant part, a suit for damages and injunctive relief

concerning the alleged breach of confidentiality and non-compete provisions of an

employment agreement. 1.CR.5–20. This accelerated interlocutory appeal is from

the issuance of a Temporary Injunction by the Honorable Chad Bridges of the

240th Judicial District Court of Fort Bend County, Texas, requiring that

Defendant-Appellant deposit into the Registry of the Court, where it is to stay

during the pendency of the case, the total sum of money damages sought by

Plaintiffs-Appellees. 3.CR.620–23.




                                       1
           II.   STATEMENT REGARDING ORAL ARGUMENT

      Despite the weight of settled case law disallowing the issuance of

prejudgment relief attaching Defendant-Appellant’s income in advance of final

judgment, the Trial Court issued a temporary injunction requiring that Defendant-

Appellant deposit with the Registry of the Court, during the pendency of litigation,

the sum of money damages sought by Plaintiffs-Appellees in their breach of

contract and breach of fiduciary duty case. The Trial Court’s Order effects an

unwarranted extension of long-standing Texas law. Defendant-Appellant believes

oral argument would be beneficial to enable the Court to fully explore the novel

ruling of the Trial Court and its implications on Texas residents.




                                          2
                         III.   ISSUE PRESENTED

      Whether the Trial Court erred in issuing a prejudgment, temporary

injunction requiring that Defendant-Appellant deposit into the Registry of the

Court, during the pendency of the lawsuit, the total sum of money sought by

Plaintiffs-Appellees as money damages for their breach of contract and breach of

fiduciary duty claims.




                                       3
                        IV.   STATEMENT OF FACTS

      A.    The Wholesale Electricity Markets and the XO Entities.
      Electricity is a commodity traded on a variety of wholesale electricity

markets that exist in the United States and elsewhere. 1.CR.216–217. Various

trading strategies and methodologies are employed by traders who buy and resell

electricity among power generators, retailers, and financial intermediaries.

1.CR.217–218. These markets are governed by federal regulations enacted by the

Federal Energy Regulatory Commission (“FERC”), various state agencies, and

market operators.   1.CR.218–219.       Because of the ways in which trades are

effectuated, opportunities exist for an unscrupulous trader to manipulate the

markets for her personal gain. 1.CR.218. Thus, several markets utilize rules, such

as the so-called “Settlement Rule,” that require that traders disgorge profits under

certain circumstances to discourage and penalize improper trading activities.

1.CR.218.

      Beginning in or around 2011, Shawn Sheehan began establishing a series of

entities to trade on wholesale electricity markets in the Unites States and/or to

provide services to trading entities.    1.CR.219.    Among these are Plaintiffs-

Appellees XO Energy LLC (“XOE”) and XO Energy Worldwide, LLLP

(“Worldwide”) (collectively, “XO”), which provide various administrative and

technical services to entities and individuals engaged in wholesale electricity


                                          4
trading market. 1.CR.219. XOE, for a monthly fee, provides “technology and

professional” services to Worldwide, including “executive management and

administration, product marketing and sales, information support and technology

services, centralized purchasing, engineering, procurement and logistics, cost

financing, customer support, test engineering, and/or quality control and product

warranty.” 1.CR.219–220. Worldwide is a technology company “in the business

of providing software services and support,” to other Sheehan-related trading

entities. 1.CR.219–220; 2.CR.299 & 301; 2.RR.26 & 60.

      B.    Dr. Zhao’s Employment Agreement with Worldwide.
      In December 2012, Defendant-Appellant Dr. Liang “Benny” Zhao

commenced employment as a Transmission/Congestion Analyst with Worldwide.

1.CR.7 & 220. Dr. Zhao was to be paid a “Base Salary” of $125,000 per year and

participate in the company’s “discretionary employee incentive program.” 1.CR.7

& 23 & 220. As a condition of his employment, Dr. Zhao was required to spend

half his working time in St. Thomas, U.S. Virgin Islands. 1.CR.11 & 23 & 220.

He was otherwise permitted to work remotely from his home in Katy, Texas, and

was provided hardware, software, and supplies from Worldwide to facilitate his

work. 1.CR.220.

      Dr. Zhao’s employment with Worldwide was also contingent upon his

execution of an “Employment Agreement” drafted by the company, the “main


                                       5
intent” of which was to “protect the intellectual property” of the technology

company.    1.CR.7 & 220.       However, in addition to provisions directed to

protection of Worldwide’s software and other technology, the Agreement

contained a variety of provisions setting forth the terms of Dr. Zhao’s employment

with the company. 1.CR.25–32; 2.CR.272–279.

      For example, the Employment Agreement provides that Dr. Zhao would be

employed by Worldwide and expected to “perform such duties as may be assigned

from time to time” by Worldwide’s managers. 1.CR.25; 2.CR.272. In addition to

his Base Salary, the Agreement provides that Dr. Zhao “may be awarded certain

incentive compensation (Profits Share)” at Worldwide’s discretion and that

Worldwide “shall evaluate” whether Dr. Zhao would be awarded such “share of

profits” “[a]t the end of each calendar year.” 1.CR.25; 2.CR.272.

      The Employment Agreement includes a “Non-Competition” provision

which, in relevant part, purports to prohibit Dr. Zhao, for two years following his

separation from Worldwide, from “[being] engaged, directly or indirectly, . . . or

attempting to become engaged in a business that competes with the business of

[Worldwide] or any of its subsidiaries or affiliates as it relates to [Worldwide’s]

business . . . .” 1.CR.26; 2.CR.273.

      The Employment Agreement includes a “Confidentiality” provision that




                                        6
provides that Dr. Zhao “shall not, directly or indirectly, disclose to anyone, or use

in competition with [Worldwide] or any of its subsidiaries or affiliates, any

Confidential Information of or pertaining to [Worldwide],” with “Confidential

Information” defined as “confidential or other proprietary information that is

owned by [Worldwide] or any of its subsidiaries or affiliates . . . .” 1.CR.28;

2.CR.275.

      In the event of a breach of the intellectual property or Non-Competition

provisions of the Employment Agreement, Dr. Zhao’s termination for “Cause,” or

his resignation without “Good Reason,” the Employment Agreement provides that

Dr. Zhao “shall automatically forfeit any and all rights to any deferred Bonuses or

other deferred incentive compensation (including without limitation any options

relating to equity in [Worldwide] or its affiliates), and any grant by [Worldwide] of

such remuneration shall be automatically void.” 1.CR.27; 2.CR.274.

      “Cause” for termination under the Employment Agreement is strictly

defined as “(i) [Dr. Zhao’s] willful and continued failure to perform and to

discharge his . . . duties and responsibilities under [the Employment] Agreement

for any reason (other than [Dr. Zhao’s] disability) after (x) [Worldwide] has

provided [Dr. Zhao] with written notice of its intent to terminate his employment

under this clause, and (y) [Dr. Zhao] has failed to resume the performance of such

duties within fifteen (15) days following receipt of such notice; (ii) any other


                                         7
willful misconduct by [Dr. Zhao] that is materially and demonstrably injurious

economically to [Worldwide]; (iii) [Dr. Zhao’s] final conviction of any felony or

any misdemeanor involving moral turpitude; or (iv) [Dr. Zhao’s] violation of any

of the provisions of Section 5 of this Agreement [which includes the intellectual

property and Non-Competition provisions, but not the Confidentiality provisions,

of the Employment Agreement].” 1.CR.28; 2.CR.275.

      C.    Dr. Zhao’s Employment with Worldwide.
      Upon commencement of employment with Worldwide, Dr. Zhao was tasked

with trading electricity on the “CAISO” market, which covers California and parts

of Nevada. 1.CR.223. Dr. Zhao had never before worked in energy trading.

1.CR.223. Accordingly, his trading activities were closely directed and supervised

by Worldwide’s other employee trading in the CAISO market, Neil Huber.

1.CR.223.    Throughout his employment, Dr. Zhao traveled regularly to St.

Thomas, where Worldwide is located, and Landenberg, Pennsylvania, where XOE

operates, and was in constant contact with his co-workers, and in particular, Mr.

Huber, when he was working from Texas. 1.CR.224.

      Dr. Zhao was a valuable, productive, and very profitable employee. He

earned a bonus in excess of $260,000 in his first year with Worldwide and in

excess of $800,000 his second year with Worldwide. 1.CR.224.




                                        8
      D.    FERC Commences an Investigation into XO’s Trading Practices.
      In late 2014, FERC and/or CAISO commenced an investigation into trading

practices by Mr. Sheehan’s companies. 1.CR.224. At issue was whether XO’s

corporate structure was designed to deliberately evade the Settlement Rule and

whether XO was engaging in improper trading activities on the CAISO market.

1.CR.224. Despite that he was a witness and potential target of the investigation

by virtue of his activities on the CAISO market, XO did not immediately inform

Dr. Zhao of the investigation and, as Dr. Zhao later learned, submitted statements

to FERC and/or CAISO purportedly concerning and/or on behalf of Dr. Zhao

without Dr. Zhao’s input or consent. 1.CR.224.

      FERC subsequently requested an investigative interview with Dr. Zhao.

1.CR.224. Despite obvious conflicts of interest, Mr. Sheehan offered to provide

Dr. Zhao with legal representation, on the condition that Dr. Zhao accept Mr.

Sheehan’s chosen attorneys from the law firm Norton Rose Fulbright

(“Fulbright”), which would simultaneously represent XO, Dr. Zhao, and Mr.

Huber. 1.CR.224. Dr. Zhao, not understanding the serious implications of the

legal conflict, certain of his lack of involvement in any wrongdoing, and unable to

spend tens of thousands of dollars on attorneys’ fees for his employer’s alleged

wrongdoing, accepted Mr. Sheehan’s offer. 1.CR.224.

      In preparation for his FERC investigative interview, Dr. Zhao learned for the


                                        9
first time that his trading activities were not being conducted on behalf of his

employer, Worldwide, but in fact for other Sheehan entities with whom he had no

employment relationship, XO Energy CAL, Inc., XO Energy CAL, LLC, XO

Energy CAL2, Inc., and XO Energy CAL2, LLC. 1.CR.225; 2.RR.60.

      In connection with the FERC investigation, Dr. Zhao was directed to retain,

and not to destroy, any data or materials potentially relevant to the investigation.

1.CR.225. Dr. Zhao took this mandate seriously. 1.CR.225. He consulted with

his employer’s IT staff to ensure that his computer and data were secure.

1.CR.225.   Though he was informed that Worldwide remotely backed-up its

employees’ computers, Dr. Zhao was concerned about potential errors or backup

failures (especially given that he was working thousands of miles away from

Worldwide’s St. Thomas office), and took special care to protect his work

materials. 1.CR.225.

      E.    Dr. Zhao’s Resignation from Worldwide.
      In February 2015, during a trip to St. Thomas, Dr. Zhao was informed by

Mr. Sheehan and Worldwide manager, Joel Bearden, that in order to continue

working for Worldwide, Dr. Zhao would have to relocate permanently to St.

Thomas or Landenberg. 1.CR.225.

      During that meeting, Mr. Sheehan and Mr. Bearden also discussed the terms

of Dr. Zhao’s 2014 incentive compensation.        1.CR.9 & 225.      Based on his


                                        10
performance for the company, Dr. Zhao was to be awarded $834,131.00, of which

$50,000 constituted a “DB Plan Contribution,” $17,000 constituted “2014 Profit

Share,” and $18,000 constituted his 401(k) employer match. 1.CR.225. However,

Dr. Zhao was informed that the company was holding back approximately 10% of

his bonus, which would only be paid if Dr. Zhao cooperated with the company in

the FERC investigation such that the company was ultimately required to pay less

than some internally-targeted amount in regulatory fines. 1.CR.225–226.

      Mr. Sheehan and Mr. Bearden advised Dr. Zhao to take time to consider his

options and asked Dr. Zhao to inform them of his decision to relocate after he

received his bonus at end of the month. 1.CR.226.

      During that same trip to St. Thomas, Dr. Zhao attended a company meeting

during which Mr. Sheehan advised Dr. Zhao and his co-workers that Worldwide

intended to revise the Non-Competition provision of Worldwide’s employment

agreements for any employee who chose to resign following distribution of 2014

bonuses. 1.CR.226. Under the new Non-Competition agreement, the non-compete

period would extend only one year following an employee’s separation from the

company and the company would pay the employee his base salary for four months

of that period.   1.CR.226.   Despite that his Employment Agreement is with

Worldwide, a technology company that provides “software services and support”

to companies engaged in electricity trading, Mr. Sheehan indicated his belief that


                                       11
the Non-Competition provisions of Dr. Zhao’s Employment Agreement prevent

Dr. Zhao from engaging in electricity trading in any capacity anywhere in the

United States. 1.CR.226.

      During the next couple weeks, Dr. Zhao asked the company follow-up

questions about the ultimatum, discussed his options with his family, and began

exploring other employment options. 1.CR.226; 2.RR.61. Concerned about the

ongoing FERC investigation, and facing a shortage of space on his work computer

hard drive, Dr. Zhao also took steps to ensure protection of company data and

backed up work materials to external hard drives he purchased and intended to

secure and provide to the company upon his resignation. 1.CR.9–10 & 226–227.

      Unbeknownst to Dr. Zhao, in the days following delivery of the ultimatum,

Mr. Sheehan directed members of his staff to remotely monitor Dr. Zhao’s

computer activities. 1.CR.9–10 & 227. Supposedly, Mr. Sheehan concluded from

this monitoring that Dr. Zhao was planning to resign, despite Mr. Sheehan’s

attempts to entice him—with the promise of more than $84,000—to stay and assist

with the FERC investigation.     1.CR.10 & 227.     According to XO, it had

evidence—an untranslated “to-do” list written in Chinese by Dr. Zhao—that Dr.

Zhao was researching the process for becoming a CAISO trader, which XO

determined was a violation of Dr. Zhao’s non-compete obligations. 1.CR.10. At

some point, XO decided that since one such step was to provide a $500,000


                                      12
security deposit to CAISO, Dr. Zhao intended to fund his allegedly unlawful plan

to compete with his 2014 bonus, thereby “removing” the funds from Texas and

XO’s reach. 1.CR.15; 2.RR.21.

      Nevertheless, despite claiming to have learned this damning information on

Wednesday, February 25, 2015, 2.RR.44–45, on Friday, February 27, 2015, Dr.

Zhao received his 2014 bonus, totaling $532,547.59, via direct deposit to his bank

(in California) and 401(k) account (also outside of Texas). 1.CR.10–12 & 68 &

227; 2.RR.17–18.     On Saturday, February 28, 2015, Dr. Zhao contacted Mr.

Bearden by phone, informed Mr. Bearden that he could not relocate his family, and

resigned his position with Worldwide. 1.CR.227; 2.RR.63–64. Mr. Bearden did

not state, or even suggest, that Dr. Zhao was suspected of misconduct or that Dr.

Zhao may not be entitled to his 2014 bonus. 1.CR.227. Dr. Zhao was not asked to

return his 2014 bonus. 1.CR.227.

      Shortly thereafter, a purported private investigator arrived at Dr. Zhao’s

home unannounced. 1.CR.227–228. The investigator claimed he had been sent by

XO to collect Worldwide’s computer, peripheral devices, and other company-

related material.   1.CR.227–228. Dr. Zhao readily assisted the investigator in

collecting all of Worldwide’s property, including the hard drives containing

backups of Dr. Zhao’s work materials. 1.CR.227–228; 2.RR.63–64. Dr. Zhao

later learned that the investigator was not sent by the company merely to collect


                                       13
company property. 1.CR.228. Instead, Dr. Zhao’s own attorneys at Fulbright,

while still representing Dr. Zhao, hired the investigator in order to assist XO in

developing claims against Dr. Zhao that the company intended to use to persuade

FERC that any wrongdoing by the company was the fault of Dr. Zhao. 1.CR.228.

      The following Monday, March 2, 2015, Dr. Zhao sent Mr. Sheehan and Mr.

Bearden an email expressing his gratitude for the opportunity to work for

Worldwide, confirming that the private investigator had retrieved Worldwide’s

property, inquiring about the cessation of health benefits, payment of his accrued

vacation time, and the status of the $84,000 held back from his bonus; and asking

about the revisions to the Non-Competition provision promised during the

February company meeting. 1.CR.228–229; 2.CR.281–282. Neither Mr. Sheehan

nor Mr. Bearden responded. 1.CR.229.

      F.    The Federal Lawsuit.
      To effectuate its plan to scapegoat Dr. Zhao, XO concocted bogus legal

claims against him. 1.CR.229. Despite Dr. Zhao having resigned his position with

Worldwide on February 28, 2015, on which date Worldwide collected all of its

property from Dr. Zhao’s home, on March 6, 2015, “XO Energy” proclaimed it

was terminating him for “cause.” 1.CR.11–12 & 70 & 229. “XO Energy” did not

explain what the “cause” was for this supposed termination. 1.CR.70 & 229.

      That same day, XOE and Worldwide filed a lawsuit against Dr. Zhao in the


                                       14
United States District Court for the Southern District of Texas. See XO Energy

LLC v. Zhao, No. 4:15-CV-00599 (S.D. Tex.).         Broadly, XO alleged that in

backing up company data to external hard drives, Dr. Zhao had impermissibly

“copied” confidential company data in violation of his Employment Agreement.

1.CR.229. XO further alleged that Dr. Zhao intended to misappropriate this data in

order to compete with XO in violation of the Non-Competition provision of his

Employment Agreement. 1.CR.229. XO alleged that immediately upon learning

of this alleged wrongdoing, it terminated Dr. Zhao for “Cause” and, as a result,

was somehow entitled to recoup Dr. Zhao’s 2014 bonus. 1.CR.229. XO brought

claims for breach of contract, “misappropriation of confidential information,” and

“breach of the common law duties of loyalty and confidentiality.” 1.CR.229. Dr.

Zhao moved for dismissal on the ground that the federal court lacked jurisdiction

over XO’s claims. 1.CR.230.

      While Dr. Zhao’s motion was pending, the parties engaged in extensive

discovery, including forensic analyses of Dr. Zhao’s work computer, the external

hard drives, other flash drives, his work phone, personal computer, and e-mail.

1.CR.230.   As confirmed via the sworn testimony of XOE’s Chief Financial

Officer, John Charette, these analyses and other discovery exchanged during the

federal case uncovered no evidence that Dr. Zhao had misappropriated, transferred

to any third party, or retained any of XO’s confidential company information.


                                       15
2.RR.65–66.

       G.     The State Court Lawsuit.
       In September 2015, the federal court held that it lacked jurisdiction over

XO’s case and dismissed XO’s suit. 1.CR.230. Despite having found no evidence

that Dr. Zhao engaged in wrongdoing, and unable to explain how it could terminate

an employee who no longer worked for it, XO refiled its case in this Court

(asserting identical allegations as in the federal case, but dropping its disproven

misappropriation claim) and sought an injunction, in relevant part, attaching Dr.

Zhao’s income and requiring him to deposit his 2014 bonus and 401(k) employer

match with the Registry of the Court pending resolution of the case. 1.CR.5–20 &

230.

       H.     The Temporary Injunction Hearing.
       The underlying lawsuit was initially assigned to Fort Bend County Associate

Judge Stuti Patel. On September 30, 2015, Judge Patel held a hearing on XO’s

application for a Temporary Injunction.       2.RR.1.   The sole issue in dispute

involved XO’s request that Dr. Zhao deposit with the Court the money damages

sought by XO. 2.RR.4–6. In a departure from its pleadings, XO abandoned its

request for a statutory writ of attachment over Dr. Zhao’s money, 1.CR.14–16,

instead relying on the Court’s “inherent authority” to issue an injunction requiring

the deposit of “disputed funds” with the Court. 1.CR.74–91; 2.RR.13–15 & 16–17


                                         16
& 19–21 & 73. In support of its request that the Court exercise this alleged

authority, XO offered only the sworn testimony of XOE’s CFO, John Charette.

2.RR.23.

      In an effort to prove a likelihood of success on XO’s breach of contract and

breach of fiduciary duty claims, Mr. Charette testified that Worldwide’s

employees, such as Dr. Zhao, have access to the company’s “confidential”

information, which he described broadly as “proprietary software, all of our trading

strategies, the . . . information that we as a company have provided to verify

strategies[, and] confidential maps of the electricity grid.” 2.RR.33. However, he

admitted that the software over which XO was claiming a proprietary interest, and

the bulk of the data it claims as its “confidential” information, is publicly available.

2.RR.68–69. Mr. Charette offered no further information about the nature of the

so-called “confidential” information giving rise to XO’s claims against Dr. Zhao.

      Mr. Charette testified that after Dr. Zhao was presented with the ultimatum

concerning his future with Worldwide, company management began monitoring

Dr. Zhao’s computer activities and witnessed him coping “an exorbitant amount of

information” to external hard drives, including “maps” and unspecified

“proprietary software information.”      2.RR.46–47.     Despite claiming on direct

examination that Dr. Zhao was terminated as a result of this “copying,” 2.RR.56,

Mr. Charette admitted that Dr. Zhao had, in fact, resigned his position with


                                          17
Worldwide on February 28, 2015, the day after receiving his 2014 bonus, and

promptly and readily returned to XO all company devices and information,

including the external hard drives containing “copies” of XO’s allegedly

“confidential” information. 2.RR.62–64 & 66. Indeed, having returned all such

materials to the company, Mr. Charette conceded that it would have been

impossible for Dr. Zhao to have continued working for Worldwide between the

date of his resignation (February 28, 2015) and the date of his alleged termination

for “Cause” (March 2, 2015). 2.RR.64.1

       Mr. Charette admitted that, despite the benefits of discovery in the federal

lawsuit, XO has no evidence that Dr. Zhao “took documents from the company and

gave them to anybody.” 2.RR.64–65. He admitted that XO has no evidence that

Dr. Zhao “put [company] documents on his personal computer.” 2.RR.66. And he

admitted that Dr. Zhao was not prohibited, in any way, from backing up documents

from his company computer to an external hard-drive, especially in connection

with a criminal investigation such as the FERC investigation of XO in progress at

the time of Dr. Zhao’s resignation. 2.RR.67–68.

       In support of its claim that XO would suffer a “probable, imminent, and

irreparable injury” without injunctive relief, 1.CR.78, Mr. Charette offered

   1
      The hearing transcript suffers from several transcription errors due to the reporter’s
difficulty interpreting the electronic recording of the proceedings. 2.RR.12. In relevant part, the
transcript at page 64, lines 14–15 should read: “Can you explain how it is possible [for] a
terminated employee [to continue to] work for [you]?” 2.RR.64.
                                                18
testimony about trading on the CAISO market. He explained that new participants

on the CAISO market are required to “deposit $500,000 in cash collateral or a line

of credit, which is also equivalent of cash to be held by [CAISO] as financial

security.” 2.RR.32–33. He stressed that the money is merely a security deposit—

“just to get into the market”—and is “not available to trade against.” 2.RR.33.

Mr. Charette explained that on top of the $500,000, individuals or entities wishing

to actually trade on the market must post additional financial security, based on

trading volume, that can easily exceed an additional $1,000,000. 2.RR.33.

      Mr. Charette read into the record a few random English words in the

Chinese language “to-do” list (which he admittedly could not read), and stated his

concern that Mr. Zhao, having received his $500,000 (after-tax) bonus “now has

sufficient funds, liquid funds to actually make a deposit with the California ISO to

become a market member and compete with XO Energy.” 2.RR.48–54 & 57–58.

Mr. Charette offered no other testimony about Dr. Zhao’s financial status or his

ability to fund the additional millions necessary to actually operate as a CAISO

trader, as Mr. Charette described.

      Based on this thin record, the Associate Judge issued a Temporary

Injunction. She explained that her interest was in “preserv[ing] the actual subject

matter of this litigation, which is the funds,” and that XO “has shown that there is a

potential for injury to that property.” 2.RR.82–83. She noted that XO, in fact, had


                                         19
an “adequate remedy at law,” but reasoned that some unstated “exceptions”

justified attachment of Dr. Zhao’s income. 2.RR.83. She ordered that Dr. Zhao

promptly deposit his 2014 bonus and 401(k) employer match ($532,547.95) with

the Registry of the Court “until further order of the Court” and set trial for

December 1, 2015. 1.CR.197–200.

      I.    The de novo Temporary Injunction Hearing.
      Pursuant to Section 54A.115(a) of the Texas Government Code, Dr. Zhao

promptly requested a de novo temporary injunction hearing before District Judge

Chad Bridges. 1.CR.201. In accordance with Texas law requiring leave of court

to submit supplemental pleadings or additional evidence in connection with a de

novo hearing, Dr. Zhao sought, and was granted, approval to file a responsive

brief. 1.CR.201 & 213. Dr. Zhao’s brief was filed in advance of the hearing.

2.CR.239–270.

      XO did not seek leave of court to present additional evidence at the de novo

hearing, but nevertheless issued a trial subpoena commanding Dr. Zhao’s

testimony. 3.CR.613–615. Dr. Zhao filed a Motion for Protective Order to quash

the improperly-issued subpoena. 3.CR.608–609.

      The morning of the October 22, 2015, hearing, XO apparently provided the

Trial Court with a transcript of the initial TI hearing before the Associate Judge.

1.RR.3. Mr. Charette did not appear and the Trial Court was presented no other


                                        20
evidence. The Trial Court entertained only a few minutes of argument from

counsel before turning to the parties’ submissions. 1.RR.3–9. After reviewing

them, the Trial Court permitted only a few seconds of argument on Dr. Zhao’s

Motion for Protective Order before issuing his ruling. 1.RR.14–16.

      The Trial Court held that it was “going to keep the temporary restraining

order in place” and require the parties to return the following week for a “full-on

injunction hearing,” during which the Court could hear testimony from Dr. Zhao.

1.RR.16. When the parties could not identify a mutually available time for the

hearing, the Trial Court changed course and held that it was simply “issuing the

TI.” 1.RR.17 & 20. However, the Trial Court indicated some confusion over the

procedural posture of the case, subsequently stating that it was only issuing a TRO

in advance of a December 15, 2015, trial on the merits. 1.RR.20–21. After the

parties clarified that at issue was a TI, the Trial Court reiterated that it was

“comfortable with [its] ruling” (which ruling remained unclear) while still noting

its desire to hear testimony from Dr. Zhao. 1.RR.21–22. Counsel for Dr. Zhao

argued that the Trial Court’s desire for additional testimony suggested that XO has

failed to meet its burden to justify injunctive relief and reminded the Trial Court of

the evidentiary failings in XO’s submission. 1.RR.22–23. The Court responded

that “[w]e’re going to get the December 15th trial date. You’re going to do a

docket control order and we’ll be set for trial and your client [Dr. Zhao] will do


                                         21
whatever he needs to do.” 1.RR.23. The Court subsequently issued the TI and

clarified that it intended to set trial not for December 15, 2015, but for December

1, 2015—leaving the parties only 40 days to prepare. 3.CR.620–623. Dr. Zhao

subsequently deposited $532,547.59 with the Registry of the Court.

       This appeal followed.2

                      V.      SUMMARY OF THE ARGUMENT

       At issue is an ordinary breach of contract case involving (disproven)

allegations that Defendant-Appellant Dr. Zhao, a former employee of Plaintiff-

Appellee Worldwide, copied XO’s “Confidential” company information to two

external hard drives in an attempt to start a competing business in violation of an

Employment Agreement. Based on a patently unreasonably and unsupportable

reading of the Employment Agreement, XO claims that this supposed breach

entitles it to recover from Dr. Zhao his 2014 bonus and 401(k) employer match

totaling $532,547.59. However, XO admits via sworn testimony that the mere

copying of data to hard drives does not constitute a breach of the Employment

Agreement and that no evidence exists that Dr. Zhao retained, used, or disclosed

any company data. 2.RR.64–68. XO concedes that “an employee may lawfully

   2
      Since the filing of this appeal, XO and Dr. Zhao agreed to a trial continuance to April 26,
2016. During a November 18, 2015, off-the-record hearing on the parties’ Agreed Motion for
Trial Continuance & Docket Control Order, the Trial Court instead set trial for March 22, 2015.
The Trial Court stated that it saw little reason for delay since the attachments to XO’s pleadings
(allegedly reflecting the copying of data from Dr. Zhao’s work computer to the external hard
drives) “speak for themselves” and stated that a March trial date would “take care of” this
appeal.
                                               22
plan to compete with an employer and take active steps in furtherance of those

plans” and offers no evidence of any actual competitive activity by Dr. Zhao.

1.CR.82. XO acknowledges that the breach alleged can be remedied via money

damages—indeed, XO’s claim for money damages is the crux of its case. 1.CR.12

(seeking $532,547.59 in damages for Dr. Zhao’s alleged breach of contract);

1.CR.14 (seeking disgorgement or forfeiture of $532,547.95 [sic] for Dr. Zhao’s

alleged breach of fiduciary duty). Despite this, XO was granted a Temporary

Injunction attaching Dr. Zhao’s bonus and requiring him to place his earned

income into the Registry of the Court pending the outcome of this litigation in

order to secure XO’s collection of damages in the event of a final judgment in its

favor.

         Texas law is clear and unequivocal that the facts presented here do not

warrant or justify this manner of prejudgment relief. XO has failed to establish a

“probable right to relief” on its claims as required for the issuance of a TI.

Additionally, XO’s alleged harms can be remedied via money damages, which

unquestionably undermines its entitlement to injunctive relief.      XO failed to

establish any set of facts to overcome the presumption against injunctive relief to

secure money damages—an omission the Trial Court acknowledged, yet

unlawfully disregarded. Accordingly, as the Trial Court failed to abide by well-

settled law, the Temporary Injunction Order should be reversed and Dr. Zhao’s


                                        23
money released from the Court Registry.

                               VI.   ARGUMENT

      A.     Standard of Law
      Pre-judgment remedies, such as temporary injunctive relief and pre-

judgment writs of attachment are considered extraordinary remedies that should

only be awarded in narrow circumstances. See, e.g., In re Tex. Natural Res.

Conservation Comm’n, 85 S.W.3d 201, 204 (Tex. 2002) (“An applicant for a

temporary injunction seeks extraordinary equitable relief. He seeks to immobilize

the defendant from a course of conduct which it may well be his legal right to

pursue.”); In re Argyll Equities, LLC, 227 S.W.3d 268, 271 (Tex. App.—San

Antonio 2007, no pet.) (“Pre-judgment attachment is a particularly harsh,

oppressive remedy. As a result, the statutes and rules governing this remedy must

be strictly followed.”).

      The party seeking prejudgment injunctive relief bears the burden of proof

and must present admissible evidence in support of its claims. See, e.g., Forrest

Prop. Mgmt. v. Forrest, No. 10-09-00338-CV, 2010 Tex. App. LEXIS 5863, at

**9–10 (Tex. App.—Waco July 21, 2010, no pet.) (citing N. Cypress Med. Ctr.

Operating Co. v. St. Laurent, 296 S.W.3d 171, 177 (Tex. App.—Houston [14th

Dist.] 2009, no pet.)); Baca v. Hoover, Bax & Shearer, No. A14-88-00418-CV,

1989 Tex. App. LEXIS 456, at *12 (Tex. App.—Houston [14th Dist.] March 9,


                                       24
1989, no writ.) (not designated for publication); World Football League v. Dallas

Cowboys Football Club, Inc., 513 S.W.2d 102, 105 (Tex. App.—Dallas 1974, writ

ref’d n.r.e.). Prejudgment relief “is not proper when the claimed injury is merely

speculative; fear of injury is not sufficient to support a temporary injunction.”

Wash. DC Party Shuttle, LLC v. iGuide Tours, LLC, 406 S.W.3d 723, 742 (Tex.

App.—Houston [14th Dist.] 2013, pet. denied); Fox v. Tropical Warehouses, Inc.,

121 S.W.3d 853, 861 (Tex. App.—Ft. Worth 2003, no pet.).

      Even where a party demonstrates entitlement to a temporary injunction or

writ of attachment preventing a transfer of assets, a defendant cannot be ordered to

pay disputed funds into the court’s registry unless the movant offers evidence that,

despite the injunction or writ, the funds are nevertheless, “in danger of being ‘lost

or depleted.’” In re Reveille Res. (Texas), Inc., 347 S.W.3d 301, 304 (Tex. App.—

San Antonio 2011, no pet.) (citing Castilleja v. Camero, 414 S.W.2d 431, 433

(Tex. 1967)); In re Deponte Invs., Inc., No. 05-04-01781-CV, 2005 Tex. App.

LEXIS 898, at *4 (Tex. App.—Dallas, Feb. 3, 2005, no pet.).

      A trial court’s issuance of a temporary injunction is reviewed for an abuse of

discretion. Tel. Equip. Network v. Ta/Westchase Place, 80 S.W.3d 601, 607 (Tex.

App.—Houston [1st Dist.] 2002, no pet.). Reversal is warranted where the trial

court’s actions were “so arbitrary as to exceed the bounds of reasonable discretion”

or where the trial court erroneously applied the law to undisputed facts. Id.


                                         25
      1.     Temporary Injunction.
      A temporary injunction “does not issue as a matter of right.” Butnaru v.

Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). To obtain one, an applicant

“must plead and prove: (1) a cause of action against the defendant; (2) a probable

right to the relief sought; and (3) a probable, imminent, and irreparable injury in

the interim.” Id. It is well-settled that “[a]n injury is irreparable if the injured

party cannot be compensated in damages or if the damages cannot be measured by

a certain pecuniary standard.” Id. Thus, “generally, a court will not enforce

contractual rights by injunction, because a party can rarely establish an irreparable

injury and an inadequate legal remedy when damages for breach of contract are

available.” Nueva Generacion Music Group, Inc. v. Espinoza, __ S.W.3d __, 2015

Tex. App. LEXIS 7958, at *11 n.5 (Tex. App.—Houston [1st Dist.], July 30, 2015,

pet. filed) (quoting Butnaru, 84 S.W.3d at 211); see also Victory Drilling, LLC v.

Kaler Energy Corp., No. 04-07-000094-CV, 2007 Tex. App. LEXIS 4966, at *8

(Tex. App.—San Antonio June 27, 2007, no pet.) (“[When] an adequate and

complete remedy at law is provided, our courts, though clothed with equitable

jurisdiction, will not grant equitable relief.” (quoting Rogers v. Daniel Oil &

Royalty Co., 130 Tex. 386 (1937))). “Damages are usually an adequate remedy at

law, and the requirement of demonstrating an interim injury is not to be taken

lightly.” Id. (quoting Walling v. Metcalfe, 863 S.W.2d 56, 57 (Tex. 1993)).


                                         26
      “Although it is unusual, circumstances can arise in which a temporary

injunction is appropriate to preserve the status quo pending an award of damages at

trial.” Walling, 863 S.W.2d at 58. Typically, these circumstances involve the

threatened transfer or destruction of real property or unique and irreplaceable

personal property or situations where the defendant’s conduct threatens to disrupt

an ongoing business. See, e.g., Shor v. Pelican Oil & Gas Mgmt., LLC, 405
S.W.3d 737, 750 (Tex. App.—Houston [1st Dist.] 2013, pet. denied) (collecting

cases). Where a claim is for pure money damages, unconnected to any unique

asset, courts have issued injunctions to freeze assets only where the defendant is

insolvent or likely to be insolvent at the time a judgment is rendered. See, e.g.,

Manheim v. Adam Dev. Props., L.P., No. 10-09-00259-CV, 2009 Tex. App.

LEXIS 9824, at **5–6 (Tex. App.—Waco Dec. 30, 2009, no pet.). However, strict

proof of insolvency and a showing that, absent an injunction, the plaintiff will be

left without any potential remedy whatsoever, is required. Id., at **6–7.

      Thus, a plaintiff cannot merely claim that a defendant may be judgment-

proof by the time litigation concludes. Id. Nor can a plaintiff seek to attach or

enjoin funds merely to ensure a defendant has assets to satisfy a judgment. See,

e.g., Harper v. Powell, 821 S.W.2d 456, 457 (Tex. App.—Corpus Christi 1992, no

pet.). Such attempts “put[] the cart before the horse” and find no support in the

law, which does not “authorize[] courts to issue writs of injunction against


                                         27
defendants restraining them from disposing of their property upon which a plaintiff

has no form of lien, pending litigation.” Id. Similarly, it is not enough to suggest

that a defendant may dissipate its assets during the course of litigation. See, e.g.,

Nowak v. Los Patios Investors, 898 S.W.2d 9, 6–7 (Tex. App.—San Antonio 1995,

no pet.). In such cases, the Texas Uniform Fraudulent Transfer Act has been held

to offer a viable remedy for such actions. See, e.g., Victory Drilling, LLC, 2007

Tex. App. LEXIS 4966, at *8; see Camp Mystic, Inc. v. Eastland, 399 S.W.3d 266,

274 (Tex. App.—San Antonio 2012, no pet.) (“Generally, a temporary injunction

is not available to secure a potential money judgment when a party has other

existing legal remedies.” (collecting cases)); see also Ballenger v. Ballenger, 694
S.W.2d 72, 77 (Tex. App.—Corpus Christi 1985, no writ) (holding that an injury is

not irreparable if it “can be cured by monetary damages, regardless of the passage

of time between entry of a judgment and satisfaction thereof”).

      Lest the courts become tools of “injustice” utilized by plaintiffs to

“immobilize” a defendant as the sole aim of the litigation, the conditions to

issuance of a temporary injunction are strictly enforced. See State v. Sw. Bell. Tel.

Co., 526 S.W.2d 526, 528 (Tex. 1975). As Texas courts are quick to point out:

      Every suitor who resorts to chancery for any sort of relief by
      injunction may, on a mere statement of belief that the defendant can
      easily make away with or transport his money or goods, impose an
      injunction on him . . . disabling him to use so much of his funds or
      property as the court deems necessary for security or compliance with
      its possible decree. And, if so, it is difficult to see why a plaintiff in
                                         28
      any action for a personal judgment in tort or contract may not, also,
      apply to the chancellor for a so-called injunction sequestrating his
      opponent’s assets pending recovery and satisfaction of a judgment in
      such a law action. No relief of this character has been thought
      justified in the long history of equity jurisprudence.

Victory Drilling, LLC, 2007 Tex. App. LEXIS, at **6–7 (quoting De Beers

Consol. Mines v. United States, 325 U.S. 212, 222–23 (1945)); Nowak, 898 S.W.2d

at 11 (same).

      Thus, appellate courts do not hesitate to reverse trial court injunctions that

are unsupported by adequate proof on each of the elements for temporary

injunctive relief. See, e.g., Reyes v. Burrus, 411 S.W.3d 921 (Tex. App.—El Paso

2013, pet. denied) (reversing order of and dissolving temporary injunction because

the plaintiff “failed to establish that she ha[d] no adequate remedy at law to secure

potential money damages”); Camp Mystic, Inc., 399 S.W.3d at 273–77 (same);

Chin Tuo Chen v. Braxton, No. 06-09-00088-CV, 2010 Tex. App. LEXIS 171, at

**9–10 (Tex. App.—Texarkana Jan. 13, 2010, pet. Denied) (same); Victory

Drilling, LLC, 2007 Tex. App. LEXIS 4966, at **6–8 (same); Fox, 121 S.W.3d at

861 (same); Nowak, 898 S.W.2d at 11 (same); Ballenger, 694 S.W.2d at 77 (same);

see also Wash. DC Party Shuttle, LLC, 406 S.W.3d at 741–43 (affirming denial of

a temporary injunction because the plaintiff failed to prove the money damage

were incapable of calculation and would not adequately compensate its alleged

injuries); Law v. William Marsh Rice Univ., 123 S.W.3d 786, 794 (Tex. App.—


                                         29
Houston [14th Dist.] 2003, pet. denied) (same); Rushlake Hotels (USA) v. Hyatt

Corp., No. 01-94-00827-CV, 1994 Tex. App. LEXIS 3140, at **15–16 (Tex.

App.—Houston [1st Dist.] Dec. 22, 1994, no pet.) (not designated for publication)

(same).

      2.     Writ of Attachment.
      A remaining option for a breach of contract plaintiff seeking prejudgment

relief is to seek a statutory writ of attachment. “A writ of attachment is available to

a plaintiff in a suit if it proves that: (1) the defendant is justly indebted to the

plaintiff; (2) the attachment is not sought for the purpose of injuring or harassing

the defendant; (3) the plaintiff will probably lose his debt unless the writ of

attachment is issued; and (4) specific grounds for the writ exist under Section

61.002 [of the Texas Civil Practice & Remedies Code].” TEX. CIV. PRAC. & REM.

CODE § 61.001.

      A defendant is “justly indebted” to a plaintiff if, and only if, he is obligated

to pay a “liquidated debt” under a contract. See In re Argyll Equities, 227 S.W.3d

at 271. The “long-standing rule” in Texas “is that a writ of attachment will not

issue in a suit for unliquidated damages.” E.E. Maxwell Co. v. Arti Décor, Ltd.,

638 F. Supp. 749, 753 (N.D. Tex. 1986) (applying Texas law). The only exception

is where personal service cannot be made on the defendant. See id.; S.R.S. World

Wheels v. Wnlow, 946 S.W.2d 574, 575 (Tex. App.—Ft. Worth 1997, no pet.);


                                          30
TEX. CIV. PRAC. & REM. CODE § 61.005.

      “The term ‘debt’ has been defined as an obligation to pay a liquidated sum

on an express or implied contract.” E.E. Maxwell Co., 638 F. Supp. at 753 (citing

El Paso Nat’l Bank v. Fuchs, 34 S.W. 206, 207 (1896)). For the sum to be

“liquidated,” (1) the harm caused by the breach must be incapable of being

estimated or is difficult to estimate at the time of the agreement, and (2) the sum

charged must be a reasonable estimate of damages. See BMG Direct Mktg. v.

Peake, 178 S.W.3d 763, 766 (Tex. 2005); Baker v. Int’l Record Syndicate, Inc.,

812 S.W.2d 53, 55 (Tex. App.—Dallas 1991, no writ). The fee must be agreed

upon by the parties at the time of contract formation, though “a term fixing

unreasonably large liquidated damages is void as a penalty.” BMG Direct Mktg.,
178 S.W.3d at 767; Baker, 812 S.W.2d at 55 (quoting TEX. BUS. & COM. CODE §

2.718(a)).

      Section 61.002 sets forth an exclusive list of circumstances that must also be

present in order to justify issuance of the writ:

            (1) The defendant is not a resident of this state or is a foreign
      corporation or is acting as such;

             (2) The defendant is about to move from this state
      permanently and has refused to pay or secure the debt due the
      plaintiff;

            (3) The defendant is in hiding so that ordinary process of law
      cannot be served on him;


                                           31
             (4) The defendant has hidden or is about to hide his property
      for the purpose of defrauding his creditors;

             (5) The defendant is about to remove his property from this
      state without leaving an amount sufficient to pay his debts;

            (6) The defendant is about to remove all or part of his
      property from the county in which the suit is brought with the intent to
      defraud his creditors;

             (7) The defendant has disposed of or is about to dispose of
      all or part of his property with the intent to defraud his creditors;

             (8) The defendant is about to convert all or part of his
      property into money for the purpose of placing it beyond the reach of
      his creditors; or

            (9) The defendant owes the plaintiff for property obtained by
      the defendant under false pretenses.

TEX. CIV. PRAC. & REM. CODE § 61.002.

      In order to establish entitlement to a writ of attachment, a plaintiff must

submit sworn testimony, based on personal knowledge, setting forth specific facts

bearing on each element of the statute. See S.R.S. World Wheels, 946 S.W.2d at

575; TEX. CIV. PRAC. & REM. CODE § 61.022(a). This includes facts establishing

that the plaintiff is unlikely to recoup a future judgment absent the writ. In re

Argyll Equities, 227 S.W.3d at 272. Conclusory statements that the defendant is,

or is likely to become, insolvent are insufficient. Id. Instead, a plaintiff must offer

evidence of, for example, the defendant’s cash on hand, source of revenue, and

liabilities. See In re Reveille Res. (Texas), Inc., 347 S.W.3d at 304–05.


                                          32
      3.     The Court’s “Inherent Authority” to Attach Assets.
      Finally, Texas courts have an “inherent authority” to order that a “disputed

fund,” shown to be in danger of being “lost or depleted,” be placed into the registry

of the court during the pendency of litigation to determine the fund’s owner. See

Behringer Harvard Royal Island, LLC v. Skokos, No. 05-09-00332-CV, 2009 Tex.

App. LEXIS 9456, at **9–10 (Tex. App.—Dallas Dec. 14, 2009, no pet.).

      Importantly, however, this inherent authority does not supersede “the

carefully constructed statutes concerning garnishment, attachment, receivership,

etc.” Alliance Royalties, LLC v. Booth, 313 S.W.3d 493, 497 (Tex. App.—Dallas

2010, no pet.). However, a trial court may be entitled to exercise broader authority

in accordance with statutory protective regimes, such as with respect to a court-

supervised guardianship proceeding. See, e.g., In re Bays, 355 S.W.3d 715 (Tex.

App.—Ft. Worth 2011, no pet.).

       In all other cases, “disputed fund” has been narrowly construed to extend to

money for which the only question before the court is its owner. This “inherent

authority” has been utilized to protect, for example, (i) the proceeds from the sale

of community property being held by the husband-constructive trustee, who

threatened to dispose of the money rather than permit the court to distribute it in

accordance with divorce proceedings, Ex parte Preston, 347 S.W.2d 938 (Tex.

1961); (ii) lottery winnings over which multiple parties claimed ownership,


                                         33
Castilleja v. Camero, 414 S.W.2d 424 (Tex. 1967) & 414 S.W.2d 431 (Tex. 1967);

and (iii) funds earmarked to pay receiver’s fees, Harmon v. Daggett, No. B14-88-

00103-CV, 1988 Tex. App. LEXIS 2006, at **6–7 (Tex. App.—Houston [14th

Dist.] Aug. 11, 1988, no pet.).

      Efforts by litigants to invoke the court’s “inherent authority” to attach funds

to satisfy a potential future judgment have been soundly and summarily rejected.

See Alliance Royalties, LLC, 313 S.W.3d at 497; In re Wakefield, No. 14-10-

01160-CV, 2010 Tex. App. LEXIS 9922, at **1–2 (Tex. App.—Houston [14th

Dist.] Dec. 15, 2010, no pet.); Behringer Harvard Royal Island, LLC, 2009 Tex.

App. LEXIS 9456, at **8–10 (collecting cases); see also Berry v. Chase Home

Fin. LLC, No. C-09-116, 2010 U.S. Dist. LEXIS 12531, at **7–10 (S.D. Tex. Feb.

12, 2010) (applying Texas law).

      Texas courts are clear: “[A] trial court does not have authority—beyond the

purview of the attachment statutes—to order that funds be deposited in the court’s

registry to generally secure payment of a possible future judgment.” Behringer

Harvard Royal Island, LLC, 2009 Tex. App. LEXIS 9456, at *11. Thus, “[i]f a

plaintiff wants to protect its right to collect a potential judgment, it must follow the

specific statutes designed for that purpose.” Alliance Royalties, LLC, 313 S.W.3d

at 497.




                                          34
      B.    Analysis
      The Trial Court abused its discretion in issuing a Temporary Injunction

requiring Dr. Zhao to deposit his 2014 incentive compensation with the Registry of

the Court in order to secure XO’s ability to recover damages in the event of a

judgment in its favor.     In issuing the TI, the Trial Court ignored glaring

deficiencies in XO’s evidentiary submission and disregarded settled law

disallowing prejudgment injunctive relief over a litigant’s assets in an ordinary

case for money damages such as this.

      Notably, XO did not come before the Trial Court with mere suspicions of

wrongdoing. For months, XO had the opportunity to pursue—and did pursue—

discovery in support of its case. It admits that it has found no evidence that Dr.

Zhao misappropriated, transferred to any third party, or retained any of XO’s

confidential company information.      2.RR.65–66.    Instead, all that has been

discovered is that he backed-up data to hard drives that were immediately turned

over to XO upon his resignation from Worldwide and which remain in XO’s

possession. 2.RR.67–68. XO concedes that nothing in Dr. Zhao’s Employment

Agreement, or any other company policy, prohibits this conduct. 2.RR.68.

      Equally unavailing are XO’s claims that Dr. Zhao was imminently planning

to compete with Worldwide in violation of any non-compete obligations, which is

supported entirely by XO’s speculative interpretation of a “rough” translation of a


                                        35
document written in Chinese supposedly directed to plans by Dr. Zhao to become a

CAISO trader. 2.RR.48–54. Even if XO’s interpretation of this document had

evidentiary support, nothing in the so-called “to-do” list indicates any efforts by

Dr. Zhao to compete with Worldwide in its business of providing software and

support to trading entities. 1.CR.219–220; 2.CR.299 & 301; 2.RR.26 & 60. And

even if Dr. Zhao’s Employment Agreement could be judicially re-drafted to render

the XO CAL entities parties to it, and energy trading a “competitive” activity,

XO’s evidence establishes—at best—merely a plan. XO has offered no evidence

that Dr. Zhao has actually engaged in competing activities and concedes that “an

employee may lawfully plan to compete with an employer and take active steps in

furtherance of those plans.” 1.CR.82. Its speculative assertions that Dr. Zhao

intended to use his 2014 bonus to set up a competing business is devoid of fact,

illogical, and starkly undermines any claim that Dr. Zhao could not satisfy a

judgment in this action.

      Indeed, despite ample opportunity to do so, XO has conspicuously avoided

seeking any discovery into Dr. Zhao’s ability to pay damages in this case. XO

simply proclaims that he will be unable to satisfy a judgment, ignoring entirely that

Dr. Zhao, a highly educated, high-performing professional, earned over $1,000,000

in his short time at XO alone, after working for decades in other employment, and

with ample opportunities to secure well-paying employment in the future. Absent


                                         36
a showing of insolvency, an injunction to secure money damages cannot be had.

      In short, XO rests on nothing more than hyperbole and speculation, ignoring

entirely the wealth of information that has been exchanged in discovery, none of

which support its insistent, but baseless, proclamation that Dr. Zhao has breached

contractual and fiduciary duties to Worldwide in a manner than cannot be

remedied by recoverable money damages. The Trial Court’s apparent conclusion

that XO established a “probable right to recovery” and a “probable, imminent, and

irreparable injury” is unsupported by fact or law. The Trial Court abused its

discretion in issuing the Temporary Injunction and the TI Order should be

reversed.

      1.     The Trial Court Abused its Discretion in Issuing a Temporary
             Injunction over Dr. Zhao’s Income.
             a.    XO did not establish a probable right to recovery.
      The Trial Court abused its discretion, and improperly applied fact to law, in

evaluating XO’s probable right to recovery—a key element that must be satisfied

in order to justify prejudgment injunctive relief. In its pleadings and submissions

in support of its request for a TI, XO engages in sleight of hand. It fails to connect

Dr. Zhao’s alleged misconduct to any language in the Employment Agreement

prohibiting such conduct and misstates the business of XOE and Worldwide in an

unsupportable attempt to broaden the scope of the Employment Agreement by fiat.

These failings are readily apparent and should have been acknowledged by the

                                         37
Trial Court.

      First, XO’s request for injunctive relief rests on its allegation that Dr. Zhao,

in advance of his resignation, “engaged in the wholesale copying of [XO’s]

Confidential Information onto two (2) external hard drives.”          1.CR.9–10.     It

speculates that Dr. Zhao engaged in this “theft” of data so that he could “carry” it

away and use it “for his personal benefit or for the benefit of his competing

business.” 1.CR.10–12. However, mere allegations of wrongdoing are insufficient

to establish a probable right to recovery; instead, as XO concedes, such allegations

must be supported by admissible evidence.          1.CR.80.    Here, XO offered no

evidence in support of its claim of data theft. Instead, it admits that there is no

evidence that any company information was misappropriated by Dr. Zhao.

1.RR.65–66. Additionally, as it must under the terms of Dr. Zhao’s Employment

Agreement, which does not prohibit him from backing up data to hard drives, but

only from “disclos[ing] to anyone, or us[ing] in competition with [Worldwide] or

any of its subsidiaries or affiliates, any Confidential Information of or pertaining to

[Worldwide],” XO concedes that merely copying information to hard drives is not

prohibited. 2.RR.67–68. In order to be legally viable, the TI Order issued by the

Trial Court must rest on evidence of wrongdoing; as no such evidence was

presented by XO, the TI Order must be reversed.

      Second, notwithstanding the foregoing, while XO continues to insist that Dr.


                                          38
Zhao was planning to compete with Worldwide in violation of his Employment

Agreement, it concedes, as it must, that merely “planning” to compete is not

unlawful. 1.CR.81. Yet, at best, XO only adduced evidence of a plan. XO does

not allege, and has to evidence to show, that Dr. Zhao was actually engaged in

competitive activities in breach of the Non-Compete provisions of his Employment

Agreement. The Trial Court’s apparent conclusion to the contrary is an abuse of

discretion and requires reversal of the TI Order.

      Nevertheless, even if XO had evidence that Dr. Zhao had taken actual steps

toward establishing a company to trade on the CAISO market, such activity is not

prohibited by the terms of his Employment Agreement.           The Non-Compete

provision of Dr. Zhao’s Employment Agreement plainly states that he is prohibited

only from “engag[ing] in a business that competes with the business of

[Worldwide] or any of its subsidiaries or affiliates as it relates to [Worldwide’s]

business.”   1.CR.26; 2.CR.273.      XO admits that Worldwide is a technology

company “in the business of providing software services and support,” to trading

entities. 2.CR.299; 2.RR.26 & 60. XO does not allege, and has no evidence to

suggest, that Dr. Zhao was planning to engage in the software business. The Trial

Court erred in finding a probable breach of the Non-Compete provisions of the

Employment Agreement, further demonstrating the Trial Court’s error in issuing a

TI.


                                         39
       Third, even if XO could offer evidence that Dr. Zhao probably breached his

Employment Agreement, it offers no evidence that such breach amounted to

“Cause” for termination under the Agreement or that such “Cause” triggers an

automatic forfeiture of earned income from past years. XO cannot explain how it

could terminate an employee days after he resigned his employment, 2.RR.64, and

it offers no evidence that the misconduct that Dr. Zhao allegedly engaged in

constitutes “willful misconduct . . . that is materially and demonstrably injurious

economically to [Worldwide],” or, as noted above, violated the Non-Compete

provision of Dr. Zhao’s Employment Agreement. Such misconduct is required (in

relevant part) to terminate Dr. Zhao for “Cause.” 1.CR.28; 2.CR.275. Absent a

termination for “Cause,” XO has no conceivable claim over Dr. Zhao’s 2014

bonus. The Court’s apparent conclusion to the contrary is unsupported by fact or

law.

       Moreover, XO’s claim that it can recoup Dr. Zhao’s bonus money relies on a

nonsensical reading of the Employment Agreement that renders all “deferred

incentive compensation” paid to any Worldwide employee at any time during the

employee’s tenure with the company subject to forfeiture. Such a position defies

logic, a plain reading of the Employment Agreement, and is almost certainly

unconscionable under Texas law.      Instead, a fair reading of the Employment

Agreement provides that an employee who “(a) breaches any of the covenants [of


                                        40
the Non-Compete provisions of the Employment Agreement], (b) is terminated for

Cause . . . , or (c) terminates his or her employment without Good Reason” forfeits

any rights to deferred compensation for the year in which the employee separates

from the company. 1.CR.27; 2.CR.274. XO’s claim that it can recover moneys

paid (and taxed) for past performance is dangerously farfetched. The Trial Court’s

failure to evaluate the legal and factual viability of such a reading constitutes an

abuse of discretion demanding reversal of the TI Order.

             b.     XO did not establish a “probable, imminent, and
                    irreparable” injury.
      The Trial Court further erred in concluding that XO established a “probable,

imminent, and irreparable” injury, as required for issuance of a TI. XO’s entire

case is built around its efforts to secure—through a prejudgment remedy—money.

Texas law is clear that money damages constitute an “adequate legal remedy”

foreclosing injunctive relief and that an issuance of an injunction that effective

attaches funds merely to ensure payment of a possible future judgment constitutes

reversible error.

      Two recent decisions of the Texas Court of Appeals are directly on point. In

Nueva Generacion Music Group, Inc. v. Espinoza, __ S.W.3d __, 2015 Tex. App.

LEXIS 7958 (Tex. App.—Houston [1st Dist.] July 30, 2015, pet. filed), the

plaintiff appealed from a decision of the district court denying issuance of a

temporary injunction. The plaintiff Nueva was an artist management company that

                                        41
had previously represented the defendant musician pursuant to a Representation

Agreement. Id., at 2–3. The parties had a falling out that resulted in litigation that

was ultimately settled pursuant to a “Final Settlement Agreement” (“FSA”). Id., at

3. The FSA required, in relevant part, that the defendant continue to honor the

Representation Agreement while he made three payments totaling $4,500,000 over

the ensuing year. Id., at 4. After the defendant allegedly breached the agreement

by utilizing other artist managers and failing to pay the final $3,500,000 payment,

Nueva brought a new suit and sought a temporary injunction. Nueva claimed that

the defendant was booking performances through other artist managers, under-

reporting earnings, and failing to pay required commissions. Id., at 7. Nueva

argued that this alleged misconduct threatened its ability to ultimately collect the

$3,500,000 due under the FSA (which was complicated by the fact that the

defendant lived, and the FSA was performable, in Mexico) and that an injunction

was therefore required “to prohibit [the defendant] from engaging in other

representations.” Id., at 5–8.

      The district and appellate courts disagreed. The appellate court noted that all

of Nueva’s claims—including related tort claims for breach of fiduciary duty and

fraud—“relate to its allegations that [the defendant] breached the Representation

Agreement and FSA by withholding commissions or failing to perform career

obligations obtained for him by Nueva in order to satisfy the terms of the FSA.”


                                         42
Id., at 12. Although Nueva offered evidence that the defendant was using different

booking agencies to book performances, thus frustrating Nueva’s efforts to collect

the $3,500,000 due under the FSA, none of the evidence “demonstrate[d] a harm

that [could] not be adequately compensated in damages following a trial on the

merits of Nueva’s claim that [the defendant] breached the FSA.”          Id., at 13.

Absent a “probable, imminent, and irreparable injury,” a temporary injunction

could not be had. Id., at 16.

       In Manheim v. Adam Development Properties, L.P., No. 10-09-00259-CV,

2009 Tex. App. LEXIS 9824 (Tex. App.—Waco Dec. 30, 2009, no pet.), plaintiff-

appellee Adam Development Properties (“ADP”) alleged that the defendant

furniture manufacturer failed to fulfill contractual obligations to design, produce,

and deliver custom furniture to ADP and received funds under the contract from

ADP to which it was not entitled. Id., at **1–2. The manufacturer admitted that it

used funds from ADP to purchase inventory for other projects. Id., at *2. ADP,

seeking money damages, alleged that the manufacturer had insufficient assets to

satisfy a potential future judgment. Id. It sought, and was granted by the trial

court, an injunction placing ADP’s inventory under court supervision to prevent it

from being “destroy[ed], s[old], encumber[ed], secret[ed], or any way harm[ed].”

Id., at *3.

       The appellate court reversed. The court noted that while the availability of


                                        43
money damages typically forecloses the right to obtain temporary injunctive relief,

an injunction may be appropriate if “the defendant is insolvent.”          Id., at *6.

However, the party seeking injunctive relief must adduce evidence “under standard

rules of evidence” establishing the defendant’s insolvency. Id. ADP offered

nothing more than a company representative’s testimony that he suspected that the

manufacturer was “hardly in strong financial shape.” Id., at **7–8. But this was

not enough, especially as the manufacturer had not “as of the time of the

injunction, . . . admitted that [it] was insolvent or financially unable to satisfy a

judgment obtained against him.” Id., at *8. Thus, ADP failed to meet its burden to

establish an “irreparable” injury and the injunction was dissolved.

      The same result is compelled here.        XO’s claimed harm for breach of

contract and breach of fiduciary duty, for which it seeks injunctive relief, can be

remedied entirely by the money damages it seeks to encumber via a prejudgment

remedy. This fact alone undermines its claim for injunctive relief. Moreover, XO

admits that it is seeking an injunction merely to protect its future ability to recover

a potential judgment. Texas law disallows this use of injunctive relief. The one

exception, where a defendant is insolvent, requires an evidentiary showing that XO

does not, and cannot make.           Instead, all XO offered was its corporate

representative’s speculative opinion that Dr. Zhao might have been thinking about

potentially utilizing his 2014 bonus money as a security deposit with CAISO. The


                                          44
problems with this testimony are manifest.

      Aside from being purely speculative and entirely disconnected from

admissible factual evidence, XO’s claims are illogical. XO admits that in order for

Dr. Zhao to establish the CAISO trading entity it alleges, he would have to deposit,

in addition to the $500,000 “just to get into the market,” at least another

$1,000,000 in order to actually trade on the market. 2.RR.32–33. Thus, if XO’s

suspicions could fairly be taken as fact, as the Trial Court’s TI Order suggests they

were, Dr. Zhao must have at his disposal millions of dollars, starkly undermining

any claim by XO of Dr. Zhao’s insolvency and instead establishing his ready

ability to satisfy a judgment. Contrary to XO’s claim that once these funds are

provided to CAISO, they are lost forever, it admits that these funds are merely held

as security and are not dissipated by trading activity. 2.RR.32–33. Thus, if Dr.

Zhao has the means to engage in this allegedly “competing” enterprise, as XO

insists he does, he has the means to pay damages in the (unlikely) event of a

judgment against him in this suit, either through the millions in liquid assets he

must have if XO’s story is to be believed, or by recovering deposits made with

CAISO.

      Thus, the Trial Court abused its discretion in concluding that XO faced a

“probable, imminent, and irreparable injury” absent prejudgment injunctive relief.

The TI Order should be reversed.


                                         45
      2.     XO is Not Entitled to a Writ of Attachment.
      Although XO requested a writ of attachment in its Original Petition, it

appeared to abandon that request at the TI hearings. Nevertheless, to the extent the

Trial Court’s Order could be interpreted as relying on the attachment statute, such

reliance is wholly supported by fact or law and an abuse of discretion.

       First, Dr. Zhao is not “justly indebted” to XO. At issue in this case is

whether Dr. Zhao breached an Employment Agreement and, if so, the proper

measure of damages for such breach.        The Employment Agreement does not

contain a liquidated damages provision and nothing in Texas law allows for a

discretionary bonus to be construed as “liquidated” damages.         Given that the

amount of any such bonus could not be known by Dr. Zhao at the time the

Employment Agreement was executed, he could not possibly have agreed that such

sum would constitute a fair measure of damages for a breach of any of the myriad

provisions of the Agreement. See BMG Direct Mktg., 178 S.W.3d at 766. Nor can

it be said that the amount sought by XO here—more than half a million dollars—is

not an unlawful penalty under the contract, given the lack of any actual harm to

XO from Dr. Zhao’s backing-up company data to external hard drives. Id. Absent

a liquidated debt under a contract, a writ of attachment cannot be had. In re Argyll

Equities, 227 S.W.3d at 271; see also E.E. Maxwell Co., 638 F. Supp. at 753.

      Second, given the vast discovery that has been exchanged in this case, and


                                         46
the litigation of a previous lawsuit by XO against Dr. Zhao on identical allegations

as those presented here, it cannot be said that XO’s request for a writ “is not sought

for the purpose of injuring or harassing” Dr. Zhao. On the contrary, XO’s aim is

plainly apparent—to prevent Dr. Zhao from accessing his lawfully earned income

(income on which he has paid income taxes) to meet his financial obligations

following his resignation from employment and to mount a defense to XO’s

slanderous claims to FERC. XO’s conduct should not be countenanced through

the “extraordinary” award of a writ of attachment.

      Third, XO can offer nothing more than pure speculation that it will

“probably lose its debt” unless a writ is issued. Having failed to pursue discovery

on this question, XO cannot simply rest on conclusory and xenophobic assertions

that Dr. Zhao intends to start a competing business or move his money to China.

2.RR.21, 58.

      Fourth, especially having deposited Dr. Zhao’s 2014 bonus and 401(k)

employer match outside the state of Texas, where it remains, XO cannot establish

any of the Section 61.002 factors necessary to obtain a writ of attachment. There

can be no intention to remove property from the jurisdiction of the Trial Court that

was never within its jurisdiction in the first place.

      Thus, absent a liquidated debt at risk of loss via the transfer of such funds

out-of-state, XO cannot establish entitlement to a writ of attachment. To the extent


                                           47
the Trial Court’s TI Order could be interpreted as issuing a writ, such issuance

constitutes an abuse of discretion and should be reversed.

      3.     The Trial Court Abused its Discretion in Exercising “Inherent
             Discretion” to Order Dr. Zhao to Deposit his 2014 Bonus with the
             Registry of the Court.
      Finally, Texas law is clear: XO cannot attempt an end-run around the legal

requirements for obtaining prejudgment relief via an injunction or writ of

attachment by resort to the Court’s “inherent authority” to issue injunctive relief.

To the extent the Trial Court relied on such authority, doing so constitutes an abuse

of discretion.

      A Trial Court’s “inherent authority” to award prejudgment relief is to be

sparingly exercised in only the most limited of circumstances involving a “disputed

fund” in a case that does not implicate “the carefully constructed statutes

concerning garnishment, attachment, receivership, etc.” Alliance Royalties, LLC,
313 S.W.3d at 497. At issue here is not a fund whose ownership is in doubt.

Instead, XO presents an ordinary breach of contract action and request for damages

that can only be awarded upon a finding that Dr. Zhao breached his Employment

Agreement and caused XO recoverable damages.

      Unlike marital assets, lottery winnings, or receivership fees, the parties to

this case do not concede that the only issue to be decided is who “owns” Dr.

Zhao’s 2014 bonus. On the contrary, at issue is whether Dr. Zhao breached an


                                         48
enforceable agreement and thereby proximately caused XO recoverable damages.

While XO maintains that the proper measure of damages for Dr. Zhao’s alleged

breach is his 2014 bonus, its contractual theory does not convert Dr. Zhao’s bonus

into a “disputed fund.”

      Moreover, XO offered evidence that the fund is in “danger of being lost or

depleted.” Again, despite ample opportunity to do so, XO adduced no evidence of

Dr. Zhao’s financial status and ability to pay a judgment in this case. Especially

after months of discovery, conclusory, speculative, and illogical claims are

insufficient to justify the extraordinary remedy sought.

      The basis of the Trial Court’s TI Order is unclear, but to the extent it relied

on some “inherent authority” to issue the Order, doing so is in patent contravention

of well-settled and controlling Texas law holding that “[a] trial court does not have

authority—beyond the purview of the attachment statutes—to order that funds be

deposited in the court’s registry to generally secure payment of a possible future

judgment.” Behringer Harvard Royal Island, LLC, 2009 Tex. App. LEXIS 9456,

at *11. The Trial Court abused its discretion in issuing such extraordinary relief

and the TI Order should be reversed.

                                  VII. PRAYER

      XO alleges an ordinary breach of contract and fiduciary duty case for which

its seeks money damages. Nothing in XO’s allegations, and certainly nothing in


                                         49
the facts developed through discovery or offered during the Temporary Injunction

hearings, justify prejudgment relief.    The Trial Court abused its discretion in

issuing the TI Order, which is unsupported by fact or law. Accordingly, Dr. Zhao

respectfully requests that the Order be reversed, the Temporary Injunction

dissolved, and his income promptly returned to him by the Registry of the Court.

Dr. Zhao further requests an order awarding costs of suit and all other relief to

which he may be justly entitled.

                                        Respectfully submitted,

                                        STURM LAW, PLLC

                                         /s/ Shannon A. Lang
                                        Charles A. Sturm
                                        Texas Bar No. 24003020
                                        csturm@sturmlegal.com
                                        Shannon A. Lang
                                        Texas Bar No. 24070101
                                        slang@sturmlegal.com
                                        723 Main Street, Suite 330
                                        Houston, Texas 77002
                                        (713) 955-1800 tel.
                                        (713) 955-1078 fax

                                        Attorneys for Defendant-Appellant
                                        Liang “Benny” Zhao




                                          50
                         CERTIFICATE OF SERVICE

      I hereby certify that on December 2, 2015, pursuant to Texas Rule of

Appellate Procedure 9.5(b)(1), a true and correct copy of the foregoing document

was served on counsel of record for Plaintiffs-Appellees identified below via the

electronic filing manager utilized to file this document with the Court.

      Thomas C. Van Arsdel
      tvanarsdel@winstead.com
      WINSTEAD P.C.
      1100 JPMorgan Chase Tower
      600 Travis Street
      Houston, Texas 77002
      (713) 650-2728 tel.
      (713) 650-2400 fax.

      Attorney for Plaintiffs-Appellees XO Energy LLC
      and XO Energy Worldwide, LLLP


                                          /s/ Shannon A. Lang
                                          Shannon A. Lang




                                         51
                    CERTIFICATE OF COMPLIANCE

      This brief complies with the Maximum Length requirement of Texas Rule

of Appellate   Procedure   9.4(i)(2)(B) because   this    brief   contains 11,041

words, excluding the parts of the brief exempted by Texas Rule of Appellate

Procedure 9.4(i)(1), as determined by the word count function of the word

processing program used to generate this document.


Dated: December 2, 2015             /s/ Shannon A. Lang
                                    Shannon A. Lang

                                    Attorney for Defendant-Appellant
                                    Liang “Benny” Zhao




                                      52
APPENDIX
               CASE NO. 01-15-00937-CV
           IN THE FIRST COURT OF APPEALS
                  HOUSTON, TEXAS

                LIANG “BENNY” ZHAO,
                  Defendant-Appellant,
                            v.
XO ENERGY, LLC, and XO ENERGY WORLDWIDE, LLLP,
                 Plaintiffs-Appellees.


                 INDEX TO APPENDIX

Bookmark   Document
   (1)     Amended Temporary Injunction Order
           [3.CR.620–623]
  (2)      Employment Agreement
           [1.CR.25–32]
  (3)      Transcript of Temporary Injunction Hearing
           (September 30, 2015)
           [2.RR.1–86]
  (4)      Transcript of de novo Temporary Injunction Hearing
           (October 22, 2015)
           [1.RR.1–24]
  (5)      Plaintiff’s Answers to Second Interrogatories
           [2.CR.297–300]
  (6)      Technology & Professional Services Agreement
           [3.CR.301–308]
620
621
622
623
                               EMPLOYMENT AGREEMENT
                               WITH LIANG "BENNY" ZHAO

                                  DATE: November27,2012

               The parties to this Employment Agreement (this "Agreement") are XO Energy,
Worldwide, LLLP (the "Employer"), and Liang "Benny" Zhao (the "Employee"). The Employer
desires to ensure itself of the services of the Employee as of XXX TBD XXX and the Employee
desires to accept such employment on the terms and conditions set forth in this Agreement.

               Accordingly, the parties, intending to be legally bound, agree as follows:

              I. Employment and Term. The Employer offers to employ the Employee as an
[Analyst], and the Employee accepts that employment with the Employer. Employee's
employment under this Agreement shall commence as of XXX                    TBD XXX (the
"Commencement Date") and shall continue on an "at will" basis until termination of Employee's
employment as provided in Section 7 of this Agreement (the "Term"). Upon approval of the
Employee's background check and due diligence package by the UVI Research and Technology
Park (RTP), Employee will become a Class B Limited Partner.

               2. Duties. The Employee shall report to and perform such duties as may be
assigned from time to time by the Employer's Managing Members and/or such other senior
executives of the Employer as the Managing Members may designate. The Employee shall
devote his or her best efforts to promote the Employer's interests, and he or she shall perform his
or her duties and responsibilities fa.ithfully, diligently and to the best of his or her ability,
consistent with sound business practices and at the location designated by the Employer. The
Employee shall devote his or her full working time to the business and affairs of the Employer.

               3. Base Salary/Vacation.         Employer shall pay the Employee a base
salary/minimum distribution (the "Base Salarv") at an annual rate not less than .$125,000. The
Base Salary shall be payable in accordance with the Employer's regular payroll practices.
Employee's Base Salary may be adjusted at the discretion of the Employer at the end of each
fiscal year, and shall not be reduced during the course of any fiscal year. Upon becoming a
Partner, Base Salary will then be converted to a Minimum Distribution and reported to employee
at year end on a Kl. Income and Self Employment taxes are the responsibilty of the Partner.
Vacation days accrue during the Term. The initial level of vacation accural shall equal an
annualized rate of 15.0 days (3 weeks). Vacation days shall be pre-approved by Employee's
immediate supervisor.

              4. Incentive Compensation. In addition to the Base Salary, Employee may be
awarded certain incentive compensation (Profits Share) as determined in the sole discretion of
the Employer. At the end of each calendar year, Employer shall evaluate whether Employee
shall be awarded a share of Profits for the year then ending.

              5. Covenants of the Employee. In order to induce the Employer to enter into
this Agreement, the Employee hereby covenants and agrees as follows:



                                                                                            5611829.4
                                                                                       BOST_I912541.2


                                                                                                        25
               (a) Prior Restrictions. By accepting employment with Employer, the Employee
agrees that he or she is not currently bound by any agreement that could prohibit or restrict him
or her from being employed by Employer or from performing any duties under this Agreement.

                  (b) Assignment. The Employee irrevocably assigns to the Employer, or to any
party designated by the Employer, his or her entire right, title and interest in all Developments
that are made, conceived, or developed by the Employee, in whole or in part, alone or jointly
with others, within the scope of his or her affiliation with the Employer. Such assignment shall
include, without limitation, all Intellectual Property Rights in such Developments.
"Developments" shalt mean all discoveries, inventions, designs, improvements, enhancements,
ideas, concepts, techniques, know-how, software, documentation or other works of authorship,
whether or not copyrightable or patentable, in any form, related to any business or technology
that has been developed or is under development by the Employer. "Intellectual Property
Rights" shall mean all forms of intellectual property rights and protections that may be obtained
for, or pertain to, the Confidential Information (as defined in Section 6) and Developments, or
arise from work performed by Employee under this Agreement, and may include without
limitation all right, title and interest in and to (i) all letters patent and all filed, pending or
potential applications for letters patent, including any reissue, reexamination, division,
continuation or continuation-in-part applications throughout the world now or hereafter filed;
 (ii) all trade secrets, and all trade secret rights and equivalent rights arising under the common
 law, state law, Federal law and laws of foreign countries; (iii) all mask works, copyrights other
 literary property or author's rights, whether or not protected by copyright or as a mask work,
 under common law, state law, Federal law and laws of foreign countries; and (iv) all proprietary
 indicia, trademarks, tradenames, symbols, logns and/or brand names under common law, state
 law, Federal law and laws of foreign countries.

               (c) Records. All papers, books and records of every kind and description
relating to the business and affairs of the Employer, or any of its affiliates, whether or not
prepared by the Employee, other than personal notes prepared by or at the direction of the
Employer, shall he the sole and exclusive property of the Employer, and the Employee shall
surrender them to the Employer immediately upon expiration of the Term and at any time upon
request by the Employer.

                (d) Non-Comoetition. The Employee shall not, during the Term and for a period
of two (2) years following the expiration of the Term for any reason (the "Restricted Period"),
directly or indirectly:

                       (i)      Be engaged, directly or indirectly, either as an agent, employee,
consultant, partner, officer, director, stockholder, proprietor, owner, or otherwise of any person,
firm, corporation or organization engaged or attempting to become engaged in a business that
competes with the business of the Employer or any of its subsidiaries or affiliates as it relates to
the Employer's business (hereinafter, "Competitive Business"), including without limitation all
existing and potential competitors and vendors of Employer, except for services rendered to
Employer or a successor of Employer; provided, however, that nothing contained in this Section
5(d)(i) shall restrict Employee from owning stock of a publicly held and traded utility company;
or


                                                 2
                                                                                            $611829.4
                                                                                       aOST_1912547,2


                                                                                                        26
                       (ii)   for Employee's own account, or for the account of any person,
firm, corporation or organization engaged or attempting to become engaged in any aspect of a
Competitive Business on a worldwide basis, sell to, solicit, contact or service to any person, firm,
corporation or other organization that is or was a customer or prospective customer of Employer,
with which Employee had contact during Employee's employment, regardless of the time when
said customer or prospective customer became a customer or prospective customer of Employer.

During the Restricted Period, Employee shall ioform every new employer, prio~ to accepting
employment, of the existence of this Agreement and the provisions of this Section 5.

                (e) Non-Solicitation. The Employee shall not, during the Restricted Period,
directly or indirectly:

                      (i)   Solicit for employment or engagment on the Employee's own
behalf, or on behalf of a Compteitive Business, any individual or entity who is or has been an
employee, agent or independent contractor of the Employer during the Restricted Period; or

                        (ii)  Contact or attempt to persuade any agent, broker or employee of
Employer or its affiliated companies to terminate his or her relationship with Employer or do any
act that may result in the impairment of the relationship between Employer and such agent,
broker or employee.

                (f) Blue Pencil. The provisions contained in this Section 5 as to the time
 periods, geographic area and scope of activities restricted are severable, so that if any provision
 contained in this Section 5 is determined to be invalid or unenforceable, that provision shall be
 deemed modified so as to be valid and enforceable to the full extent lawfully permitted.

                (g) Breach; Enforcement.

                        (i)    Nothwithstanding any other remedy at law or in equity to which
Employer may be entitled or may pursue, in the event Employee (a) breaches any of the
covenants contained in this Section 5, (b) is terminated for Cause (as defined below), or (c)
terminates his or her Employment without Good Reason (as defined below), he or she shall
automatically forfeit any and all rights to any deferred Bonuses or other deferred incentive
compensation (including without limintation any options relating to equity in Employer or its
affiliates), and any grant by Employer of such remuneration shall be automatically void.

                       (ii)    The Employee agrees and warrants that the covenants contained
herein are reasonable, that valid consideration has been and will be received therefor and that the
agreements set forth herein are the result of arms-length negotiations between the parties hereto.
The Employee recognizes that the provisions of this Section 5 are vitally important to the
continuing welfare of the Employer, and its affiliates, and that money damages constitute a
totally inadequate remedy for any violation thereof: Accordingly, in the event of any such
violation by the Employee, the Employer, and its affiliates, in addition to any other remedies
they may have, shall have the right to institute and maintain a proceeding to compel specific
performance thereof or to issue an injunction restraining any action by the Employee in violation
of this Section 5.

                                                  3
                                                                                             5611829.4
                                                                                        BOST.I912547.2


                                                                                                         27
                6. Confidentiality. The Employee shall not, directly or indirectly, disclose to
anyone, or use in competition with the Employer or any of its subsidiaries or affiliates, any
Confidential Information of or pertaining to the Employer, including without limitation, any
trade secrets, advertising arrangements, costs, financial data, employee information or
information as to organization structure of the Employer or any of its subsidiaries or affiliates.
"Confidential Information" shall mean confidential or other proprietary information that is
owned by the Employer or any of its subsidiaries or affiliates, including without limitation,
hardware and software designs, product specifications and documentation, business and product
plans, customer lists, and other confidential business information. Confidential Information shall
not include information which: (i) is or becomes public knowledge without any action by, or
involvement of, the Employee in violation of this Agreement; (ii) is disclosed by the Employee
with the prior written approval of the Employer; or (iii) is disclosed pursuant to any judicial or
governmental order or in any dispute with the Employer, provided that the Employee gives the
Employer sufficient prior notice to contest such order. The Employee shall not disclose to the
Employer or any of its subsidiaries or affiliates, use in the Employer's or any of its subsidiaries'
or affiliates' business, or cause the Employer or any of its subsidiaries or affiliates to use, any
confidential or proprietary information or materials of any third party. Nothing in this S.ection 6
is designed to narrow the Employer's enforcement rights under any state of federal law.

               7. Termination of Employment.

                (a) Death or Disability. The Employee's employment under this Agreement
 shall terminate upon his or her death or Permanent Disability. For purposes of this Agreement
 "Permanent Disability" shall mean a physical or mental disability or infirmity that prevents the
 material performance by Employee of his or her duties hereunder (i) lasting for a continuous
 period of ninety (90) days or longer; or (ii) for ninety (90) days out of any one hundred· twenty
 (120) day period.

                (b) Termination by the Employer. The Employer may terminate the Employee's
 employment under this Agreement with or without Cause (as defined below) by giving written
 notice to the Employee of such termination. In the event of a termination without Cause, the
 Employer shall provide the Employee with at least 30 days'. advance written notice of his
 termination. For purposes of this Agreement, the Employer shall have "Cause" to terminate the
 Employee's employment under this Agreement in the event of: (i) the Employee's willful and
 continued failure to perform and to discharge his or her duties and responsibilities under this
 Agreement for any reason (other than the Employee's disability) after (x) the Employer has
 provided the Employee with written notice of its intent to terminate his employment under this
 clause, and (y) the Employee has failed to resume the performance of such duties within fifteen
 (15) days following receipt of such notice; (ii) any other willful misconduct by the Employee
 that is materially and demonstrably injurious economically to the Employer; (iii) the
 Employee's final conviction of any felony or any misdemeanor involving moral turpitude; or
 (iv) the Employee's violation of any ofthe provisions of Section 5 of this Agreement.

                (c) Termination by the Employee. The Employee may terminate his or her
 employment under this Agreement with or without Good Reason (as defined below) by giving
 prior written notice to the Employer. If the Employee terminates his or her employment without
 Good Reason, he or she shall provide the Employer with at least 30 days advance written notice

                                                  4
                                                                                             5611829.4
                                                                                        BOST_1912547 .2


                                                                                                          28
of his intent to terminate his or her employment. For purposes of this Agreement, the Employee
shall have "Good Reason" to terminate his or her employment upon: (i) the Employer's breach
of a material provision of this Agreement, (ii) written notice to the Employer describing the
nature of the breach proving an intent to terminate the Agreement for Good Reason under this
clause, and (iii) the Employer's failure to correct the breach within fifteen (15) days following
the written notice required in Section 7(c)(ii).

               8. Compensation Upon Termination.

               (a) Compensation uoon Termination for Any Reason. Subject to Section S(g) of
this Agreement, if the Employee's employment under this Agreement is terminated for any
reason, then the Employee shall be entitled to receive the following benefits (collectively, the
"Standard Termination Benefits"): (i) the amount of his or her Accrued Obligations (as defmed
below), to be paid in a single lump sum cash payment within thirty (30) days of the date of
termination, and (ii) any payments which the Employee, his or her spouse, beneficiaries or
estate may be entitled to receive pursuant to any employee benefits plan or program of the
Employer. As used in this Agreement, "Accrued Obligations" means, as of the date of
termination, (A) any accrued but unpaid Base Salary, (B) any accrued and unpaid reasonable
expense reimbursements, and (C) any accrued, but unpaid vacation.

                (b) Additional Termination Comqensation. If the Employer terminates the
Employee's employment without Cause, if the Employee terminates his or her employment for
Good Reason, or if Employee's employment is terminated under Section 7(a) of this
Agreement, the Employee (or in the case of his or her death, his or her estate or beneficiary, as
the case may be) shall be entitled to receive, in addition to the Standard Termination Benefits
set forth in Section 8(a) above, the following additional benefits (the "Additional Termination
Benefits'') within thirty (30) business days following his/her termination of employment:

                       (i)     a cash amount equal to two (2) months of the Employee's Base
Salary as of the date of termination, payable in a lump-sum; and

                      (ii)   a pro-rata amount of his or her target bonus earned in the year of
termination.

                      The benefits referred to in this Section 8(b) ("Severance Pay") shall be
given in lieu of any other claims, termination benefits or payments held by or due to or the
Employee. In addition, all payments given hereunder shall be given only in exchange for the
execution and delivery of a general release, in a form and substance agreeable to the Company,
which releases any claims the Employee might have against the Company related to Employee's
employment. Employee will forfeit any and all amounts due as Severance Pay hereunder upon
the breach of any covenants in Section 5.

               9. Miscellaneous.

                (a) Binding Effect. This Agreement shall be binding upon and inure to the
 benefit of the heirs and representatives of the Employee and the successors and assigns of the
 Employer.

                                                5
                                                                                          5611829.4
                                                                                     BOST_191l547.l



                                                                                                      29
                (b) Notices. Any notice or other communication under this Agreement shall be
in writing and shall be considered given when mailed by registered, return receipt requested
mail, to the parties at the following addresses (or at such other address as a party may specify by
notice to the others):

       To the Employer:                              To the Employee:

       XO ENERGY WORLDWIDE, LLLP
       6501 Red Hook Plaza, Suite 201
       St Thomas, VI 00802-1306
       Attn: Shawn Sheehan/John Charette

Addresses may be changed by written notice sent to the other party at the last recorded address
of that party.

                 (c) Jurisdiction and Governing Law. This Agreement shall be governed by and
 construed in accordance with the laws of the State of Delaware. The parties hereto consent to
 the jurisdiction and venue of any state or federal court in the State of Delaware and agree that
 any permitted lawsuit may be brought to such courts or other court of competent jurisdiction
 upon the consent of both parties.


                (d) Severability. If any provision of this Agreement, or the application of any
 provision to any person or circumstance, shall for any reason and to any extent be invalid or
 unenforceable, the remainder of this Agreement and the application of that provision to other
 persons or circumstances shall not be affected but shall be enforced to the full extent permitted
 by law.

               (e) Prior Understandings. This Agreement embodies the entire understanding of
 the parties hereof, and supersedes all other oral or written agreements or understandings
 between them regarding the subject matter hereof. No change, alteration or modification hereof
 may be made except in a writing, signed by each of the parties hereto.

                (f) Successors,

                      (i)    Employer's Successors. No rights or obligations of the Employer
under this Agreement may be assigned or transferred except that the Employer may assign this
Agreement to any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Employer if such
successor expressly assumes and agrees to perfonn this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such succession had
taken place. As used in this Agreement, "Employer" shall mean the Employer as herein before
defined and any successor to its business and/or assets (by merger, purchase or otherwise) which
executes and delivers the agreement provided for in this Section 9(f)(i) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of law.

                    (ii)   Employee's Successors. No rights or obligations of the Employee
under this Agreement may be assigned or transferred by the Employee other than his rights to
                                                 6
                                                                                             5611829.4
                                                                                        SOST_I912S47.2


                                                                                                         30
payments or benefits hereunder, which may be transferred only by will or the laws of descent
and distribution. Upon the Employee's death, this Agreement and all rights of the Employee
hereunder shall inure to the benefit of and be enforceable by the Employee's beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any such person succeeds
to the Employee's interests under this Agreement. The Employee shall be entitled to select and
change a beneficiary or beneficiaries to receive any benefit or compensation payable hereunder
following the Employee's death by giving the Employer written notice thereof. In the event of
the Employee's death or a judicial determination of his incompetence, reference in this
Agreement to the Employee shall be deemed, where appropriate, to refer to his beneficiary(ies),
estate or other legal representative(s). lf the Employee should die following his date of
termination while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts unless otherwise provided herein shall be paid in accordance with the
terms of this Agreement to such person or persons so appointed in writing by the Employee, or
otherwise to his legal representatives or estate.

                 (g) Non-Disclosure. Unless otherwise required by applicable law or the rules of
 any stock exchange or quotation system on which the securities of the Employer are listed, or
 by legal process, each of the parties to this Agreement shall hold the terms of this Agreement in
 the strictest confidence and shall not disclose or otherwise make public any of the terms and
 conditions of. this Agreement; provided, that, any disclosure made by Executive to his spouse,
 attomey(s) or financial adviser(s) shall not be deemed to be a breach of this Section 9(g).

               (h) No Waiver. The failure of any party at any time or times to demand strict
 performance by any other party of the terms, covenants, or conditions set forth in this
 Agreement shall not be construed as a continuing waiver or relinquishment thereof, and any
 party may at any time demand strict and complete performance of such terms, covenants, and
 conditions.

                (i) Integration. This Agreement constitutes the final, exclusive, and complete
 expression of the agreement of the parties hereto, and it embodies all of the terms and
 conditions of the Agreement between the parties with respect to the subject matter hereof. This
 Agreement is expressly intended to replace and supersede all prior and contemporaneous
 agreements, proposals, negotiations, representations, and warranties, if any, between the parties.
 There are no agreements, representations, or warranties that have not been included in this
 Agreement. It represents the result of arms length negotiation between the parties and shall be
 interpreted and construed without regard to any presumption or other rule requiring construction
 against the party who caused the Agreement to be drafted.

                 G) Execution in Counterparts. This Agreement may be executed in two or more
 counterparts, each of which shall constitute an original, but all of which together shall constitute
 but a single instrument.

                      [The remainder of this page is intentionally left blank.]



                          [Signature lines appear on the following page.]

                                                  7
                                                                                             l611829.4
                                                                                        BOST_1912S47.2


                                                                                                         31
       IN WITNESS WHEREOF, the parties hereto have exeouted and delivered this
Agreement as· of the day and yead'irst abQve written,




                                                                  ·.· ·.
                                             EMPLOYER:

                                                    xo~.
                                                       GY:~.~oo~
                                                           ~· ~Bi:P.'r
                                                    By=~s
                                                        Title:



                                             EMPLOYEE;
                             L;o.nd zhao                            -




                                               9
                                                                                 5-61 111~.4
                                                                           BOS1cl911l4J.1




                                                                                               32
                       Temporary Injunction
                        September 30, 2015



 1                         REPORTER'S RECORD
 2                     VOLUME 2 OF 3 VOLUME           FILED IN
                                               1st COURT OF APPEALS
                                                   HOUSTON, TEXAS
 3             TRIAL COURT CAUSE NO.    15-DCV-226436
                                               11/12/2015 3:11:05 PM
 4                                             CHRISTOPHER A. PRINE
                                                        Clerk
 5   XO ENERGY LLC and         ) IN THE DISTRICT COURT OF
     XO ENERGY WORLDWIDE, LLLP )
 6        Plaintiffs,          )
                               )
 7   VS.                       ) FORT BEND COUNTY, TEXAS
                               )
 8   LIANG "BENNY" ZHAO,       )
          Defendant.           ) 240TH JUDICIAL DISTRICT
 9
10

11

12                     TEMPORARY INJUNCTION
13

14
15       On the 30th day of September, 2015, the following

16   proceedings came on to be held in the above-titled and

17   numbered cause before the Honorable Stuti Patel,
18   Associate Judge Presiding, via digital recording under

19   Rule 199.1(c), held in Richmond, Fort Bend County,

20   Texas, pursuant to the Texas Rules of Civil Procedure.
21       TRANSCRIPTION UNDER RULE 203.6(a) by a Certified

22   Shorthand Reporter.
23

24

25
                       Temporary Injunction               2
                        September 30, 2015



 1                         APPEARANCES
 2

 3   MR. TOM VAN ARSDEL
     SBOT NO. 24008196
 4   Attorney at Law
     1100 JP Morgan Chase Tower
 5   600 Travis Street
     Houston, TX 77002
 6   Telephone: 713-650-2728
 7   AND

 8   MR. ZACHARY B. ALLIE
     SBOT NO. 24063997
 9   Attorney at Law
     1100 JP Morgan Chase Tower
10   600 Travis Street
     Houston, TX 77002
11   Telephone: 713-650-2728

12
     Attorneys for Plaintiff XO Energy LLC and
13                           XO Energy Worldwide, LLLP.

14
15

16

17
     MS. SHANNON ASHLEY LANG
18   SBOT NO. 24070103
     723 Main Street, Suite 330
19   Houston, TX 77002
     Telephone: 713-955-1800
20
     Attorney for Defendant Liang "Benny" Zhao
21

22
23

24

25
                        Temporary Injunction                  3
                         September 30, 2015



 1                          WITNESS INDEX
 2   John Charette                     Direct   Cross      V.Dire

 3      By Mr. Van Arsdel              24 v2

 4      By Ms. Lang                             60 v2
 5

 6   Closing Statement by Mr. Van Arsdel ..............71      2
 7   Closing Statement by Ms. Lang ....................74      2

 8   The Court's Ruling by Judge Patel ................82      2

 9   Reporter's Certificate ...........................86      2
10                          * * * * * * *

11                          EXHIBIT INDEX

12   EXHIBIT      DESCRIPTION         OFFERED   ADMITTED
13   # 2.   California Independent    28
            System Operator Corp.
14          Electronic Tarniff
15   # 7.   Offer of Employment to    37         38
            Mr. Zhao
16
     # 8.   Employment Agreement to   41         41
17          Mr. Zhao
18   # 13. Exhibit D to Petition      53
           Screen shots
19
     # 14. Paystub for Mr. Zhao       56          56
20
     # 16. Letter of Termination to   56          57
21         Mr. Zhao

22
23

24

25
                          Temporary Injunction                      4
                           September 30, 2015



 1                    (The following hearing is being
 2                    transcribed from a digital audio recording

 3                    provided by Stuti Patel, Associate Judge

 4                    for the 240th District Court.)
 5                           (PROCEEDINGS)

 6                    THE COURT:    We are on the record for
 7   15-DCV-226436.     If the attorneys could state their names

 8   and who they represent for the record.

 9                    MR. VAN ARSDEL:       Yes.   Tom Van Arsdel for
10   XO Energy, LLC, and XO Energy Worldwide LLLP, the

11   Plaintiffs.

12                    MR. ALLIE:    Zachary Allie for the same
13   parties.

14                    MS. LANG:    Shannon Lang on behalf of the
15   Defendant, Liang Zhao.

16                    THE COURT:    Okay.     Thank you, counsel.   It

17   is my understanding before we got on the record this
18   morning that y'all had an opportunity to meet and have

19   reached I guess a partial agreement or the Defendant is

20   not opposed to entry of certain parts of the order; is
21   that correct?

22                    MR. VAN ARSDEL:       That's right.
23                    MS. LANG:    That's correct.

24                    THE COURT:    Okay.     Do one of y'all want to

25   cite for the record just briefly -- and I'm referencing
                         Temporary Injunction                         5
                          September 30, 2015



 1   to the proposed temporary injunction order that was
 2   filed on 9-29 of this year under this cause number.             Do

 3   one of the attorneys want to go ahead and state for the

 4   record what part of that proposed order is not opposed
 5   or unopposed?

 6                   MR. VAN ARSDEL:       Sure.   This order asks
 7   for, starting on page 2, the middle of page 2, certain

 8   elements of relief A, B, and C.         As to A, the parties --

 9   the Defendant is not opposed to the relief requested in
10   Section A of the order, so long as every part of the

11   phrase after the word "judgment" is struck.          So, the

12   phrase would read, "Contacting or soliciting any and all
13   Plaintiffs' clients, customers, vendors, or suppliers

14   that the Defendant came into contact with as an employee
15   of Plaintiffs, or for which he obtained confidential

16   information about during his employment until final

17   judgment."
18                   And then as to the relief requested in

19   Section B including all subparts and Section C, the

20   Defendant is unopposed to an entry of order for that
21   relief as well.

22                   THE COURT:    And is that correct, Ms. Lang?
23                   MS. LANG:    That is correct.

24                   THE COURT:    Okay.     So, we have placed on

25   the record the part of the proposed order that is not
                Opening Statement by Mr. Van Arsdel                6
                         September 30, 2015



 1   opposed.   It is my understanding that this afternoon
 2   when we reconvene after the Court's recess, we will hear

 3   arguments, law, evidence about the remaining issue,

 4   which is the Plaintiffs' request for the deposit in the
 5   Court registry.   Is that the only issue remaining?

 6                  MR. VAN ARSDEL:       That's right.
 7                  MS. LANG:    Yes, and then perhaps some

 8   changes to the preparatory language.

 9                  THE COURT:    Yes.     That is correct.    And it
10   could affect the other language.        So, with all that

11   being stated on the record, we are going to go off the

12   record at this time.   The Court stands in recess in this
13   cause number until -- we will start exactly at 1:30 p.m.

14   Does that work for both parties?
15                  MR. VAN ARSDEL:       Okay.    That would be

16   fine.

17                  THE COURT:    Okay.     Then we are going to go
18   off the record at this time.

19                  (Off the record.)

20                  THE COURT:    We are back on the record in
21   Cause Number 15-DCV-226436.      If I could have the

22   attorneys state their name and who they represent for
23   the record again since we restarted it.

24                       OPENING STATEMENT

25                  MR. VAN ARSDEL:       Yes.    Tom Van Arsdel for
                  Opening Statement by Mr. Van Arsdel                     7
                           September 30, 2015



 1   XO Energy, LLC, and XO Energy Worldwide, LLLP, the
 2   Plaintiffs.

 3                    MR. ALLIE:    Zachary Allie for the same

 4   Plaintiffs.
 5                    MS. LANG:    Shannon Lang on behalf of the

 6   Defendant.
 7                    THE COURT:    Okay.     Thank you.   And,

 8   Mr. Van Arsdel, are you going to be the primary

 9   presenting for the Plaintiff?
10                    MR. VAN ARSDEL:       I will be.

11                    THE COURT:    And you are the movant today,

12   so, I will let you go ahead and give the Court some
13   opening remarks briefly about what you are asking for.

14                    MR. VAN ARSDEL:       Thank you, Your Honor.
15   XO Energy and XO Energy Worldwide are companies involved

16   in the wholesale of electricity trading market.              They

17   operate out of an office in Saint Thomas U.S. Virgin
18   Islands.     They also have an office in Landenberg,

19   Pennsylvania, outside of Philadelphia.

20                    And to accomplish their business
21   objectives they hire a number of traders and analysts to

22   support their trading activity.          Mr. Zhao, the
23   Defendant, was formally an analyst with XO Energy.              He

24   was employed beginning in 2013, and his employment was

25   terminated earlier this year in March of 2015.
                 Opening Statement by Mr. Van Arsdel             8
                          September 30, 2015



 1                    As part of fulfilling his duties for XO
 2   Energy as an analyst, Mr. Zhao was given access to

 3   certain confidential information that was necessary for

 4   the work he needed to do to facilitate trades and make
 5   good decisions on what energy markets to trade in.        So,

 6   to receive this information he signed a number of
 7   agreements that allowed him access to the information

 8   and also required him to take certain measures to

 9   protect it, and we will have evidence of that in the
10   record.

11                    In addition to that, he had to sign an

12   employment agreement.     The employment agreement said
13   that he was to receive a salary.     That salary was

14   $125,000 annually.     A number of benefits he was also
15   eligible for.     And he was also eligible for deferred

16   compensation, essentially a year-end bonus based on

17   performance and the performance of the companies that
18   would be determined solely in the discretion of

19   management.

20                    There are some additional provisions in
21   the agreement that impact whether or not he gets a

22   bonus.    One of those is if he has violated Section 5 of
23   the agreement.     The agreement says that, "All payments

24   of compensation are automatically void."     Section 5 of

25   the agreement contained a non-compete clause for two
                 Opening Statement by Mr. Van Arsdel             9
                          September 30, 2015



 1   years that prevents him from doing anything to compete
 2   with XO Energy in this industry.     The reason that's in

 3   there, Your Honor, is because these analysts and traders

 4   receive very specialized training, they receive not only
 5   the confidential information, they receive some training

 6   on how to use it.    So, what they don't want is for
 7   employees to come on board, get all this information,

 8   learn the ropes, and then immediately set up shop next

 9   door to compete.    So, they have a two year non-compete
10   in there.   And it says, again, that if that's violated

11   then any grant by the employer of such remuneration

12   shall be automatically void, and that includes deferred
13   bonuses.

14                  What we have here is we discovered -- XO
15   Energy -- discovered in February of 2015 that Mr. Zhao

16   had been downloading and copying confidential

17   information that was contained in various parts of
18   XO Energy's computer system.     He downloaded this on to

19   an external drive from his home in Katy.      Incidentally,

20   Mr. Zhao was the only employee or representative of XO
21   that lived outside of either Landenberg, Pennsylvania or

22   Saint Thomas Virgin Islands, he lived in Katy.
23                  THE COURT:   His house is in Katy,

24   Fort Bend County?

25                  MR. VAN ARSDEL:    It is.   And there is a
                 Opening Statement by Mr. Van Arsdel            10
                          September 30, 2015



 1   computer software package that was activated on his
 2   computer to capture all the activity and screen shots on

 3   his computers during a period from roughly

 4   February 13th, to February 27th.     And what those screen
 5   shots capture is his personal copying of various pieces

 6   of confidential information contained in proprietary
 7   software, contained in licensed software, contained in

 8   emails, maps that had been obtained from the independent

 9   service organizations that run these utility markets
10   that are provided in exchange for confidentiality

11   agreements --

12                   THE COURT:   Who put that software in his
13   computer to capture the screen shots?

14                   MR. VAN ARSDEL:   The company did.   It's on
15   everyone's computer, but you have to manually turn it

16   on, and they did turn on the screen shot capability on

17   his computer in mid February of 2015.     And all of the
18   information or a selection of the information that was

19   captured during those screen shots is attached to the

20   petition.
21                   So, what we also saw, in addition to the

22   copying, was he was developing a to do list and
23   accessing the website for an organization called CAISO,

24   C-A-I-S-O, it's a California electricity company.      And

25   what he was doing is he was looking for what the
                Opening Statement by Mr. Van Arsdel            11
                         September 30, 2015



 1   requirements are to set up to be a trader on that
 2   utility grid, and he was making a to do list of

 3   everything that he needed to do to set himself up to

 4   trade on that ISO.    So, we have evidence that he was
 5   making imminent plans to compete against XO Energy.       He

 6   was going to quit the company, set up himself to compete
 7   on the CAISO and violate his non-compete.

 8                 So, once that was discovered,

 9   unfortunately the payment of the bonus that he was
10   supposed to get for his performance in 2014 was not

11   discovered in time to hold back that payment.       Because

12   the company would have invoked and, in fact, has invoked
13   the breach and enforcement provision of the employment

14   contract which says that that remuneration is
15   automatically void.    It was evidenced before he was to

16   be made the payment, it was just not discovered until

17   that payment was already in process and deposited in his
18   account.

19                 So, what we are asking the Court to do is

20   enforce this part of the agreement, to compel Mr. Zhao
21   to pay that money into the registry of the Court pending

22   the outcome of this case.    We are disputing the
23   ownership of the funds, and we believe that the

24   agreements in place and under Texas law, we are entitled

25   to this relief.
                  Opening Statement by Ms. Lang                12
                        September 30, 2015



 1                 THE COURT:    So, you are asking that he be
 2   ordered to pay that amount -- I think it was around 500

 3   something thousand dollars -- I have it in your

 4   pleadings, the exact amount.    You are asking that he be
 5   court ordered to pay that into the registry until this

 6   case is either resolved by settlement or resolved by
 7   trial?

 8                 MR. VAN ARSDEL:       That's right, Your Honor.

 9                 THE COURT:    Okay.    Ms. Lang, do you want
10   to make some opening remarks about this hearing today?

11                      OPENING STATEMENT

12                 MS. LANG:    Well, first, we take issue with
13   some of the stunning omissions from the callous

14   representations of the facts here.
15                 THE COURT:    I'm sorry, Ms. Lang, I just

16   really want to make sure    we are all being recorded.       I

17   don't mean to interrupt here, I apologize, but if you
18   will just talk a little bit louder.       I just get

19   concerned because you both know you are entitled to a

20   transcript of today's proceedings and it has to be
21   recorded properly before that can even be made.

22                 (REPORTER'S NOTE:      AT THIS TIME THE JUDGE
23                 TURNED UP THE MICROPHONES FOR A BETTER

24                 RECORDING, BUT ACTUALLY NOW THERE IS A

25                 LOUD NOISE, A KIND OF SQUELCH NOISE.)
                   Opening Statement by Ms. Lang                 13
                         September 30, 2015



 1                    MS. LANG:   Well, as I was saying, there
 2   are stunning omissions in the representation of the

 3   facts here.   But I will start with the primary question

 4   before the Court, which is what is the extent of the
 5   Court's authority to order a writ of attachment on this

 6   money, and how has XO demonstrated they are entitled to
 7   it, and endorsed by the company of XO?      Their position

 8   that this is a simple question as far as the money to be

 9   placed into the registry of the Court ignores that there
10   is only one legal method to do that in Texas, and that's

11   through a writ of attachment, which has been described

12   as an ineffectually harsh remedy that should only be
13   issued in the most narrow circumstances when various

14   statutory requirements have been met.      None of those
15   have been met.     In fact, none of them were mentioned.

16   And those include whether the Defendant (unintelligible)

17   indebted to the Plaintiff, and indebted for purposes of
18   a writ of attachment meaning there is liquidated damages

19   clause in the contract that can be enforced.

20                    Two, the attachment is not sought for the
21   purpose of injuring or harassing the Defendant.      I would

22   submit that this is very much about injuring and
23   harassing the Defendant, because -- well, I'll finish

24   with my recitation.

25                    We have been engaged in litigation since
                     Opening Statement by Ms. Lang             14
                           September 30, 2015



 1   March, have conducted full discovery and the discovery
 2   has not brought out any facts to support their claim,

 3   which they are full aware of.

 4                    Three, the Plaintiffs will probably lose
 5   his debt once the writ of attachment is issued.     And to

 6   that end, Texas courts have held that there needs to be
 7   an actual showing that, in fact, the party against whom

 8   a writ is sought doesn't have the financial wherewithal

 9   or ability to pay a judgment if one did, enforced
10   against him, again, has fairly stated that under a

11   contract.     We have been in discovery for six months, so,

12   there has been ample opportunity to make discovery on
13   this issue.

14                   And, four, the specific grounds for the
15   writ to exist, another statute, Section 61.002 of the

16   Texas Civil Practices and Remedies Code, and there is a

17   list there we can go through, but none of those factors
18   have been met either.     So, the only issue for the Court

19   is whether as a matter of law they have presented you a

20   contract with a liquidated damages provision that
21   constitutes theft justly owed to the Plaintiff, that

22   they are not seeking to injure, harass or harass the
23   Defendant, and that they meet the proper showing that

24   there will be (unintelligible) in the event a judgment

25   is issued.    If they can't meet their showing, the writ
                     Opening Statement by Ms. Lang               15
                           September 30, 2015



 1   of attachment can't issue.      That's really the entire
 2   inquiry for this Court.

 3                   THE COURT:    The thing that you mentioned

 4   that the discovery has been completed between both
 5   parties already on this case through the federal court?

 6                   MS. LANG:    It was substantially completed.
 7   They filed suit in federal court back in March.      We

 8   filed a motion to dismiss on the basis of jurisdiction,

 9   but while that motion was being decided Dr. Zhao
10   permitted discovery to proceed.      So, to that end, the

11   parties exchanged computers and related devices, and

12   then produced to the party's perspective experts, in
13   fact, one was here earlier.      The devices have been

14   investigated and analyzed.      We have exchanged documents
15   in discovery.     Dr. Zhao has outstanding discovery that

16   wasn't due yet when the case was dismissed.      But they

17   have propounded discovery only one set (unintelligible).
18                   THE COURT:    So, is there any discovery

19   that your client, Mr. Zhao, is still seeking?

20                   MS. LANG:    There are some things that
21   Dr. Zhao is seeking.     In particular -- well, there are

22   several things.    But in particular, going back to my
23   first point, which there are some incredible omissions

24   from the factual implications here.      First of all,

25   Dr. Zhao was told in February, 2015, that he needed to
                     Opening Statement by Ms. Lang                 16
                           September 30, 2015



 1   make a choice.     He needed to either relocate in
 2   Saint Thomas, or Landenberg, Pennsylvania, or resign his

 3   position.     He was given time to consider that and, in

 4   fact, was told that he should not reach his decision
 5   until he had an opportunity to receive his 2014 bonus,

 6   and that was only because they thought this attractive
 7   bonus would encourage him to stay with the company.           The

 8   high performing employee earned a $700,000 bonus last

 9   year.   Dr. Zhao asked a question in an email about the
10   terms of the ultimatum, and in the meantime attended a

11   company-wide meeting where the company expressed it's

12   intent to offer Plaintiffs an amendment to their
13   non-compete obligations that would lesson the time of

14   two years to one, and include a severance provision.           We
15   have not gotten those documents despite having asked for

16   those documents of the non-compete.          And so, we are

17   seeking those, and some various other things that --
18                    THE COURT:    The various outstanding

19   discovery that you say your client is going to want at

20   some point?
21                    MS. LANG:    Yes.     But not much.

22                    THE COURT:    Okay.
23                    MS. LANG:    But in the meantime, I think

24   the important point is that we have conducted all of

25   this discovery on the devices.         Dr. Zhao's computer has
                   Opening Statement by Ms. Lang                17
                         September 30, 2015



 1   been produced, various other devices have been produced.
 2   And there have been no additional facts pled in this

 3   complaint than there was in the original complaint.        And

 4   in looking through the binder of exhibits, there are no
 5   new exhibits offered here that were exchanged in

 6   (unintelligible) that would shed additional light on
 7   their case.   In fact, they have dropped the claims that

 8   they are brought in the federal case, and that was a

 9   claim for appropriation of trade secrets, which if you
10   look at the contract under which they are proceeding,

11   absent of the appropriation of trade secrets, there

12   really isn't any contract violation.      And that brings us
13   back to the point of whether they are entitled to a writ

14   of attachment, because they can't show entitlement of
15   the contract and they haven't met the other legal

16   requirements for getting a writ.      There is no means or

17   legal authority to order this money be placed into the
18   registry of the Court.      I should also point out that

19   obviously the Court's (unintelligible).

20                  THE COURT:     Where was the money deposited?
21                  MS. LANG:     It was deposited into a savings

22   account in California.      Under the 401(k) money of --
23   well, I don't know if the (unintelligible).

24                  THE COURT:     Mr. Van Arsdel, this money

25   that we are talking about, which is the sole issue
                     Opening Statement by Ms. Lang                  18
                           September 30, 2015



 1   today, I guess, remaining on the injunction --
 2                    MR. VAN ARSDEL:      Yes.

 3                    THE COURT:   -- that money is not in Texas?

 4                    MR. VAN ARSDEL:      It's in the Bank of
 5   America.

 6                    THE COURT:   Okay.
 7                    MR. VAN ARSDEL:      It's not as if it's

 8   stuffed under a mattress in California.         It's in the

 9   Bank of America, which obviously the Court can take
10   judicial notice that the Bank of America has branches in

11   Texas.     So, Mr. Zhao would have access to have those

12   funds in Texas.
13                    More on the point, we have identified a

14   case, the Supreme Court of Texas, where the Supreme
15   Court affirms the trial court's order of $17,000 that

16   was held in a Mexican bank be paid into the registry of

17   the court.
18                    THE COURT:   Do you have a copy of that

19   case?

20                    MR. VAN ARSDEL:      I do.
21                    THE COURT:   Have you given one to --

22                    MR. VAN ARSDEL:      May I approach, Your
23   Honor?

24                    THE COURT:   Yes.     Thank you, sir.

25                    MR. VAN ARSDEL:      Now, I'm sure opposing
                     Opening Statement by Ms. Lang                   19
                           September 30, 2015



 1   counsel would be quick to note there are some procedural
 2   differences here.     This is a post-judgment order and not

 3   a pre-judgment order.        But the greater point is that

 4   this court said it was okay to compel money that is held
 5   in another jurisdiction to be paid into the registry of

 6   the court.
 7                    MS. LANG:     Well, if I could respond

 8   briefly.     The fact that this is post-judgment makes it

 9   entirely irrelevant.     But moreover, this case is from
10   1967, and I believe the writ of attachment statute comes

11   after that.    And the Texas courts have held that that's

12   the only thing under which unattached property where a
13   judgment can be met.

14                    MR. VAN ARSDEL:        And as to that point,
15   Your Honor, I would be happy to respond as I have a

16   string of cases on that.

17                    THE COURT:     Okay.     This is 1967, and the
18   writ of attachment statute I guess is after that.            What

19   were you saying you had a response to?

20                    MR. VAN ARSDEL:        Yes, Your Honor.   And we
21   have another case that Mr. Allie will provide a copy of.

22   It's from 2009 which is after the writ of attachment
23   statute was enacted.     It is from the Dallas Court of

24   Appeals.     In this case there is a holding that the

25   parties --
                     Opening Statement by Ms. Lang               20
                           September 30, 2015



 1                    THE COURT:    Counsel, just for the record,
 2   if you will read into the record all the cases you have

 3   handed to the Court, and the cites so we have them on

 4   the record.
 5                    MR. VAN ARSDEL:     Certainly.   This is

 6   Behringer, B-E-H-R-I-N-G-E-R, Harvard Royal Island, LLC
 7   versus Skokos, S-K-O-K-O-S.        The cite is 2009 TEX@9Lexus

 8   9456 in 2009 WL4756579.       It's a December 14th, 2009

 9   opinion from the Court of Appeals in Texas, 5th District
10   in Dallas.

11                    This case did hold that the applicant in

12   this particular matter should have followed the writ of
13   attachment statute.     On page 10 of the opinion, this

14   Court does say that the trial court has some inherent
15   authority without implicating the attachment statutes to

16   order independently to deposit funds into the court's

17   registry.     This authority arises when there is a dispute
18   as to a particular fund.       Specifically if the Plaintiff

19   can show a dispute about a fund and show that the fund

20   is in danger of being depleted, the trial court can
21   order the funds to be deposited in the Court's registry.

22   And, again, this is without regard to the requirements
23   of the writ of attachment statute.

24                    So, what we intend to show is that there

25   is a dispute about this fund.        He is saying that it is
                    Opening Statement by Ms. Lang              21
                          September 30, 2015



 1   now his property, and we are saying that under his
 2   employment agreement that payment was void and needs to

 3   be returned to the employer.    So, there is a dispute.

 4                   We also intend to show that as long as
 5   these funds are unprotected and are in Mr. Zhao's

 6   hands -- Dr. Zhao's hands -- they are at risk of being
 7   depleted.    Number 1, he was researching the requirements

 8   under the CAISO for becoming a trader on that exchange,

 9   and we intend to show that one of those requirements is
10   the payment of a $500,000 deposit.    That is very similar

11   to the amount that he just received from XO.

12                   Number 2, we intend to show that he is a
13   Chinese citizen, has access to Chinese financial

14   assistance in the banks there, and that I think it is
15   well accepted that once money is overseas in China, it

16   becomes almost impossible to get it out of the Chinese

17   bank.   Certainly they do not honor American court orders
18   to have those funds returned to the United States.

19                   So, we do believe we can make the

20   requirements that were shown in 2009 in this Court of
21   appeals case, and incidentally, I will mention that this

22   is the same record that we brought to Judge Ellison in
23   the federal court and he granted the relief we asked

24   for.    It was a slightly different variation, he did not

25   require a payment into the registry, but he did place a
                   Opening Statement by Ms. Lang                  22
                         September 30, 2015



 1   freeze on the funds.     Under the same record without
 2   regard to the writ of attachment requirements.

 3                    THE COURT:     Is it 593 the statute number?

 4   Do y'all know offhand?
 5                    MR. VAN ARSDEL:       For the writ of

 6   attachment?
 7                    THE COURT:     Yes.

 8                    MS. LANG:     It's Texas Civil Practices and

 9   Remedies Code 61.001.        Your Honor, I would be happy to
10   respond to his last argument.

11                    THE COURT:     Yes, if you want to respond,

12   you may go ahead and do so.        I'm just checking something
13   out, but please go ahead.

14                         OPENING STATEMENT
15                    MS. LANG:     Sure.   The point isn't clear,

16   but the point here is, the holding, is that they should

17   have filed a writ of attachment and failed to do so and
18   calling it an injunction is not lawful.          This said as it

19   is cited here it's not controlling.          It is disputed by a

20   rash of (unintelligible). (Unintelligible) in the face
21   of a statute that is very clearly (unintelligible).

22                    Moreover, the Plaintiffs have not
23   described any problem that any plaintiff would have in

24   filing a suit.     The fact that my client has ties to

25   China cannot be used against him.          He has got
                John Charette - September 30, 2015               23
               Direct Examination by Mr. Van Arsdel



 1   (unintelligible) big part of the country.       And like any
 2   other litigant in a court in Texas, it's under very

 3   narrow circumstances to have a writ.      You get your

 4   judgment first and you try to correct it later.         Putting
 5   all of that aside, and I should also point out that Dr.

 6   Zhao (unintelligible).     But on a legal question, there
 7   is no question on a writ of attachment.      They are

 8   (unintelligible).

 9                 THE COURT:     You said you wanted to put on
10   a witness for your factual basis to support -- that you

11   have met the requisite?

12                 MR. VAN ARSDEL:     Yes.
13                 THE COURT:     If you want to go ahead and do

14   that at this time, I will allow that.
15                 MR. VAN ARSDEL:     Okay.   Yes, the

16   Plaintiffs would call John Charette.

17                 THE COURT:     Before we proceed, can you go
18   ahead and spell your name for the record.

19                 THE WITNESS:     John Charette,

20   C-H-A-R-E-T-T-E.
21                 THE COURT:     And I will ask you to speak up

22   and speak into the microphone.     Go ahead, counsel.
23                 MR. VAN ARSDEL:     Thank you, Your Honor.

24

25
                   John Charette - September 30, 2015             24
                  Direct Examination by Mr. Van Arsdel



 1                             JOHN CHARETTE,
 2   having been first duly sworn, testified as follows:

 3                           DIRECT EXAMINATION

 4          Q.   (BY MR. VAN ARSDEL) Good afternoon,
 5   Mr. Charette.       Could you please introduce yourself to

 6   the Court?
 7          A.   Yes.    My name is John Charette.   I'm the CFO,

 8   Chief Financial Officer for XO Energy.

 9          Q.   And how long have you been the Chief Financial
10   Officer for XO Energy?

11          A.   Since the company was founded in 2011 -- April,

12   2011.
13          Q.   And what was your job before you became CFO?

14 A. I was also a CFO of an energy trading company,
15   which was 50 percent owned by Shawn Sheehan, the owner

16   of XO Energy.

17          Q.   And so, when you dissolved that company and
18   went with this company, he brought you along as the CFO?

19          A.   Yes, that's correct.

20          Q.   Okay.    Can you talk a little bit about the
21   duties that you have and that position that you have as

22   CFO?
23          A.   Well, we are relatively a small firm.     We have

24   traders, IT, and then myself.       So, as CFO, I do all the

25   financial statements.       I handle all the banking, bank
                   John Charette - September 30, 2015             25
                  Direct Examination by Mr. Van Arsdel



 1   reconciliations.      I also handle some of the human
 2   resource duties, some compliance duties, building

 3   managements, procurement of supplies with computers and

 4   whatnot.     Pretty much anything that needs to get done.
 5       Q.      And what are some of the compliance issues that

 6   you encounter, and before you answer that question, are
 7   you basically the chief officer in charge of compliance?

 8 A. I am the compliance officer, yes.

 9       Q.      Okay.    And what sort of compliance issues are
10   you responsible for?

11       A.      Well, we just have to do some annual

12   disbursements and announce to our employees the risk
13   management policies and various compliance policies.

14   It's a small company, there is not a lot involved with
15   handling that.

16       Q.      Okay.    Can you tell us just briefly what XO

17   Energy and XO Energy Worldwide do?       What is their
18   business?

19       A.      Yes.    We trade electricity on the wholesale

20   financial markets throughout the United States.          There
21   are five different markets we trade in.       We basically

22   buy and sell electricity primarily on the
23   (unintelligible) markets, which is a one-day product.

24   We also trade in products that are traded on a monthly

25   basis.
                  John Charette - September 30, 2015           26
                 Direct Examination by Mr. Van Arsdel



 1       Q.     And what's the goal and division of duties
 2   between XO Energy and XO Energy Worldwide?

 3       A.     XO Energy Worldwide is our entity that owns our

 4   proprietary software that we developed and we use to
 5   analyze and predict what is going to happen in the

 6   market as well as with the trade of the various markets.
 7   XO Energy, LLC is a management company that handles

 8   personnel issues, legal matters, various housekeeping

 9   stuff that is unique to our company.
10       Q.     Where is XO Energy, LLC based?

11       A.     We are in Landenberg, Pennsylvania.

12       Q.     And that has been the case since 2011?
13       A.     Yes.

14       Q.     And where is XO Energy Worldwide based?
15       A.     We are mainly based in Saint Thomas U.S. Virgin

16   Islands.

17       Q.     About how many employees does XO Energy, LLC
18   have?

19       A.     We have five in the main office.

20       Q.     And how about XO Energy Worldwide?
21       A.     XO Energy Worldwide has 18.

22       Q.     Some of those are partners, right?
23       A.     Yes.

24       Q.     And to accomplish this business objective of

25   trading energy, how is that physically accomplished?
                  John Charette - September 30, 2015            27
                 Direct Examination by Mr. Van Arsdel



 1       A.     Of course you have to become a member of the
 2   various ISO's, which are the markets set up around the

 3   country.

 4       Q.     So, what does ISO stand for?
 5       A.     Independent System Operator.

 6       Q.     Okay.
 7       A.     They are attached with balancing the grid, and

 8   basically keeping our clocks running at the same speed

 9   all the time.      So, they run these markets where they try
10   and predict, or everybody tries to predict the supply

11   and demand for the next day.      And the companies will put

12   in their offers and buy or sell what they have and what
13   they need for the next day.      We participate in those

14   markets.    We are what is known as financial traders.     So
15   we don't actually use or generate the power we are

16   buying and selling, but we act as competition for the

17   market.
18       Q.     So, in your role with the company, are you

19   familiar with the requirements that these various ISO's

20   have for operating in that market?
21       A.     Yes.

22       Q.     And are you familiar specifically with the
23   California Independent System Operators Corporation and

24   what is required to operate in that market?

25       A.     Yes, I am.
                John Charette - September 30, 2015               28
               Direct Examination by Mr. Van Arsdel



 1       Q.   All right.     I'm going to direct you to Exhibit
 2   No. 2. to the book in front of you.      Do you recognize

 3   that document?

 4       A.   Yes, I do.
 5       Q.   And can you tell us what it is?

 6       A.   This would be the California Independent System
 7   Operator's tarniff, which is a document they need to

 8   file with FERC to run their market.

 9       Q.   And just so the record is clear, can you tell
10   us what FERC is?

11       A.   FERC is the Federal Energy Regulatory

12   Commission.
13       Q.   And FERC not only regulates entities like

14   California Independent System Operator Corporation, they
15   regulate XO as well?

16       A.   Yes, they regulate the entire market.

17       Q.   So, this Exhibit 2 contains some of the
18   requirements that all market participants or traders,

19   such as XO, have to meet to be eligible for trade on

20   that market?
21       A.   Yes.

22       Q.   Okay.
23                    MR. VAN ARSDEL:   Your Honor, I would like

24   to offer Exhibit No. 2 into evidence.

25                    THE COURT:   Have you given that to
                   John Charette - September 30, 2015                  29
                  Direct Examination by Mr. Van Arsdel



 1   counsel, a copy?
 2                    MR. VAN ARSDEL:       Yes, she has a copy.

 3                    THE COURT:    Okay.

 4                    MS. LANG:    I would object the predicate
 5   has not been met.     And I don't know what the relevance

 6   of it is.
 7                    THE COURT:    I haven't seen it.       So, I

 8   don't know --

 9                    MR. VAN ARSDEL:       I'm sorry.   Let me hand
10   this to you.

11                    THE COURT:    Which exhibit number, 2, you

12   said?
13                    MR. VAN ARSDEL:       Exhibit 2.

14                    THE COURT:    And what is this?       You said
15   this was the California tarniff?

16                    MR. VAN ARSDEL:       That's right.    So, this

17   is one of the ISO's that XO and it's competitors trade
18   on.     It's one of their markets that they do trades on.

19   And in order to be eligible to do trade on these

20   markets, you have to meet certain requirements that
21   these ISO's publish.     And Mr. Charette just testified

22   that these are the set of requirements that are imposed
23   on traders like XO, and I want them to be in the record

24   because we are about to talk about what not only XO has

25   to do, but others who are trying to get in the market
                 John Charette - September 30, 2015                 30
                Direct Examination by Mr. Van Arsdel



 1   have to do to participate.
 2                  MS. LANG:    And, again, I would object.        I

 3   don't see how any of his testimony is at all relevant.

 4                  THE COURT:    What is the relevance?      You
 5   are saying you have to pay money to be a part of this?

 6                  MR. VAN ARSDEL:     That's right.   Our
 7   contention is that Mr. Zhao -- Dr. Zhao -- was preparing

 8   to start his own operation as a trader on the CAISO

 9   market.   And as such, he was going to be required to put
10   down a deposit of $500,000 for his initial eligibility

11   as a new trader on that market.

12                  THE COURT:    Where does it say that within
13   Plaintiff's Exhibit No. 2?

14                  MR. VAN ARSDEL:     Certainly, Your Honor.          I
15   can point you right there.     It's not organized in the

16   most user friendly way, but it is 4.10.1.5 and then

17   there is a subsection for that.
18                  MS. LANG:    Again, if I could restate my

19   objection, and I'm not sure what he is offering, there

20   is no cover.   (Unintelligible).     And he is not able to
21   confirm this is an official document.

22                  THE COURT:    You said 4.1 something?
23                  MR. VAN ARSDEL:     4.10.1.5.

24                  THE COURT:    The document that I have says

25   that 4.1 is not used?
                  John Charette - September 30, 2015              31
                 Direct Examination by Mr. Van Arsdel



 1                    MR. VAN ARSDEL:    4.10.
 2                    THE COURT:    Oh, okay.    4.10. what?

 3                    MR. VAN ARSDEL:    .1.5 -- actually I can

 4   put this up on the screen.       So, here is, "A candidate
 5   CRR holder is an applicant who is seeking to be a trader

 6   on this exchange."     And one of the requirements is
 7   financial security information as set forth in

 8   Section 12.    A little bit of a connect-the-dots scheme

 9   here, but we do have to go to Section 12 to see where
10   the requirement is for the $500,000.

11                    MS. LANG:    I'm sorry is counsel

12   testifying?    I'm not following him.
13                    MR. VAN ARSDEL:    I'm reading the document.

14                    THE COURT:    I guess I'm still not finding
15   what you are referring to, counsel.

16                    MR. VAN ARSDEL:    Unfortunately it is not

17   user friendly in that way on the application numbers.
18   But we did pull up on the screen here the cited

19   language.     This is the one we are citing that requires

20   the financial security information as set forth in
21   Section 12.

22                    THE COURT:    Is this a contract or
23   agreement between the Defendant and this corporation?

24                    MR. VAN ARSDEL:    It's a set of standards

25   published by the California ISO, which allows
                   John Charette - September 30, 2015             32
                  Direct Examination by Mr. Van Arsdel



 1   participants to trade kilowatt packages and other
 2   products on their exchange.       And in order to do that,

 3   they have certain requirements they have to meet.       And

 4   so, this is a set of published criteria for
 5   participation in that market.

 6                    THE COURT:    I'm not going to admit this
 7   document because I'm not even sure -- I mean, it is not

 8   signed by anybody.       I don't know if it was in place at

 9   the time.     It says October 1st, 2014.    I just don't know
10   if that was -- I mean, if he has personal knowledge

11   about what he wants to testify about this corporation, I

12   guess.   I guess I will allow him to testify to that, but
13   I don't understand at this point if I can verify this

14   document for what the purpose of today is.       But go ahead
15   and proceed.

16       Q.      (BY MR. VAN ARSDEL) Mr. Charette, are you

17   familiar with what is required for new participants on
18   the CAISO market?

19       A.      Yes, I am.

20       Q.      And if you are a new, or seeking to become a
21   new participant in that market, what are some of the

22   financial requirements that are made by a new person?
23       A.      You immediately have to deposit $500,000 in

24   cash collateral or a line of credit, which is also

25   equivalent of cash to be held by the California ISO as
                  John Charette - September 30, 2015           33
                 Direct Examination by Mr. Van Arsdel



 1   financial security.     This money is also not available to
 2   trade against, so, this is just to get into the market.

 3         Q.   Okay.   So, as you mentioned, there is also

 4   security once you start making trades?
 5         A.   Yes.

 6         Q.   And what is the level of security that is
 7   required, based on the average trading volume?

 8         A.   That would depend on your volume.     The amount

 9   of megawatts that you want to trade.       We have in one of
10   our California entities a million and a half dollars

11   posted, and in another entity we have $2.1 million in

12   it.
13         Q.   When you have traders and analysts to do their

14   job, do they have access to confidential information?
15         A.   Yes, they do.

16         Q.   Okay.   What sort of confidential information do

17   they have access to?
18         A.   They have access to all of our proprietary

19   software, all of our trading strategies, the

20   (unintelligible) information that we as a company have
21   provided to verify strategies.       They also have access to

22   confidential maps of the electricity grid.
23         Q.   How are those obtained?

24         A.   These are obtained from our FERC, Federal

25   Energy Regulatory Committee, but we have to get critical
                 John Charette - September 30, 2015          34
                Direct Examination by Mr. Van Arsdel



 1   energy infrastructure clearance, also known as CEII,
 2   which we have to renew every year.     That involves

 3   applying to FERC with nondisclosure agreements as well

 4   as having every one of our employees that have access to
 5   that sign an agreement.

 6       Q.    And did Benny Zhao execute the necessary
 7   nondisclosure agreements and other protections to gain

 8   access to this information?

 9       A.    Yes, he did.
10       Q.    What sort of information is contained on these

11   secured maps?

12       A.    That is basically every nut and bolt that puts
13   together our electricity grid throughout the country.

14       Q.    And so, there is a big interest on the part of
15   the owner of these grids to keep that information

16   secure?

17       A.    Absolutely.    Not only the owners of the grid,
18   but the country itself, because it's --

19       Q.    Because of national security?

20       A.    National security, yes.
21       Q.    And so, but the clearance has to come through

22   FERC, is that right?
23       A.    Yes.

24       Q.    Now, if you would, take a look at Exhibit 4 if

25   you don't mind.   Can you tell me what Exhibit 4 is?
                   John Charette - September 30, 2015              35
                  Direct Examination by Mr. Van Arsdel



 1       A.    This is an email between Neil Huber who is one
 2   of our traders and the contact at FERC requesting the

 3   CEII clearance.

 4                    MS. LANG:    I would object to this, Your
 5   Honor.   This is an email between two other people and it

 6   is hearsay.
 7                    THE COURT:     Is he a part of this email?

 8                    MR. VAN ARSDEL:     He is not copied on this

 9   email, Your Honor, but this is an email sent from a
10   company employee to a representative of FERC.        I'm happy

11   to prove it up as a business record if that's really

12   necessary.     This is really just to show the steps that
13   an individual must take to gain access to this

14   information.     This is an email that Mr. Huber sent, his
15   contact at FERC, to renew his access to the CEII

16   information that he needs to execute his job

17   responsibilities.
18                    THE COURT:     Who is Mr. Huber?

19                    MR. VAN ARSDEL:     He is the -- Mr. Charette

20   can answer that.
21                    THE WITNESS:     He is one of the traders for

22   our company.     This is just one of the duties that he
23   does on an annual basis on behalf of XO.        He handles the

24   gatherings of all the clearances from everybody and

25   getting the (unintelligible) confirmed.        And then
                John Charette - September 30, 2015                   36
               Direct Examination by Mr. Van Arsdel



 1   receiving the maps on our behalf.
 2                   THE COURT:    Counsel, I'm going to ask you

 3   to move along a little bit, because we are really

 4   limited today for the injunction on that amount, the
 5   distribution that the Defendant received.

 6                   MR. VAN ARSDEL:       I understand.
 7                   THE COURT:    I don't think there is any

 8   dispute -- y'all correct me if I'm wrong -- that he

 9   received that amount; is that correct?
10                   MS. LANG:    That's correct.

11                   MR. VAN ARSDEL:       That's right.

12                   THE COURT:    Okay.     I'm just going to ask
13   you to move along a little bit on that point.

14                   MR. VAN ARSDEL:       Certainly.
15       Q.   (BY MR. VAN ARSDEL) All right.            Let's talk

16   about Mr. Zhao's employment.      Were you involved after

17   the decision was made to hire Mr. Zhao and ending up as
18   an employee of the company?

19       A.   Yes.

20       Q.   And what role did you have in that?
21 A. I handled getting all of his paperwork filed,

22   his various employment paperwork, I-9, setting up his
23   direct deposit, getting him set up on the company

24   benefit programs, enrolled in the 401(k) plan.            Ordering

25   the computer and equipment for his (unintelligible).
                   John Charette - September 30, 2015            37
                  Direct Examination by Mr. Van Arsdel



 1       Q.      Okay.     Also, take a look at Exhibit 7, if you
 2   wouldn't mind, and if you could tell us what that is?

 3       A.      This is the initial offer letter to Mr. Zhao,

 4   offering him a position at the company.
 5       Q.      And it explains his salary; is that right?

 6       A.      Yes.
 7       Q.      And as well as some benefits that he would be

 8   eligible for?

 9       A.      Yes.
10       Q.      And at the end of the first paragraph it also

11   says that he gets to participate in an Employee

12   Incentive Program, which will be defined by the
13   management members; is that right?

14       A.      Yes.
15       Q.      And it also says in the following paragraph

16   that it is contingent upon his execution of an

17   employment agreement and information policies; is that
18   right?

19       A.      Yes, that's correct.

20       Q.      And did Mr. Zhao, in fact, sign an employment
21   agreement and information policies?

22       A.      Yes, he did.
23                       MR. VAN ARSDEL:   Your Honor, before I move

24   on, I would like to admit Plaintiff's Exhibit No. 7 into

25   evidence.
                 John Charette - September 30, 2015               38
                Direct Examination by Mr. Van Arsdel



 1                     THE COURT:    Is there any objection, to
 2   this letter?

 3                     MS. LANG:    No objection.

 4                     THE COURT:    Okay.   That will be admitted.
 5                     (EXHIBIT ADMITTED)

 6       Q.    (BY MR. VAN ARSDEL) Mr. Charette, if you could
 7   turn to Exhibit 8.      Could you tell us what Exhibit 8 is?

 8       A.    This is the executed employment agreement

 9   between Mr. Zhao and XO Energy.
10       Q.    And could you look on page 9 and see that it

11   has been executed?

12       A.    Yes.
13       Q.    And who has executed it?

14       A.    Shawn Sheehan and Liang Zhao -- Benny.
15       Q.    Okay.     And this agreement contains all the

16   terms and conditions of his employment; is that right?

17       A.    That's correct.
18       Q.    Does the agreement contain a non-competition

19   clause?

20       A.    Yes, it does.
21       Q.    And that's in Paragraph 5?

22       A.    Yes, it is.
23       Q.    And this is for two years?

24       A.    Yes.

25       Q.    And what is the reason that XO Energy requires
                   John Charette - September 30, 2015              39
                  Direct Examination by Mr. Van Arsdel



 1   its analysts to sign agreements that contain
 2   non-competition clauses?

 3       A.   This is a very specialized market.           Our company

 4   spends a great deal of time, money and effort, training
 5   employees on our methods for trading in these markets.

 6                    MS. LANG:    Your Honor, I object to the
 7   testimony.    Again, I think we are straying awfully far

 8   away at this point.

 9                    THE COURT:    If you will just re-focus,
10   counsel, on the issue of the amount here, and why you

11   are seeking injunctive relief for that, specifically to

12   have those proceeds deposited here.
13                    MR. VAN ARSDEL:      I understand, Your Honor.

14   I believe I have to lay a little bit of a foundation,
15   because this provision ties into why we believe he

16   violated --

17                    THE COURT:    And I don't want to cut you
18   off from presenting your case.        I want to give you full

19   opportunity to do that.       Okay?   But we just need to

20   focus on why we are here today.         We are not here on the
21   final trial on the merits or anything like that, as you

22   know.
23                    MR. VAN ARSDEL:      I understand.

24                    THE COURT:    So, I'm just asking you to --

25   I want to give you the full opportunity, I do, but we
                John Charette - September 30, 2015            40
               Direct Examination by Mr. Van Arsdel



 1   need to keep it focused on what the only issue is
 2   remaining, because y'all have already reached an

 3   agreement on part of it, on the other non-compete and

 4   all of that stuff, right?
 5                   MR. VAN ARSDEL:    Yes.

 6                   THE COURT:   So, it's just the amount that
 7   is the only issue.

 8                   MR. VAN ARSDEL:    We have, Your Honor, and

 9   I'm doing my best to try not to waste your time.
10                   THE COURT:   But go ahead.

11                   MR. VAN ARSDEL:    I think you will see that

12   this does relate to our claim for why he needs to give
13   the money back, and that's my focus.      I hear the Court's

14   admonition.
15       Q.   (BY MR. VAN ARSDEL) Mr. Charette, if you could

16   turn to the next page on page 3, on Paragraph 5(g).      And

17   this paragraph deals with remedies that the company has
18   if the employer -- I'm sorry, if the employee is

19   terminated for cause, do you see that?

20       A.   Yes, I do.
21       Q.   If they terminate their own employment without

22   good reason.    Do you see that?
23       A.   Yes.

24                   THE COURT:   Sir, what page are you on, or

25   what number?
                 John Charette - September 30, 2015                    41
                Direct Examination by Mr. Van Arsdel



 1                    MR. VAN ARSDEL:       This is on page 3 of
 2   Exhibit 8, Your Honor.

 3                    THE COURT:    Okay.     Go ahead.

 4       Q.    (BY MR. VAN ARSDEL) And the final part of it
 5   deals with the employee's rights to any deferred bonuses

 6   or other deferred incentive compensation.            Do you see
 7   that?

 8       A.    Yes.

 9       Q.    And it says here that, "The employee shall
10   automatically forfeit any and all rights to any deferred

11   bonus or other deferred incentive compensation,

12   including without limitation any options relating to
13   equity in employer or its affiliates, and any grant by

14   employer of such remuneration shall be automatically
15   void."   Correct?

16       A.    Yes.

17                    MS. LANG:    Your Honor, we have no
18   objection to the admission of the document.            I don't

19   think it needs to be read into the record.

20                    THE COURT:    Do you want to offer that
21   exhibit, then?

22                    MR. VAN ARSDEL:       I do.   I want to offer
23   Exhibit No. 8 into evidence.

24                    THE COURT:    Okay.     Admitted.

25                    (EXHIBIT ADMITTED)
                   John Charette - September 30, 2015                  42
                  Direct Examination by Mr. Van Arsdel



 1       Q.      (BY MR. VAN ARSDEL) And we see that this clause
 2   is invoked if the employee breaches any of the covenants

 3   contained in Section 5?

 4       A.      Yes.
 5       Q.      Okay?     And Section 5 is the non-compete?

 6       A.      Yes.
 7                       MS. LANG:    Your Honor, I would object.

 8   This witness is not here to make a legal determination

 9   with regards to the contract.          That's a legal question
10   or a fact question.

11                       THE COURT:    If you could tie in to what

12   you are basing your injunctive relief that you have
13   requested.     I understand what you are saying about the

14   breach and the contract, but it has already been
15   admitted.     It is admitted in evidence.

16                       MR. VAN ARSDEL:    Okay.    I will move on.

17       Q.      (BY MR. VAN ARSDEL) Mr. Charette, did you come
18   to learn that Mr. Zhao was violating Section 5 of this

19   agreement related to the non-competition?

20       A.      Yes, I did.
21       Q.      And how was it that you came to learn of his

22   violation of that clause?
23       A.      We had a meeting with Mr. Zhao, telling him

24   that he needed to decide with between going to Virgin

25   Islands or the Pennsylvania office.            He was given time
                   John Charette - September 30, 2015         43
                  Direct Examination by Mr. Van Arsdel



 1   to mull over that decision.      The day after that meeting,
 2   Shawn Sheehan turned on the Work Examiner software,

 3   which is the software that records his screen shots.

 4       Q.      Okay.   And tell us who Shawn Sheehan is?
 5       A.      Shawn Sheehan is the owner of XO Energy.

 6       Q.      Is he also the Chief Executive Officer?
 7       A.      Yes, he is.

 8       Q.      And at the meeting you attended with

 9   Mr. Sheehan and Mr. Zhao, was he told what his bonus
10   would be?

11       A.      Yes, he was.

12       Q.      And was he told when it was going to be paid?
13       A.      Yes.

14       Q.      And as you said, he was given two options for
15   remaining with the company?

16       A.      Yes.

17       Q.      Both of which involved moving from his home in
18   Katy to some other location?

19       A.      That is correct, yes.

20       Q.      Because Mr. Zhao was the only employee that did
21   not live in either one of those locations?

22       A.      Yes.
23       Q.      Okay.   So, as a result of that meeting,

24   Mr. Sheehan determined that it would be appropriate to

25   turn on the monitoring software?
                  John Charette - September 30, 2015             44
                 Direct Examination by Mr. Van Arsdel



 1       A.     Yes.
 2       Q.     Could you explain very briefly what the

 3   software does?

 4       A.     The software basically does various intervals,
 5   regular intervals, takes screen shots of computer

 6   monitors that are on the computer.
 7       Q.     And on what date, if you know, was the Work

 8   Examiner product enabled on Mr. Zhao's computer?

 9       A.     It would have been the day after that meeting,
10   which I believe was February 12th.

11       Q.     So, that was the date that you started getting

12   screen captures?
13       A.     On or about that date, yes.

14       Q.     And when was the first date that the company
15   reviewed the captures of those screen shots that were

16   started on February 13th?

17 A. I believe he started reviewing those around
18   February 25th.

19       Q.     Okay.    And when was the bonus payments -- do

20   you remember the amount of the bonus payments?
21       A.     The gross amount was $700 something thousand

22   dollars.    Net amount was just over $500,000.
23       Q.     Okay.    Do you remember when that payment was

24   scheduled to be direct deposited?

25       A.     Yes.    It would have been deposited to all the
                John Charette - September 30, 2015                45
               Direct Examination by Mr. Van Arsdel



 1   employees that received bonuses on Friday,
 2   February 27th, which was called in on Wednesday,

 3   February 25th to the payroll company.

 4       Q.   Okay.     On the same day that a representative
 5   from XO began to look at the screen shots that were

 6   captured by Work Examiner?
 7       A.   Yes.

 8       Q.   Okay.     What did the screen shots captured by

 9   Work Examiner show?
10       A.   The screen shots showed --

11                    MS. LANG:    Your Honor, I believe a

12   predicate should be laid.       Did Mr. Charette actually
13   witness any of this, or is this just (unintelligible)?

14                    THE COURT:    You are saying who was
15   actually conducting the surveillance of the screen

16   shots?

17                    MS. LANG:    Yes.   Does he have personal
18   knowledge of it?

19                    THE COURT:    That's a fair request.   If you

20   will verify that for counsel and for the Court.
21                    MR. VAN ARSDEL:     Okay.

22       Q.   (BY MR. VAN ARSDEL) Mr. Charette, are you
23   familiar with how Work Examiner functions?

24       A.   Yes, I am.

25       Q.   And again, it is a software package that takes
                John Charette - September 30, 2015            46
               Direct Examination by Mr. Van Arsdel



 1   screen shots of various screens that your employees are
 2   working on at various times?

 3       A.   Yes.

 4       Q.   And you control the integrals of those screen
 5   shots?

 6       A.   Yes.
 7       Q.   And then they are saved in a central area that

 8   can be reviewed by anyone with access to that software?

 9       A.   Yes.
10       Q.   And you have access to that software?

11 A. I do.

12       Q.   And you personally looked at the screen shots
13   of what was captured with Mr. Zhao's computer?

14 A. I saw the printouts of the screen shots.      I did
15   not actually access the software, but I did --

16       Q.   After someone accessed them and printed them

17   out and gave them to you?
18       A.   Yes.

19       Q.   Okay.   What did you see in those printouts?

20 A. I saw -- if you look at a computer, you can see
21   various disk drives that are on a computer.    I saw

22   external disk drives named "my passports," which I know,
23   because I personally have one at my house.    It is an

24   external drive that you can buy on Amazon for like 80

25   bucks or something like that.   We do not have any
                  John Charette - September 30, 2015             47
                 Direct Examination by Mr. Van Arsdel



 1   company owned "my passports."      It was determined they
 2   were personal drives owned by Mr. Zhao.      You could also

 3   see thousands of files being copied from our network on

 4   to these external hard drives.      Including maps,
 5   including proprietary software information, including

 6   emails from our email system.      And you can see the
 7   screen shots showing -- copying 3,000 some-odd files and

 8   so many gigs.      So, an exorbitant amount of information

 9   was being taken from our company network and stored on
10   to these external hard drives.

11         Q.   Okay.    Before we look at these individual

12   screen shots, is this an activity that anyone from XO
13   Energy, to your knowledge, had authorized Mr. Zhao to

14   do?
15         A.   No.

16         Q.   Is there any legitimate reason that you can

17   think of, as an officer of XO Energy why anyone would
18   copy any amount of files, much less the amount of files

19   that Mr. Zhao had?

20         A.   There is no reason for that.
21         Q.   Had Mr. Zhao had any authority at all to make

22   these copies?
23         A.   No, he did not.

24         Q.   And do you consider it a violation of his

25   employment agreement that he made any copies?
                  John Charette - September 30, 2015                 48
                 Direct Examination by Mr. Van Arsdel



 1       A.     Yes.
 2                     MS. LANG:    I object, Your Honor.     This

 3   witness is not here to make a factual determination of

 4   whether this contract is breached.
 5                     THE COURT:    I will strike that last

 6   answer.    Just go ahead and proceed.      And again, focus to
 7   the deposit that you are requesting at hand as part of

 8   the injunctive relief.

 9                     MR. VAN ARSDEL:    Okay, Your Honor.
10       Q.     (BY MR. VAN ARSDEL) Did you also see in the

11   screen shots anything related to CAISO and their

12   requirements for setting up a new entity on CAISO?
13       A.     Yes, I did.

14       Q.     And what did you see on those screen shots?
15 A. I saw screen shots of the list of requirements

16   to set up to become a member of California ISO to start

17   trading on that entity.
18       Q.     Did you also see screen shots from another

19   screen where Mr. Zhao was creating a to do list?

20       A.     Yes, I did.
21       Q.     And did you see references to CAISO in that to

22   do list?
23       A.     Yes, I did.

24                     MS. LANG:    Your Honor, I'm going to object

25   to this as well.      What he is referring to is a document
                   John Charette - September 30, 2015             49
                  Direct Examination by Mr. Van Arsdel



 1   in Chinese.       I would like for him to explain how he is
 2   able to read that.

 3                      THE COURT:     Which document is in Chinese?

 4                      MS. LANG:    What he is referring to, the to
 5   do list.     The document that was written in Chinese.

 6   They have offered no translation of it.          So, I want to
 7   know how Mr. Charette would be aware of such.

 8       Q.     (BY MR. VAN ARSDEL) Let's look at Exhibit 13

 9   and see.
10                      THE COURT:     Is that the to do list you are

11   referencing?

12                      THE WITNESS:    Yes, it is.
13       Q.     (BY MR. VAN ARSDEL) Okay.        So, Mr. Charette, I

14   show you here Exhibit 13, the first page of this
15   Exhibit D.     The next page is the two screens; is that

16   right?

17       A.     Yes, it is.
18       Q.     And the bottom screen looks like a list of some

19   sort?

20       A.     Yes.     There is a number list.
21       Q.     It is written in Chinese; is that right?

22 A. I assume that is Chinese, yes.
23       Q.     But there are some -- I don't know what you

24   call it -- non-Chinese, the letters and numbers

25   contained within it; is that right?
                   John Charette - September 30, 2015               50
                  Direct Examination by Mr. Van Arsdel



 1       A.      Yes.
 2       Q.      Okay.     Let's continue to look through the next

 3   page.     The next page the list appears to be growing.        He

 4   hasn't written anything next to the 4 yet, but there is
 5   a 4 that was not on the previous list?

 6                       MS. LANG:    Your Honor, I object to his
 7   leading.

 8                       THE COURT:    Go ahead and ask your next

 9   question, counsel.
10       Q.      (BY MR. VAN ARSDEL) What do you see on the

11   right hand screen of this next page?

12       A.      That would be a screen shot from the California
13   ISO website showing some of the requirements to become a

14   member.
15       Q.      And you are familiar with this based on your

16   familiarity of those requirements?

17       A.      Yes, I am.
18       Q.      And you visited that website before?

19       A.      Several times, yes.

20       Q.      Okay.     Let's continue to look through the next
21   page.     It's the same website on the right-hand side, the

22   CAISO requirements?
23       A.      Yes, it is.

24       Q.      And then we have the next page after that.

25   What do you note about the left-hand side?
                  John Charette - September 30, 2015                51
                 Direct Examination by Mr. Van Arsdel



 1       A.     The list is much larger than it was.       If you
 2   look through number 4 there is some English in there and

 3   it's California ISO and it says "deposit" next to it in

 4   English.
 5       Q.     And then on number 6 what do you see?

 6       A.     Number 6, it also says "California ISO and the
 7   first reliability coordinator," which is the name --

 8   which you are called as a member of ISO.

 9                     MS. LANG:    Your Honor, I would object to
10   this.    This could be no conclusion about this.       It's in

11   Chinese, and he still has not answered the question of

12   whether he can read it.
13                     THE COURT:     Well, I'm assuming, you

14   can't -- am I wrong -- I'm assuming you cannot read
15   Chinese?

16                     THE WITNESS:    No, I can't.

17                     THE COURT:     But you are just reading the
18   English, I guess, parts of the screen shots?

19                     THE WITNESS:    Just the English parts, yes.

20       Q.     (BY MR. VAN ARSDEL) The list on the left-hand
21   side contains some words in English; is that right?

22       A.     Yes.
23       Q.     And that's what I have been asking you about?

24       A.     Yes.

25       Q.     And one of those phrases is "reliability
                   John Charette - September 30, 2015              52
                  Direct Examination by Mr. Van Arsdel



 1   coordinator;" is that right?
 2       A.      Yes.

 3       Q.      Do you have an understanding based on your

 4   experience dealing with CAISO what a "reliability
 5   coordinator" is?

 6       A.      A "reliability coordinator" is one of the
 7   definitions the market gives to it's members.

 8       Q.      In reference to number 4 on the list, CAISO

 9   deposit.     Now, based on your experience dealing with
10   CAISO, what do you understand a CAISO deposit to be?

11       A.      That would be cash collateral posted with

12   California ISO.
13       Q.      Okay.   And then a little bit on 8 there are

14   some English words written in that entry as well.        Do
15   you see that?

16       A.      Yes.

17       Q.      And we have, what, the words "computer
18   science?"

19       A.      Yes.

20       Q.      And below that two lines is "oracle and
21   access."

22       A.      "Oracle and access," yes.
23       Q.      Do you have an understanding based on your

24   knowledge in the industry of what "oracle and access"

25   mean?
                   John Charette - September 30, 2015              53
                  Direct Examination by Mr. Van Arsdel



 1       A.      Yes, these are some programming language that
 2   would be used for software development.

 3       Q.      And, in fact, are those some of the software

 4   languages used by XO to develop their proprietary
 5   software?

 6 A. I believe, yes.
 7                    MS. LANG:    Your Honor, I would renew my

 8   objection to this argument.        Again, he is fully

 9   speculating on what it means.        They have had a month to
10   bring in a certified translation of the document

11   (unintelligible).

12                    THE COURT:    I agree.      We are not going to
13   admit it at this time because there are portions that

14   are clearly in Chinese, and I don't think any of us here
15   know what those portions state, especially in an

16   admissible form before this Court.           So, I will ask you

17   to go ahead and move along, counsel.
18                    MR. VAN ARSDEL:     So, Your Honor, my offer

19   of Exhibit 13 into evidence for the limited purpose of

20   showing what is in English in this exhibit, that's
21   overruled?

22                    THE COURT:    I think he has testified to
23   what is in English.     So, I have admitted his testimony

24   about that.

25                    MR. VAN ARSDEL:     Okay.
                   John Charette - September 30, 2015           54
                  Direct Examination by Mr. Van Arsdel



 1                      THE COURT:   But the actual document is not
 2   admitted.

 3                      MR. VAN ARSDEL:   Okay.

 4       Q.      (BY MR. VAN ARSDEL) Mr. Charette, who was the
 5   first person at XO to review these screen shots?

 6       A.      Shawn Sheehan.
 7       Q.      And did you receive a call from Mr. Sheehan on

 8   February 25th, after he reviewed these screen shots?

 9       A.      Yes, I did.
10       Q.      What time of day did you receive that phone

11   call?

12 A. It was in the evening.     Probably around 6:30 or
13   7:00 o'clock at night.

14       Q.      And what had you done with respect to the
15   employee bonus payments that day?

16 A. I had called them into payroll.

17       Q.      Including Mr. Zhao's?
18       A.      Yes.

19       Q.      And so, those payments were already in process?

20       A.      Yes.
21       Q.      And at what stage and process were they -- how

22   quickly does it take for those payments to be processed
23   once you call them in?

24       A.      Once the call is processed the money is usually

25   deposited within two days into the employees' accounts.
                  John Charette - September 30, 2015             55
                 Direct Examination by Mr. Van Arsdel



 1   Or the day it is processed, the payroll company would
 2   process the file and then create each file.

 3       Q.     So, Mr. Sheehan, what did he share with you

 4   about what he discovered --
 5                   MS. LANG:    Your Honor, I object, hearsay.

 6                   MR. VAN ARSDEL:    I'm not offering this for
 7   the truth of the matter, Your Honor.      Only to say what

 8   stage or what the steps were at the time they learned of

 9   these screen shots.
10                   THE COURT:    I'm not going to allow him to

11   testify to anything that anybody else said.      He could

12   testify to what he said or what actions he took, as he
13   would have personal knowledge of those.

14       Q.     (BY MR. VAN ARSDEL) Based on what Mr. Sheehan
15   told you, what steps did you take in response to

16   Mr. Zhao's payment that had been processed earlier in

17   the day?
18 A. I immediately even though it was after hours, I

19   called my payroll company and tried to reach them on

20   their cell phones, left a message.      I did receive a
21   phone call back.    I asked them to stop the processing of

22   that file if it was possible.      She told me she would
23   work on it as soon as she got in in the morning, about

24   8:00 o'clock in the morning.      Within an hour of the next

25   day starting work she told me that she could not stop
                   John Charette - September 30, 2015                 56
                  Direct Examination by Mr. Van Arsdel



 1   the file.     ACH rules prevented, and ACH file over I
 2   believe $100,000 was the threshold of it being reversed.

 3   So at that time there was no way to stop the payment.

 4       Q.      Okay.     And based on what you and Mr. Sheehan
 5   learned of these screen shots, did you take any actions

 6   with respect to Mr. Zhao's employment?
 7       A.      Yes.

 8       Q.      What action was that?

 9       A.      We terminated him for cause.
10       Q.      Okay.

11                       MR. VAN ARSDEL:    I have a few things I

12   would like to offer in evidence, Your Honor.            One is
13   Exhibit 14.        And this is just proof of the ACH deposit.

14                       MS. LANG:    I have no objection.
15                       THE COURT:    That will be admitted.

16                       (EXHIBIT ADMITTED)

17       Q.      (BY MR. VAN ARSDEL) And Mr. Charette, you had
18   mentioned that Mr. Zhao's employment was terminated.

19   Can you turn to Exhibit No. 16, please?          Is this the

20   notice of employment termination that you signed and
21   delivered to Mr. Zhao?

22       A.      Yes, it is.
23                       MR. VAN ARSDEL:    Your Honor, I would ask

24   that Exhibit No. 16 be admitted.

25                       MS. LANG:    No objection.
                   John Charette - September 30, 2015             57
                  Direct Examination by Mr. Van Arsdel



 1                    THE COURT:    That's admitted.
 2                    (EXHIBIT ADMITTED)

 3       Q.      (BY MR. VAN ARSDEL) Okay.       Mr. Charette, based

 4   on your knowledge of what CAISO requires it's new
 5   traders to deposit, do you have any concerns about what

 6   Mr. Zhao might do with this bonus money he just
 7   received?

 8                    MS. LANG:    Your Honor, I would object.

 9   It's purely speculative, and irrelevant.
10                    MR. VAN ARSDEL:    I'm not speculating.     I'm

11   saying what his concerns are.       It's part of the proof

12   that we have to make.
13                    THE COURT:    If he has concerns about

14   anything that is related to the subject matter of why we
15   are here today, which is the funds, I will allow him to

16   testify about his concerns, not based on any hearsay

17   information from what Zhao told him.         But again, limited
18   to the subject matter of the injunctive relief you are

19   seeking.

20                    MR. VAN ARSDEL:    Yes, ma'am.
21                    THE COURT:    Go ahead and re-ask the

22   question, if you would.
23                    MR. VAN ARSDEL:    Okay.

24       Q.      (BY MR. VAN ARSDEL) Mr. Charette, based on your

25   knowledge of what CAISO requires of new participants in
                   John Charette - September 30, 2015             58
                  Direct Examination by Mr. Van Arsdel



 1   the CAISO market to deposit, do you have any concerns
 2   about what Mr. Zhao may do with the money he received in

 3   February, 2015 from XO?

 4       A.   Yes.     My concerns would be that he now has
 5   sufficient funds, liquid funds to actually make a

 6   deposit with the California ISO to become a market
 7   member and directly compete with XO Energy.

 8       Q.   And did you see in those screen shots the

 9   information from the CAISO website that explains what
10   those requirements were?

11       A.   Yes, I did.

12       Q.   So, we know from those screen shots that
13   Mr. Zhao was looking at those requirements?

14       A.   Yes.
15       Q.   Okay.     Do you know where Mr. Zhao is a citizen,

16   what country?

17       A.   Yes, he is a citizen of china.
18                    MS. LANG:    Your Honor, I would object to

19   relevance.

20                    THE COURT:    That's going to be granted.
21   We will move along on that point.

22                    MR. VAN ARSDEL:    Okay.
23       Q.   (BY MR. VAN ARSDEL) Mr. Charette, finally, why

24   do you believe that Mr. Zhao should be compelled to

25   return this money to a mutual site so we can have our
                   John Charette - September 30, 2015             59
                  Direct Examination by Mr. Van Arsdel



 1   litigation?
 2                    MS. LANG:    Objection.   That's a legal

 3   question.     It doesn't have the (unintelligible)--

 4                    THE COURT:    I think you -- your objection
 5   is granted.     If you will reword that.     If he is your

 6   client and he is speaking certainly for this Court, he
 7   is obviously entitled to tell the Court what he is

 8   seeking.     But it needs to be rephrased.

 9                    MR. VAN ARSDEL:    Thank you, Your Honor.
10       Q.      (BY MR. VAN ARSDEL) Mr. Charette, you are an

11   officer of XO Energy?

12       A.      Yes, I am.
13       Q.      Is a return of the money that was paid to

14   Mr. Zhao a part of the relief that you are asking for in
15   this lawsuit?

16       A.      Yes, it is.

17       Q.      Why is that?
18       A.      We believe the payment was sent inadvertently.

19   He was not entitled to that payment given the breach of

20   his employment contract.
21                    MR. VAN ARSDEL:    Thank you, Your Honor.     I

22   pass the witness.
23                    THE COURT:    Go ahead, counsel, if you have

24   any cross-examination of this witness.

25                    MS. LANG:    I have a few questions.
                      John Charette - September 30, 2015           60
                         Cross-Examination by Ms. Lang



 1                          THE COURT:   Yes, you may proceed.
 2                               CROSS-EXAMINATION

 3          Q.      (BY MS. LANG) Mr. Charette, you mentioned that

 4   XO Energy, LLLP is the trading entity; is that correct?
 5          A.      No.     I mentioned that was the software entity.

 6          Q.      LLC is the trading entity?
 7          A.      LLC is the management company.

 8          Q.      LLLP is the trading company?

 9          A.      No, LLLP actually owns the software that we use
10   to trade.

11          Q.      Okay.     So, who engages in trading?

12          A.      The members of the market are all
13   subsidiaries -- they are affiliates of XO Energy, LLC

14   and XO Energy Worldwide.
15          Q.      So, who did Mr. Zhao -- Dr. Zhao -- work for?

16          A.      He worked for XO Energy, LLC.

17          Q.      Utilizing software for LLLP?
18          A.      Yes.

19          Q.      Trading for other entities?

20          A.      Trading for XO Energy Cal LP and XO Energy Cal
21   LLP.        It's strictly a corporate structure.

22          Q.      Right.     In fact, XO Energy or some of its
23   affiliates are under investigation by the Federal Energy

24   Regulatory Commission because of this corporate

25   structure; is that correct?
                John Charette - September 30, 2015              61
                   Cross-Examination by Ms. Lang



 1                   MR. VAN ARSDEL:    Objection, relevancy.
 2                   MS. LANG:    Your Honor, it goes to the

 3   question of termination.

 4                   THE COURT:    The termination is not the
 5   subject matter of this case at this point.      So, I will

 6   ask you to focus again on the subject matter of the
 7   amount that is in question.

 8       Q.   (BY MS. LANG) You mentioned that you had a

 9   conversation -- were you involved in a conversation with
10   Mr. Zhao about him having to move to Landenberg or to

11   Saint Thomas in order to keep his job?

12       A.   Yes.
13       Q.   And that was on the 12th of...?

14       A.   February.
15       Q.   And did Dr. Zhao follow up with any additional

16   questions about that conversation?

17       A.   To me or --
18       Q.   Are you aware whether he followed up with

19   anybody and engaged in any further discussions about

20   that?
21 A. I believe he asked some more questions.

22       Q.   You testified that you told him that his bonus
23   was going to be paid on the 27th; is that correct?

24       A.   In that meeting we told -- we met with every

25   employee that day to tell them what their bonus was and
                John Charette - September 30, 2015                62
                   Cross-Examination by Ms. Lang



 1   when they would be paid out, yes.
 2       Q.   And, in fact, Mr. Zhao resigned his position

 3   the day after receiving his bonus?

 4       A.   I'm not aware of his resigning at all.
 5                    MS. LANG:     May I approach?

 6                    THE COURT:     Yes, you may.
 7       Q.   (BY MS. LANG) You are aware there was a federal

 8   court case related to this case, correct?

 9       A.   Yes.
10       Q.   Did you have any involvement in producing

11   documents in connection with that case?

12 A. I provided documents, yes.
13       Q.   I will show you a document that is marked XOE

14   00782, and 783.     Do you recognize this as
15   (unintelligible) by your company on documents --

16   (unintelligible)?

17       A.   Yes.
18                    THE COURT:     For the record, counsel, could

19   you state what you and the witness are referring to?

20                    MS. LANG:     Oh, sure.
21                    THE COURT:     We don't have a live court

22   reporter, so, we need to put everything, the documents
23   on the record.     Go ahead.

24       Q.   (BY MS. LANG) Do you recognize this is an email

25   from Liang Zhao dated March 2nd, 2015, to Shawn Sheehan
                   John Charette - September 30, 2015           63
                      Cross-Examination by Ms. Lang



 1   and J. Geardon (ph) at XOEnergy.com?
 2       A.      Yes.

 3       Q.      And J. Geardon is (unintelligible), correct?

 4       A.      Yes, he is.
 5       Q.      He is another employee of one of the XO Energy

 6   entities?
 7       A.      Yes.

 8       Q.      And have you seen this email before?

 9       A.      Yes, I have.
10       Q.      Okay.   And the first line says, "My family just

11   cannot work it out, and I will quit the job."      Did I

12   read that correctly?
13       A.      Yes, you did.

14       Q.      March 2nd, correct?
15       A.      Yes.

16       Q.      And if you drop down to number 1, it says, "I

17   talked with Joe on Saturday morning."      Are you aware of
18   the conversation he had with Joe Geardon on Saturday

19   morning about resigning his position?

20 A. I'm aware he had a conversation with Joe
21   Geardon.

22       Q.      And, in fact, it states in here that "somebody
23   from the account security system came to my house and

24   collected the devices.      Computer, screen, keyboard

25   modem, cell phone, et. cetra;" is that correct?
                  John Charette - September 30, 2015           64
                     Cross-Examination by Ms. Lang



 1         A.   That's correct.
 2         Q.   And, in fact, did the company have somebody

 3   from the account security solutions go to Dr. Zhao's

 4   house and collect equipment?
 5         A.   Yes, we did.

 6         Q.   Would it have been possible for Dr. Zhao to
 7   continue to work without a computer and without access

 8   to the actual system?

 9         A.   Not from his house, no.
10         Q.   So, he, in fact, had resigned (unintelligible),

11   or actually on that Saturday when he talked to Joe

12   Geardon, correct?
13 A. It would appear so from this.

14         Q.   Can you explain how it is possible that a
15   terminated employee can no longer work for him?

16         A.   No, I can't.

17         Q.   Have you any involvement in the review of
18   documents or computer equipment since this law suit was

19   commenced in March in federal court?

20         A.   Have I personally handled any of the documents,
21   no.

22         Q.   Have you been in communications with anybody
23   regarding what has been found?

24         A.   Yes.

25         Q.   And have you had any role in putting together
                   John Charette - September 30, 2015         65
                      Cross-Examination by Ms. Lang



 1   the complaints that have been submitted to the Court?
 2         A.   No.    That would be our attorney's role.

 3         Q.   Did you look at the complaints that have been

 4   submitted?
 5         A.   Yes.

 6         Q.   Did you approve it?
 7         A.   Yes.

 8         Q.   Are you aware of any distinctions between the

 9   complaint that was filed in the federal court case and
10   the complaint that was filed in the state court case

11   here?

12 A. I'm not an attorney.     So, no.
13         Q.   Well, just the matter of the allegations that

14   were raised.      Did you add any new facts, have you
15   discovered in the federal court case that bear on --

16 A. I'm not aware of the jurisdiction issue.

17         Q.   So, there is no new claims or no new facts that
18   you have added to the complaint here that you are aware

19   of?

20         A.   Not that I'm aware of.
21         Q.   Do you have any reason to believe that Dr. Zhao

22   took documents from the company and gave them to
23   anybody?     Do you have any evidence of that?

24         A.   Did he give them to anybody?       No.

25         Q.   Do you have any evidence that he downloaded
                   John Charette - September 30, 2015           66
                      Cross-Examination by Ms. Lang



 1   them to his personal computer?
 2       A.      Yes.

 3       Q.      What are those?

 4       A.      We have screen shots showing that they were
 5   downloaded to his personal-owned drives.

 6       Q.      Are you aware of what devices were retrieved
 7   from his home on February 28th?

 8       A.      Yes.

 9       Q.      And that included those two hard drives, did
10   they not?

11       A.      Yes.

12       Q.      In fact, he readily gave them to your
13   investigators, is that correct?

14       A.      Yes.
15       Q.      Again, so, you have those from within hours of

16   him quitting his job (unintelligible)?

17 A. I believe so, yes.
18       Q.      So, do you have any evidence that he put

19   documents on his personal computer and not the devices

20   that he gave back to you?
21       A.      No, I don't.

22       Q.      And are you aware that he was informed in
23   connection with the FERC investigation that he was not

24   to delete, and in fact, should take care to backup all

25   the data on his computer in connection with the federal
                   John Charette - September 30, 2015           67
                      Cross-Examination by Ms. Lang



 1   investigation?
 2       A.      On his personal computer?   I'm not sure if he

 3   was --

 4       Q.      On his work computer.
 5       A.      He wouldn't have to back anything up.   We

 6   backup everything on our network.
 7       Q.      And are you aware that his C drive was getting

 8   too full?

 9       A.      I'm not aware of that.   I'm not an IT person.
10       Q.      Did you have any communications with the IT

11   person about what instructions were given to Dr. Zhao

12   about ensuring that all the data was backed up?
13 A. I know one of our IT staff members remotely

14   dialed into his computer and made sure it was backed up.
15       Q.      Okay.   But are you aware of the conversations

16   they had regarding instructions given to Dr. Zhao to

17   backup everything on the computer?
18       A.      No.

19       Q.      And would it be consistent with the idea of

20   backing things up to see a mass movement of data from a
21   computer to a hard drive that has been backed up?        Would

22   that be consistent with wanting to make sure that
23   everything in your computers are backed up in connection

24   with the criminal investigation?

25       A.      If it hadn't been done to our company on hard
                  John Charette - September 30, 2015              68
                     Cross-Examination by Ms. Lang



 1   drives, it would --
 2       Q.     (Unintelligible).     Dr. Zhao could walk into

 3   your office and pick up a hard drive, right?       Is that

 4   correct?
 5       A.     That's correct.

 6       Q.     So, if he were to purchase a hard drive to make
 7   sure that things were backed up, there is nothing in his

 8   employment that would prohibit him from that, right?

 9       A.     No.
10       Q.     And, again, you had that in your possession

11   since within hours of him quitting his job, correct?

12       A.     Yes.
13       Q.     And despite your concerns or the stated

14   concerns of the company that the conversation about him
15   having to move would necessitate monitoring his

16   computer, and knowing that you were going to pay this

17   bonus on the 27th, are you aware of what reason you
18   waited 12 days to look at these screen shots?

19       A.     No, I'm not.

20       Q.     One final question.     You mentioned that a lot
21   of this is confidential information.       I think one of the

22   things referenced in the complaint is something called
23   "constraint effects?"

24       A.     Yes.

25       Q.     What does the data come from that is placed in
                John Charette - September 30, 2015               69
                   Cross-Examination by Ms. Lang



 1   the constraint effects.
 2       A.   The data is downloaded from the ISOs.

 3       Q.   Are they publicly available?

 4       A.   Some of the data is publicly available, yes.
 5       Q.   And the data that is put into the third-party

 6   software -- not the power tool -- y'all don't write that
 7   software, you just buy it and sell it on the market?

 8       A.   Yes, we license that software, yes.

 9       Q.   And the data is available?
10       A.   The data that is entered into that, not all of

11   the data is available.     Some of it is available, yes.

12       Q.   What about the data that is available.      Where
13   does that come from?

14 A. It comes from our own internally produced data.
15   Various analysis that the traders and market may

16   (unintelligible).

17       Q.   But, is it data that is manipulated by the
18   software or the data that you control?

19       A.   No, there is manipulation done by the analysts.

20   They analyze various grids.
21                 MS. LANG:     I think that's all I have.

22                 THE COURT:     Thank you, counsel.   Do you
23   have any redirect at this time?

24                 MR. VAN ARSDEL:     I don't, Your Honor.

25                 THE COURT:     Do you have any more witnesses
                  John Charette - September 30, 2015                70
                     Cross-Examination by Ms. Lang



 1   at this time?
 2                   MR. VAN ARSDEL:       We do not.

 3                   THE COURT:    Ms. Lang, do you have any

 4   witnesses?
 5                   MS. LANG:    No, Your Honor.

 6                   THE COURT:    Okay.     So, are we done in
 7   terms of live witnesses for both sides?

 8                   MR. VAN ARSDEL:       We are.

 9                   THE COURT:    Thank you.        At this time would
10   y'all like to have a few minutes each to briefly sum up

11   your position on your relief requested?

12                   MR. VAN ARSDEL:       Certainly.
13                   THE COURT:    Okay.     I will let the movant

14   go first.    How much time do you need, sir?
15                   MR. VAN ARSDEL:       I don't suspect it would

16   take more than five minutes.

17                   THE COURT:    Okay.     Is five minutes each
18   appropriate?

19                   MS. LANG:    I believe it would be longer.

20                   THE COURT:    How much time are you asking
21   for, counsel?

22                   MS. LANG:    20 minutes, 15?
23                   THE COURT:    Why don't we limit it 15

24   minutes per side at a maximum.

25                   MR. VAN ARSDEL:       Your Honor, if we could
               Closing Statement by Mr. Van Arsdel                  71
                        September 30, 2015



 1   take a couple minutes recess to get a drink of water?
 2                    THE COURT:   Sure.    Of course.   No problem.

 3   Why don't we take a brief recess.         We will go off the

 4   record at this time to allow that recess, and then we
 5   will continue when you are ready.

 6                    (Off the record.)
 7                    THE COURT:   We are back on the record in

 8   cause number 15-DCV-226436.        Counsel, if you could

 9   identify yourself for the record and go ahead and
10   proceed with your closing remarks.

11                         CLOSING STATEMENT

12                    MR. VAN ARSDEL:      Thank you, Your Honor.
13   Tom Van Arsdel for the Plaintiffs.         As the Court knows

14   what is remaining in our request is a request that the
15   Defendant be compelled to repay the moneys that he was

16   paid after the discovery of his activities that were

17   captured in the screen shots that we believe we have
18   shown that was in violation of his employment agreement.

19   We compel him to pay us those moneys into the registry

20   of the Court as a temporary matter pending the outcome
21   of this trial.

22                    We believe we have shown not only through
23   the facts, but through the law.        Very simply, Your

24   Honor, a payment of that bonus was subject to the terms

25   of the employment agreement that was entered into
                  Closing Statement by Mr. Van Arsdel             72
                           September 30, 2015



 1   evidence in Exhibit 8, which contains the non-compete
 2   agreement.    The non-compete agreement prohibits him from

 3   not only being engaged in competition, but from

 4   attempting to become engaged in a business that competes
 5   with the business of his employer.    Again, this is from

 6   what is already in evidence.
 7                   It also says that if he violated any part

 8   of Section 5, the employee shall automatically forfeit

 9   any and all rights to any deferred bonuses or other
10   deferred incentive compensation and any grant by the

11   employer of such remuneration is automatically void.

12                   I don't think we have any dispute that
13   what he was doing was attempting to compete.       I think

14   there is ample evidence that he was looking on the sites
15   for CAISO for what it takes to compete in that market,

16   what it takes to be an independent player in that

17   market, and he was creating a list with enough English
18   terms to understand what his intent was.    We also

19   consider that at the very same time he was doing this,

20   he was downloading to his personal hard drive a massive
21   amount of confidential information including all the

22   models for trade that other traders and analysts had
23   developed over the years that he had access to in his

24   role as an analyst, that he was downloading that for his

25   personal use.
               Closing Statement by Mr. Van Arsdel              73
                        September 30, 2015



 1                 So, I think we have shown a likelihood as
 2   you could see on the merits as to his attempting to

 3   become engaged in the business that competes with XO.

 4   That violates Section 5 of his agreement.     That means
 5   that he forfeited any rights to his bonus.

 6                 Unfortunately the full extent of his
 7   activities were not discovered until it was too late.

 8   But that does not mean that Section 5 (g)(i) does not

 9   have any effect.     It says those payments are void and he
10   automatically forfeits them.     We are seeking a court

11   order that compels him to forfeit them.     So, I think as

12   a matter of what the facts of the record shows, we have
13   demonstrated our entitlement.

14                 In terms of the legal authority, we are
15   asking this Court to do nothing different than the

16   federal court did.     The federal court did not insist on

17   writ of attachment formalities to be met.     That court
18   has and this Court has an inherent power to compel, to

19   take that money pending the final outcome when there is

20   a dispute about a particular fund, and I think anyone's
21   characterization of this dispute is that there is a

22   dispute about those funds, and they are in danger of
23   being depleted.    Virtually the same amount that he has

24   been paid is the amount that is required for him to set

25   up on the California ISO.     We know he had an interest in
                   Closing Statement by Ms. Lang                  74
                         September 30, 2015



 1   doing that.   We know that he was taking active steps to
 2   accomplish that.

 3                  We believe there is a danger that if he is

 4   not compelled to protect that money somehow, either
 5   paying it into the deposit of the Court, or having to be

 6   subjected to a frozen account like the federal judge did
 7   in this case, that money could be imminently transferred

 8   to an organization like CAISO that requires a deposit to

 9   operate.
10                  So, for these reasons, Your Honor, we

11   believe we have shown our entitlement to relief.       The

12   Court has the authority to enter such orders just as the
13   federal court which follows Texas procedural law on

14   these type of claims.      And so, we believe we are
15   entitled to the relief we are asking for, and ask the

16   Court to enter an order compelling Mr. Zhao to pay the

17   amounts he received on February 27th, 2015, into the
18   registry of the Court pending final order of this Court.

19                  THE COURT:     Thank you, counsel.   You may

20   proceed, counsel.
21                         CLOSING STATEMENT

22                  MS. LANG:     (unintelligible) the federal
23   court I'm confident that the Court's decision would have

24   been reversed on appeal, which is in line and in control

25   with Texas law.     But be that as it may, what the federal
                     Closing Statement by Ms. Lang                75
                           September 30, 2015



 1   court isn't at issue here.     What is at issue here is
 2   what this Court can do.     And notably absent from

 3   counsel's argument was any reference to the actual law

 4   that applies here.     Their reliance on Ditka (ph) from
 5   one outline case that states that -- that relies

 6   entirely on this 1967 case, and holds that there is some
 7   inherent authority here, is not controlling in this

 8   instance.     Here they are asking for a writ of

 9   attachment.     This is the only means by which Texas can
10   achieve a pre-judgment attachment on somebody's

11   property.     It goes without saying it is an extraordinary

12   remedy.     You are not allowed to simply say we are going
13   to win, so, we get all of your stuff now.       It's just

14   like any other litigant.     You have to go into court, you
15   have to prove your case, you have to deal with the

16   likelihood or unlikelihood of judgment collection later.

17   That's simply a fact of our judicial system.
18                    They are convinced that there was

19   wrongdoing afoot, but there are obvious holes in their

20   theory, not the least of which that you can't terminate
21   an employee that doesn't work for you anymore.        They

22   have admitted that he, in fact, no longer worked for
23   them anymore, and was terminated.

24                    There is no evidence that he actually

25   breached his employment agreement.     There is no evidence
                   Closing Statement by Ms. Lang                76
                         September 30, 2015



 1   that this data that was put on a hard drive, that was
 2   given to the company, was ever put elsewhere.     There is

 3   no evidence that it was downloaded to his personal

 4   computer.   There is no evidence that it was sent to his
 5   email.   There is no evidence that anything happened to

 6   it, and if there was, we would expect to see it in this
 7   complaint because we have already had an opportunity to

 8   conduct discovery.   So, the (unintelligible) that have

 9   impacted here is exceptionally low.     But even if you put
10   all of that aside, you only need to read -- I'm sorry,

11   one other thing, focus on the attempt to compete.     It is

12   simply unenforceable in Texas.    They admit in the brief
13   they submitted to this Court yesterday that it is

14   absolutely lawful to plan to compete.     You are permitted
15   in certain circumstances to act in competing.     We are

16   confident that once you get to summary judgment, there

17   will be no question that the limitation on somebody
18   planning to do something in the future is an

19   unenforceable restraint of trade.

20                  So, you can look in the employee agreement
21   and see that their reading is unsupported by the

22   language and by logic.   They have concocted a view of
23   this agreement that basically renders any employee's

24   bonus subject (unintelligible).     You can work for the

25   company for years and then you have breached the
                    Closing Statement by Ms. Lang               77
                          September 30, 2015



 1   requirements to give proper notice.     For that clause
 2   they can come after you for every bonus you got every

 3   year you overworked for the company.     It's plainly

 4   (unintelligible) outcome, and yet it is the theory they
 5   are proposing.     In reading of the contract it is clear

 6   that if you leave the company mid year, or if you have
 7   given up, it is your right to a bonus for that year.

 8   Your prospective deferred bonus.     And there is no

 9   reading here that would make sense that would allow an
10   employer to basically treat your bonus as something that

11   is held in escrow until the day you quit, and it's

12   unconfirmed that you never breached any provision of
13   your contract.     But I think the focus here needs to be

14   on the statute governing the writ of attachment, and
15   that is just at the outset.     A writ of attachment

16   requires and the courts have held that the litigants

17   must strictly comply with the requirements set forth in
18   the statute.     First, that the Defendant is justly

19   indebted to the Plaintiff.     And here, they can't show

20   that, because indebted has been defined to be formally
21   and fully a liquidated debt under a contract.     And in

22   order to constitute damages that are liquidated in a
23   debt provision in a contract in Texas, you must strictly

24   comply with the two rules -- or with the two factors.

25   One, the harm caused by the breach that is capable of
                   Closing Statement by Ms. Lang                78
                         September 30, 2015



 1   being estimated for a specific estimate at the time of
 2   the agreement, and two, the amount of liquidated damages

 3   within a reasonable forecast of just compensation.

 4   Here, neither of those are even close to being met.
 5                  There is nothing to suggest there was a

 6   meeting of the minds about whether damages under this
 7   contract would be reasonably -- that harm would be

 8   estimated at the outset.     This contract covers far more

 9   than a non-compete and it involves intellectual property
10   rights and giving notice to quit, and your options in a

11   pro-benefit program.    But moreover, they not only

12   liquidated damages, it's not reasonable for a pass of
13   just compensation.     There was no opportunity for

14   Dr. Zhao to sit down and have a reason, an analysis of
15   whether he would be required to pay any certain amount

16   if he chose to breach the contract.     And that's what a

17   liquidated damages provision does is it lets people know
18   if you decide to breach, this is going to cost you.        But

19   here -- and they have made clear -- the money we are

20   talking about was entirely discretionary at the sole and
21   complete option of XO to pay or not pay, and in any

22   amount.   This is not a liquidated debt.    There is
23   nothing even about this that would suggest that it could

24   be construed as a liquidated debt, and as a liquidated

25   debt you cannot get a writ of attachment.     You are in
                   Closing Statement by Ms. Lang                79
                         September 30, 2015



 1   the same boat as every other litigant that comes before
 2   the Court.   But even if we thought it was liquidated,

 3   the second the attachment is not sought for the purposes

 4   of injuring or harassing the Defendant.     And I submit
 5   that after six months of discovery they have identified

 6   no factors demonstrating wrongdoing by Dr. Zhao, and a
 7   continued insistence on tying up the money he relied on

 8   when he decided to quit his job.     He was not even able

 9   feed his family during the period of unemployment should
10   somehow be outside of his reach.     That is obviously

11   injurious, it is obviously harassing.

12                  There is nothing in his employment
13   agreement that prevents him from copying data to a hard

14   drive, and that's all he has been accused of doing.        The
15   Plaintiff will probably lose his debt once the writ of

16   attachment is issued.   That showing has not been made

17   either.   In as much as they want to focus on the
18   $500,000, that may or may not be required to be a trader

19   on some market, that the Chinese to do list may or may

20   not suggest what he was doing.     They also pointed out
21   that in order to actually trade on that market, you also

22   have to put up maybe a million or 2 million more.        So,
23   Dr. Zhao either has millions of dollars at his disposal,

24   which renders this entire thing (unintelligible) because

25   then he has every ability to pay a judgment, or he has
                   Closing Statement by Ms. Lang                80
                         September 30, 2015



 1   never had any intention of doing it because he would
 2   need $2 million more to make this happen.     It's

 3   completely illogical, and that's why courts require more

 4   of a showing than simply saying here is something in
 5   Chinese that nobody can read, or trust that this is what

 6   you would think he was going to do.
 7                  And for the specific grounds for the writ

 8   under 61.002, there is evidence of them.     I won't

 9   belabor the Court by going through all of them -- I
10   think the first three factors are clear.     There is no

11   basis here for the writ of attachment.     There is no

12   liquidated debt.   There is no evidence of that.
13                  So, I would ask that this Court deny their

14   request and have the case proceed just like any other
15   breach of contract case would proceed.     And we ask for

16   judgment.

17                  THE COURT:    Thank you, counsel.     Anything
18   further from either side?

19                  MR. VAN ARSDEL:    Just very briefly, Your

20   Honor.   In the case that we cited from the Dallas Court
21   of Appeals, in addition to it's reliance on the 1967

22   Texas Supreme Court case, it also relied on a case from
23   the Houston Court of Appeals in 2009.     It's in the block

24   that we submitted earlier.    The case of (unintelligible)

25   Cypress Medical Center versus Saint Malone.
                     Closing Statement by Ms. Lang               81
                           September 30, 2015



 1                   The writ of attachment doesn't cover every
 2   scenario, and that's why these courts, Dallas, Houston,

 3   Texas Supreme Court, have said that there is an inherent

 4   power in situations such as this where there is a
 5   dispute over the funds, and we can show it's in danger

 6   of being depleted.    There is evidence of both of those
 7   factors, and we believe this Court, like the federal

 8   court before, has the authority to secure these funds

 9   for a limited and temporary time so we can resolve this
10   dispute.

11                   THE COURT:    Okay.   Anything further?

12                   MS. LANG:    Your Honor, I would be happy to
13   cite you both cases that directly discuss the court that

14   has already entered the writ of attachment statute and I
15   can read them into the record, but again, if you read

16   this decision you will see them.       First of all the Court

17   held --
18                   THE COURT:    What decision are you

19   referring to?

20                   MS. LANG:    This is their Skokos case.
21                   THE COURT:    Oh, yes, I did review that

22   one.   It was Behringer.
23                   MS. LANG:    I'm not sure how that -- I'm

24   perplexed of how that helps them given that the

25   appellate court said that their relief sought was not
                 The Court's Ruling by Judge Patel                  82
                         September 30, 2015



 1   appropriate for that circumstance and it's surely not
 2   appropriate for this circumstance (unintelligible).

 3                    In any event, there is no shortage of case

 4   law in Texas that deals with this question, and I am
 5   happy to cite it.

 6                    Moreover, I will also remind the Court
 7   that the funds aren't under the jurisdiction of the

 8   court.   So, even if the writ were to issue, I'm not sure

 9   what would actually happen.
10                    THE COURT:    Anything further?

11                    MR. VAN ARSDEL:       Nothing further, Your

12   Honor.
13                    MS. LANG:    Nothing, Your Honor.

14                        (THE COURT'S RULING)
15                    THE COURT:    Okay.    At this time the Court

16   is going to grant the temporary injunction order.            And I

17   will go ahead and cite into the record the basis for
18   that granting.     But first and foremost, the Court would

19   like to preserve the actual subject matter of this

20   litigation, which is the funds.         The Plaintiffs are
21   alleging that those funds were taken by a breach of

22   contract.   We are not here to decide that issue today.
23   But we do want to preserve, I guess, the status quo of

24   what the subject matter is, which is those funds.

25                    The Plaintiff has shown that there is a
                   The Court's Ruling by Judge Patel               83
                           September 30, 2015



 1   potential for injury to that property that is threatened
 2   by the Defendant.    The Plaintiff has shown that the

 3   Respondent's actions may have attempted or intended to

 4   harm the Applicant or those funds in question.
 5                   Furthermore, for a temporary injunction

 6   order to issue as both counsel knows, normally you have
 7   to prove an adequate remedy at law, which would be as

 8   defense has argued to simply collect on the judgment, if

 9   it is even obtained later on down the road.        However,
10   there are some exceptions to that in order to prevent an

11   alleged irreparable injury to property.        And for those

12   reasons I am granting the temporary injunction order.
13                   Moving along from after that order has

14   been addressed, which I have just addressed, have either
15   party considered going to any kind of mediation on this

16   case?

17                   MR. VAN ARSDEL:      We have not discussed in
18   any detail.    Certainly we are open to any settlement

19   process including mediation.

20                   THE COURT:   Okay.    I would like to see
21   y'all finish your discovery.      I would like to see y'all

22   attempt mediation.    If mediation doesn't resolve it,
23   obviously you will have your full opportunity to have a

24   trial on the merits of this case.        And we will have to

25   get you a date for that.     I will get you that today.        I
                  The Court's Ruling by Judge Patel                 84
                          September 30, 2015



 1   just don't have it with me at this point.          And there
 2   will need to be a bond posted as well.

 3                  It is my understanding that y'all will

 4   probably need to reword part of this order; is that
 5   correct?

 6                  MR. VAN ARSDEL:       I think so.
 7                  MS. LANG:    Yes, Your Honor.

 8                  MR. VAN ARSDEL:       Well, some of the things

 9   may need to be with tweaked a little bit based on their
10   lack of opposition to some of the relief requested.

11                  THE COURT:    Okay.     So, do you want to just

12   submit that to me?
13                  MR. VAN ARSDEL:       We can do that, yes.

14                  THE COURT:    After you show it to counsel,
15   of course.

16                  MR. VAN ARSDEL:       We can do that, yes.

17                  THE COURT:    Okay.     And let me work on
18   getting a trial date for y'all as well, because that

19   will need to be included.     So, if there is nothing

20   further, we will go off the record on this case at this
21   time.

22                  MR. VAN ARSDEL:       Just a second.    Has the
23   Court given us a ruling on the amount of the bond that

24   will be required?

25                  THE COURT:    Yes.    It's the amount
                The Court's Ruling by Judge Patel            85
                        September 30, 2015



 1   regarding the subject matter in question, which is the
 2   $532,547.95.

 3                  MR. VAN ARSDEL:     Okay.

 4                  THE COURT:    Anything further before we go
 5   off the record at this time?

 6                  MS. LANG:    No, Your Honor.
 7                  MR. VAN ARSDEL:     No, ma'am.

 8                  (Off the record.)

 9                         * * * * * * *
10

11

12
13

14
15

16

17
18

19

20
21

22
23

24

25
                          DE NOVO HEARING
                         OCTOBER 22, 2015



 1                       REPORTER'S RECORD
 2                     VOLUME 1 OF 1 VOLUME           FILED IN
                                               1st COURT OF APPEALS
                                                   HOUSTON, TEXAS
 3              TRIAL COURT CAUSE NO.   15-DCV-226436
                                               11/12/2015 3:08:22 PM
 4                                             CHRISTOPHER A. PRINE
                                                        Clerk
 5   XO ENERGY LLC & XO ENERGY ) IN THE DISTRICT COURT OF
     WORLDWIDE, LLLP           )
 6                             )
     VS.                       ) FORT BEND COUNTY, TEXAS
 7                             )
                               )
 8   LIANG "BENNY" ZHAO        ) 240TH JUDICIAL DISTRICT

 9
10

11                        DE NOVO HEARING

12
13

14       On the 22nd day of October, 2015, the following

15   proceedings came on to be heard in the above-titled and

16   numbered cause before the Honorable CHAD BRIDGES,

17   Presiding Judge, held in Richmond, Fort Bend County,

18   Texas.

19       Proceedings reported by computerized stenotype

20   machine.
21

22

23
24

25
                          DE NOVO HEARING   2
                         OCTOBER 22, 2015



 1                         APPEARANCES
 2   TOM VANARSDEL
     SBOT NO. 24008196
 3   WINSTEAD PC HOUSTON OFFICE
     600 TRAVIS ST, STE 100
 4   HOUSTON, TEXAS 77002
     TELEPHONE: 713-650-2728
 5   ATTORNEY FOR XO ENERGY LLC

 6   SHANNON LANG
     SBOT NO. 24070103
 7   STURM LAW, PLLC
     723 MAIN STREET, STE 330
 8   HOUSTON, TEXAS 77002
     TELEPHONE: 713-995-1800
 9   ATTORNEY FOR LIANG "BENNY' ZHAO
10

11

12
13

14

15
16

17

18
19

20
21

22

23
24

25
                             DE NOVO HEARING                         3
                            OCTOBER 22, 2015



 1                    THE COURT:    Thank you have a seat please.
 2                    XO Energy LLC and Worldwide, LLLP v. Liang

 3   "Benny" Zhao.

 4                    Can I have everyone identify themselves
 5   for the record, please.

 6                    MR. VANARSDEL:      Tom Vanarsdel here for the

 7   plaintiffs.     Also with me is Zach Alley.
 8                    MS. LANG:    Shannon Lang on behalf of the

 9   defendant.
10                    THE COURT:    This was on my desk when I got

11   here about ten minutes ago from Zachary.

12                    MR. ALLEY:    Yes, Your Honor.
13                    THE COURT:    And this is from you?

14                    MS. LANG:    Yes.    We tried to serve this

15   yesterday but apparently your courtroom was locked.            We
16   tried to deliver it.

17                    THE COURT:    I haven't read a single bit of

18   this yet and I can't digest this in ten minutes.
19   Believe me, even though I'm relatively new to the civil

20   side of this, I do read everything.         So this is what we
21   are going to do right now.        We are going to let you two

22   talk for a very short period of time about what you're

23   about to give me some context as I start reading through
24   this to go with what's in the file.         And then I'm going

25   to start reading and y'all are going to start talking
                            DE NOVO HEARING                       4
                           OCTOBER 22, 2015



 1   with each other.    So having said that, who wants to go
 2   first?   This is your request?

 3                  MR. VANARSDEL:    This is our application.

 4                  THE COURT:   Then why don't you go first.
 5   Give me some background.    Give me some synopsis.

 6                  MR. VANARSDEL:    Okay, Your Honor.

 7                  My clients are in the wholesale energy
 8   trading business.    This is a dispute between them and

 9   one of their former employees who they caught
10   downloading confidential information and preparing to

11   open up his own business to compete with them,

12   notwithstanding contracts in place that prevent him from
13   doing that and also competing.    So that's the framework

14   of the dispute.

15                  So in February of this year, we began to
16   suspect that he may be leaving the company and turned on

17   some monitoring software to monitor his activities on

18   the screen shots on his -- these are traders.        They work
19   with four or five different screens at the time.        So

20   they're screen shooting these at different intervals.
21                  And what they discovered, was he was

22   downloading confidential information, maps that are

23   essential to the work that they do.      The proprietary
24   software that enables this company to do its trading and

25   the history of all their trading models, very sensitive
                             DE NOVO HEARING                       5
                            OCTOBER 22, 2015



 1   confidential proprietary information that they share
 2   with no one.

 3                    We did not discover the downloading until

 4   after they had already authorized the payment of a bonus
 5   from the previous year.       His contract, his employment

 6   contract, says that if he breaches one of several

 7   conditions one of which is the non-compete, another
 8   one --

 9                    THE COURT:    Let me rephrase and maybe
10   refocus you a little bit as to what I want to hear.

11   What I want to hear is a little bit more about the legal

12   part of it.     I get the facts.    Do you happen to have --
13   the translation in the file, you describe it as rough.

14   It's a little bit rougher than rough.        Is there somebody

15   here who has a better transcription of whatever this is
16   in Mandrin --

17                    MR. VANARSDEL:    We now have a certified

18   copy.
19                    MS. LANG:    Unfortunately, it's

20   inadmissible under Texas Rules of Evidence.
21                    THE COURT:    You'll get a chance to talk.

22                    Tell me what it is, tell me the legal part

23   of what you need to do today.       Okay.   I understand
24   injunctions but I want to hear it from you, from your

25   version of it, because this part is still relatively new
                          DE NOVO HEARING                        6
                         OCTOBER 22, 2015



 1   to me.
 2                 MR. VANARSDEL:     We have the transcript

 3   from the previous hearing with Judge Patel.       We also

 4   subpoenaed the defendant.     The defendant has objected to
 5   that subpoena and is indicating that the defendant will

 6   not appear today.

 7                 So what you have before you in our
 8   notebook is the transcript and the exhibits that were

 9   entered into evidence.     Based on that evidence, we
10   believe that it has given entitlement to an injunction

11   that requires the defendant to pay the bonus that was

12   not supposed to be paid.     The contract says that if he
13   does any number of things under his employment contract

14   his entitlement to those are void.

15                 And we want to say the dispute's over that
16   particular fund, we want him to pay into the registry of

17   the Court pending the outcome of this case.

18                 THE COURT:     Your turn, ma'am.
19                 MS. LANG:     We set out what we believe are

20   the actual facts, which I believe are in our briefing,
21   and if you want me to, I can discuss them.       But the key

22   issue here is that they haven't demonstrated legal

23   entitlement to an injunction, much less an order
24   attaching these funds or requiring them to be placed

25   into the registry of the Court.
                           DE NOVO HEARING                     7
                          OCTOBER 22, 2015



 1                  Texas law is clear and there is case after
 2   case after case that absolutely say you don't get an

 3   injunction under these circumstances.    They haven't

 4   shown -- because entitlement -- because they haven't
 5   shown a probable right to relief.   There is nothing in

 6   Dr. Zhao's employment contract that prohibits him from

 7   downloading documents to a hard drive, which he did, to
 8   backup materials in advance of resigning his job because

 9   he was under -- well, the company is under -- and he was
10   a witness to a criminal investigation.

11                  They took possession of those within an

12   hour of him resigning his job and they've had them ever
13   since.   And we've had discovery in this case since March

14   and they have not identified any facts that show that

15   this information was ever disclosed, used, that he still
16   has it, that he put it on his computer, that it went

17   through his email, that he has done anything with it.

18   It's in their possession.
19                  And since he is not prohibited from

20   backing up his computer under the terms of his
21   employment agreement, they can't show a probable right

22   to leave for breach of contract on those grounds.

23                  With respect to whether he was or wasn't
24   going to compete, we think that there are many problems

25   with their argument, not the least of which is that he's
                           DE NOVO HEARING                      8
                          OCTOBER 22, 2015



 1   got a contract with one entity but they are trying to
 2   prevent him from competing with parties that aren't

 3   parties to that non-compete.     Moreover, all they can

 4   show at best is that he was planning or thinking about
 5   starting a company while he was at the same time trying

 6   to see what the enforceability was with this

 7   non-compete.
 8                  He's not taken any actual steps to do

 9   anything.   He's been governed by an injunction that he
10   agreed to since March not to engage in any wrongdoing.

11   But beyond that, the bigger problem is that their

12   remedies are all monetary and they have an adequate
13   remedy of law as a result.

14                  The only way around that is to show that

15   Dr. Zhao is insolvent and they've made no showing.
16   They've had, again, since March to take any discovery on

17   this case, to depose my client, to do anything to show

18   that he couldn't satisfy judgment.
19                  THE COURT:    Is your client -- he indicates

20   your client is not going to talk to us today about what
21   he was doing or the contents of --

22                  MS. LANG:    Not today because under the law

23   there is no basis to bring in new evidence during this
24   de novo hearing unless they ask for leave of court.       We

25   ask for leave of court to submit our pleading and we
                             DE NOVO HEARING                        9
                            OCTOBER 22, 2015



 1   just expect them to do the same.       He has been available
 2   for depositions since March.      He has been available for

 3   discovery on his financial ability to pay a judgment

 4   since March.     And since they haven't made that
 5   showing -- they didn't make that showing for the

 6   Associate Judge -- they can't make it now.       They are not

 7   entitled to injunctive relief.
 8                    THE COURT:   Okay.   That's been very

 9   helpful for both of you.      So for right now, I'm going to
10   start reading all of this stuff.       We have a couple of

11   rooms over there, y'all go talk if there is anything to

12   talk about.     Please, go try regardless.
13                           (Brief Recess)

14                    THE COURT:   All right.   Come on up.   I'm

15   still reading your -- and I'm about to start on
16   Volume II.     A couple things:   One, it's going to take me

17   a while because I'm literally going to read every single

18   page of this, some of it I might read twice.        And as
19   long as you're willing to hang out, that's fine by me.

20                    The other side of this is before I forgot
21   about it, is you both talked -- I think you mentioned

22   that you both wanted to supplement; is that accurate?

23                    MR. VANARSDEL:   I think what you're
24   reading is her supplement.

25                    THE COURT:   No, not supplement, but you
                            DE NOVO HEARING                             10
                           OCTOBER 22, 2015



 1   wanted to expand on the record that I have to read on
 2   this hearing de novo.

 3                   MS. LANG:     We're content with what was

 4   submitted before.
 5                   MR. VANARSDEL:       Your Honor, we had

 6   subpoenaed a witness who they've filed a motion to quash

 7   the subpoena and that was what we wanted to present in
 8   addition to a briefing, the briefing that you read.

 9                   THE COURT:     Okay.       All right.   Then have
10   y'all come -- and originally from what I'm reading,

11   y'all had come to an agreement over a few things and I

12   assume y'all are still agreed about those things?
13                   MS. LANG:     Yes.     My client doesn't have

14   anything, so he's not going to waste the Court's time

15   fighting about an injunction.
16                   THE COURT:     What this comes down to is the

17   half million dollars.       I just wanted to make sure -- and

18   it sounds like -- have y'all come to any kind of
19   resolution on this one way or the other?

20                   MR. VANARSDEL:       No.
21                   THE COURT:     All right.       Then I'm going to

22   continue reading and we can go on from there.             I just

23   wanted to check with you -- it's going to take me a
24   while longer.    If y'all want to go get a cup of coffee,

25   do whatever you need to do, it's going to take me at
                             DE NOVO HEARING                    11
                            OCTOBER 22, 2015



 1   least another 30 to 45 minutes to keep reading through
 2   all of this stuff.     So do what you need to do.

 3                          (Brief Recess)

 4                  THE COURT:    Y'all come on up, please.     As
 5   a threshold matter, you are requesting that Dr. Zhao

 6   testify today, correct?

 7                  MR. VANARSDEL:    I am, yes.
 8                  THE COURT:    And your contention is that he

 9   should not testify and that you filed a motion to quash
10   in that regard?

11                  MS. LANG:    Correct.

12                  THE COURT:    Unfortunately, there is a
13   proposed order to quash his subpoena but there is no

14   motion.

15                  MS. LANG:    There is -- we filed it this
16   morning.

17                  THE COURT:    There is not one -- I've asked

18   them to check through e-file.     I've asked them to check
19   through Odyssey and it is not appearing.

20                  Now, I understand e-file can be a
21   difficult thing.     I've had my struggles with it myself.

22   However, at this point there is no motion on file to

23   quash.
24                  MS. LANG:    If I can respond, we did file

25   it.   I can find out from my assistant what happened.
                             DE NOVO HEARING                    12
                            OCTOBER 22, 2015



 1   But even under the rules, a person subject to subpoena
 2   to testify at a hearing can have the objection raised at

 3   the hearing.   So --

 4                  THE COURT:    I understand.   The other side
 5   of that is you can raise the objection and I get that;

 6   however, I would like to hear both sides' version of why

 7   I can't, without the motion I at least don't get your
 8   side and I don't think there has been any response

 9   filed.
10                  Also, is Dr. Zhao actually, physically

11   here?

12                  MS. LANG:    No, he's not.
13                  THE COURT:    Now, understanding that, I'm

14   going to give you the opportunity to address that, if

15   you would like, to either do it by filing your motion to
16   quash or refiling.     Whatever, these daily electronics

17   may be but I'm here to give you the chance to work on

18   curing that.
19                  MS. LANG:    Okay.

20                  THE COURT:    And depending on how that goes
21   is a threshold thing, we will get to the rest of it.        So

22   if you've got a courtesy copy that I can take a look at,

23   that would be great.     I assume you already have a copy
24   of it?

25                  MS. LANG:    We delivered a copy by courier.
                             DE NOVO HEARING                         13
                            OCTOBER 22, 2015



 1                    THE COURT:     I have -- I have not detected
 2   it.

 3                    MS. LANG:     I can contact my assistant and

 4   find out the status, but I was in contact with her all
 5   morning.

 6                    THE COURT:     I have not detected it in

 7   either volume.
 8                    MS. LANG:     No, because that was from

 9   yesterday and we hadn't filed it yet but I'm told that
10   it was sent with a courier at 8:30 this morning.           It

11   should have been here within 30 minutes.

12                    THE COURT:     Okay.    That I don't have at
13   this point.    I can go back and check with the

14   coordinator, but we will be glad to take a look at it

15   and give you a chance to either lodge your objections or
16   hear your motion.     So that's what we are going to do.

17                    You are going to give me about ten minutes

18   to step down for a second and see if it's back there and
19   read it or in that ten minutes you can get me a courtesy

20   copy, whatever you need to do.
21                                 (Recess)

22                    THE COURT:     We are back on the record.

23   This is Chad Bridges and I'm here with the attorneys for
24   the parties.     And, first of all, Mrs. Lang, on behalf of

25   the State of Texas and as much as it applies to the
                           DE NOVO HEARING                         14
                          OCTOBER 22, 2015



 1   e-file thing, it owes you and I an apology because it
 2   was hung up in the system.

 3                 MS. LANG:     Thank you.

 4                 THE COURT:     And I have read it.     I
 5   appreciate the courtesy copy that came to me and this is

 6   where I'm at right now.     I have read what you have to

 7   say and I've read what you have to say.        There was an
 8   electronically filed response to your motion for

 9   protective order.   Did you get a chance to read that?
10                 MS. LANG:     Yes, and I'm prepared to

11   provide a little argument in response.

12                 THE COURT:     I think that I'm about ready
13   to rule right now on both matters.        However, I will give

14   y'all an opportunity to have a few moments to give me

15   your side on both issues.     Okay?
16                 MR. VANARSDEL:        Both issues meaning the

17   motion for protective order and the motion for temporary

18   injunction?
19                 THE COURT:     Yes.     So your appeal, correct?

20                 MS. LANG:     I'm happy to start.
21                 THE COURT:     We let him go first last time.

22   We'll give you the chance to go first this time.

23                 MS. LANG:     Sure.     I can start briefly with
24   our motion for protective order.        Our purpose in filing

25   that was to be consistent with the intentions of the
                           DE NOVO HEARING                      15
                          OCTOBER 22, 2015



 1   Legislature, which is while, Your Honor, has de novo
 2   review over it, this proceeding -- this isn't a do over.

 3   And the purpose of the Associate Judge is, is to take

 4   loads off of the District Court.     And that purpose of
 5   the Legislature thwarted when any evidentiary hearing in

 6   front of an Associate Judge can be treated as a practice

 7   round.   XO has had not just the two weeks between filing
 8   and the TI hearing, but seven-and-a-half months to

 9   develop evidence in support of its TI to seek to depose
10   Mr. Zhao and to seek evidence.     And they put together

11   their best effort at the hearing and we think that that

12   effort was willfully insufficient under well-settled and
13   controlling law in Texas.

14                  THE COURT:   Yes, sir.

15                  MR. VANARSIDE:    As to the motion for
16   protective order, as we stated in our response, we do

17   believe that a motion for leave is necessary because

18   what the language of the law says the Court shall -- the
19   matter shall be tried de novo and is limited only to

20   those matters specified in the appeal.     In defendant's
21   request for de novo hearing, the matter specified is the

22   portion of the temporary injunction related to the

23   payment of the money into the registry of the Court.
24                  Mr. Zhao's testimony was to be limited to

25   testimony in evidence regarding that matter.     We believe
                             DE NOVO HEARING                      16
                            OCTOBER 22, 2015



 1   that the extra part of this language relates to
 2   extraneous issues that were not tried before the case.

 3   It's true he did not appear in that proceeding, but his

 4   testimony does relate to the matter specified in the
 5   appeal and out of an abundance of caution we included a

 6   motion for leave in our response.

 7                   THE COURT:    This is where I'm at right
 8   now.   I think for right now everybody is going to win a

 9   little bit and everybody is going to lose a little bit.
10   I am not going to require Dr. Zhao to testify today.

11   However, I am going to keep the temporary restraining

12   order in place.    We are going to give you a quick
13   hearing date for a final entry of that when you can have

14   time to bring in Dr. Zhao and we will hear what he has

15   to say.   I can give you a date as soon as a week from
16   today, if that is quick enough for y'all?

17                   MS. LANG:    So to clarify, this would be

18   basically another TI hearing.
19                   THE COURT:    Well -- no, I was ready to

20   have a full-on injunction hearing.
21                   MS. LANG:    So we would likely, then, in

22   that case, subpoena witnesses as well?

23                   THE COURT:    Exactly.    And the question
24   is -- because I'm ruling against you, I'm trying to do

25   this quickly.     And I would be glad to do that on the
                            DE NOVO HEARING                       17
                           OCTOBER 22, 2015



 1   29th or I could do that on the 28th as well, but that's
 2   even less notice.    After that it's not until -- as a

 3   practical matter -- probably going to be December and I

 4   would rather get to this sooner rather than later.
 5                   MR. VANARSIDE:    I'm available on the 29th.

 6                   MS. LANG:    I'm not.

 7                   THE COURT:    In reality I do have another
 8   civil nonjury date, but it is the day before

 9   Thanksgiving.
10                   MR. VANARSIDE:    I have plane tickets out

11   of town.

12                   THE COURT:    I understand.   It's not my
13   first option either, I'm bringing it up just to be fair

14   to everybody.

15                   MR. VANARSIDE:    Let me just interject.
16   One issue is that I hear Ms. Lang say that she may

17   subpoena witnesses as well.      If she's subpoenaing any

18   witnesses that are under my parties' control they live
19   in Philadelphia and St. Thomas, US Virgin Islands.          To

20   arrange travel from St. Thomas is not the easiest.          It's
21   very expensive if you do it last minute.      So the more

22   notice we have, the better off we are going to be.

23                   I understand she likely does not want the
24   TI in place for any longer than it needs to be.

25                   THE COURT:    Here is the calendar that they
                            DE NOVO HEARING                     18
                           OCTOBER 22, 2015



 1   gave me.   Y'all take a look real quick and see what you
 2   can do.

 3                  MS. LANG:    So we're looking at the places

 4   where there's a hole?
 5                  THE COURT:    No, we're looking at the

 6   places where it says: Civil N/J.     Well, December 15th

 7   will be a little late.
 8                  MR. VANARSIDE:    That was on my agenda,

 9   things to discuss with the Court.     That is clearly not a
10   realistic date.

11                  THE COURT:    If there is a date that we can

12   all agree to to where we could hold the status quo until
13   we can either have trial quickly or a fuller hearing

14   with live testimony, then I'm more than willing to be

15   flexible with you guys.
16                  MR. VANARSIDE:    As far as the temporary

17   injunction hearing, December 15th is open for us.       We're

18   going to have witnesses come from St. Thomas.     I think
19   it makes sense to give them as much notice as possible.

20   In terms of trial date, I think we would have to look
21   into next year.

22                  THE COURT:    What's your opinion, ma'am?

23   What works for you?
24                  MS. LANG:    My opinion is that given how

25   much discovery has already happened in this case, I
                            DE NOVO HEARING                       19
                           OCTOBER 22, 2015



 1   think we should just be set for trial.       And in the
 2   meantime, I can tell you that my understanding is all

 3   this money is in past investments that he can't access

 4   without early withdrawal penalties.       So it's not like
 5   anything is really going to happen anyway, and I would

 6   just a soon go to trial.

 7                   MR. VANARSIDE:     She has made a jury
 8   demand.   We would have to work on some deadlines with

 9   respect to expert witness deadlines.       There has been no
10   DCO in place since we got that trial.       We've been

11   working towards the assumption that December 1 was the

12   date but understanding that she objected to the
13   Associate Judge.    We understood that to be the Associate

14   Judge's date.    It may or may not be but a quick trial

15   date is okay with us, as long as the provisions of the
16   order are in place, understanding the current order

17   requires affirmative payment into the registry of the

18   Court, which we understand is notwithstanding the fact
19   that that order is effective.

20                   MS. LANG:     He can't even get most of the
21   money is the problem.       Like I said, it's tied up in

22   investments.    Some of it's in a 401K.     And there is no

23   legal basis for him to take the money out.
24                   THE COURT:     Well, I understand what you're

25   saying.   So what I'm telling you is that I made my
                             DE NOVO HEARING                     20
                            OCTOBER 22, 2015



 1   order.   It needs to be followed.     I'm going to give you
 2   a quick trial date.     Hopefully this will be resolved and

 3   I will take up that issue again as we get closer to what

 4   we need to do or as it is brought to my attention in a
 5   written motion or we will have a hearing about it.

 6                  For right now, December 15th is the date

 7   on the table for the trial.     I will let y'all come up
 8   with your own agreed discovery deadlines, if you can,

 9   and I try not to get in the middle of that.      If not, we
10   will intervene and do what we need to do.

11                  But I prefer -- you know your case better

12   than me and what's capable and what's not capable.         So
13   Sheila, December 15th, work out an agreed docket control

14   order and I'll sign it.

15                  MS. LANG:    Okay.   So then we'll just have
16   trial December 15th?

17                  THE COURT:    I think that's the date you

18   just picked, isn't it?
19                  MS. LANG:    So are you just issuing the TI

20   then?
21                  THE COURT:    Yup.

22                  MS. LANG:    Okay.   My client is going to

23   probably file an appeal.     I don't know if that's going
24   to change anything.

25                  THE COURT:    Actually, no.   Let's think
                             DE NOVO HEARING                        21
                            OCTOBER 22, 2015



 1   about this because you have to understand.      Sixty days
 2   doing the civil part, y'all are using -- is just like me

 3   describing some of the lingo from being a criminal

 4   practitioner.     So what you're saying is:   I am granting
 5   the temporary restraining order for right now.      What I

 6   understood --

 7                   MS. LANG:    Injunction.
 8                   THE COURT:    Well, I thought y'all had a

 9   TRO.
10                   MR. VANARSIDE:    We did hear the TRO.        The

11   Associate Judge heard evidence and granted a temporary

12   injunction which carries us through trial.      She filed a
13   de novo appeal.

14                   THE COURT:    So what I'm saying is, then, I

15   guess if that's the case, we have two options then.            I
16   will be fine -- I'm very comfortable with my ruling.               If

17   you want to appeal you certainly can.      But where we are

18   right now is I'm trying to get you to a quick trial date
19   and you're saying that you want to do it December 15th.

20   If you want that -- let me think for just a second.
21                   If you're saying you feel that strongly

22   about it, and certainly because he has not followed the

23   Court's -- Judge Patel's directive on this -- and you
24   feel that strongly about it, I guess I will give you a

25   quick trial date but I also have a full hearing.         We
                             DE NOVO HEARING                     22
                            OCTOBER 22, 2015



 1   will wait some time.     We will have Dr. Zhao come in and
 2   do that.   I can grant leave at this point with your

 3   request -- and we haven't started an evidentiary part of

 4   this -- and come back next week and have a full-on
 5   hearing with Dr. Zhao.

 6                  MR. VANARSIDE:    Well, counsel indicated

 7   that she is out of town.
 8                  MS. LANG:    I"m in New York for another

 9   matter this week.   Um --
10                  MR. VANARSIDE:    It seems to me, Judge,

11   you've made the ruling as to extending the temporary

12   injunction through that trial date.       He can exercise
13   whatever rights he wants to in the interim and try to

14   get some quick relief from the Court of Appeals and that

15   will shake out however it shakes out.
16                  To effectuate the ruling, though, I think

17   we do need a revised order with the new trial date and

18   extending those terms through that date.
19                  THE COURT:    All right.    You sure you don't

20   want a chance to talk to Dr. Zhao before we get there,
21   ma'am?

22                  MR. VANARSIDE:    We might notice his

23   deposition, Your Honor.
24                  THE COURT:    Ma'am?

25                  MS. LANG:    My concern is that you seem to
                             DE NOVO HEARING                      23
                            OCTOBER 22, 2015



 1   want Dr. Zhao's testimony in order to justify the TI and
 2   I suggest that they have not presented enough evidence.

 3   And, again, I think the evidence is lacking in

 4   tremendous ways under controlling law as to their
 5   entitlement to a TI.

 6                  At that point we have no choice but to

 7   seek relief from the appellate court.          We are certainly
 8   happy to go forward on the current trial date, but my

 9   client is not going to not appeal this decision.
10                  THE COURT:    All right then.       Well, this is

11   where we're at.   We're going to get the December 15th

12   trial date.   You're going to do a docket control order
13   and we'll be set for trial and your client will do

14   whatever he needs to do.

15                  MS. LANG:    Okay.
16                  MR. VANARSIDE:       We'll submit to you a

17   temporary injunction order that captures all of that

18   including the trial date to you this afternoon.
19                  THE COURT:    Sounds good.       Anything else?

20                  MR. VANARSIDE:       No, sir.
21                  MS. LANG:    No.     Thank you, Your Honor.

22                  THE COURT:    We're off the record.

23                      (End of Proceedings)
24

25
                            DE NOVO HEARING                     24
                           OCTOBER 22, 2015



 1   STATE OF TEXAS
 2   COUNTY OF FORT BEND

 3

 4       I, Liz Wittu, Official Court Reporter in and for the
 5   240TH District Court of Fort Bend, State of Texas, do

 6   hereby certify that the above and foregoing contains a

 7   true and correct transcription of all portions of
 8   evidence and other proceedings requested in writing by

 9   counsel for the parties to be included in this volume of
10   the Reporter's Record in the above-styled and numbered

11   cause, all of which occurred in open court or in

12   chambers and were reported by me.
13       I further certify that this Reporter's Record of the

14   proceedings truly and correctly reflects the exhibits,

15   if any, offered by the respective parties.
16       I further certify that the total cost for the

17   preparation of this Reporter's Record is $           and

18   was paid/will be paid by                               .
19
                                /S/ Liz Wittu
20
                                Liz Wittu, CSR
21                              Texas CSR 7928
                                Official Court Reporter
22                              240TH District Court
                                Fort Bend County, Texas
23                              301 Jackson
                                Fort Bend, Texas 77469
24                              Telephone: 281-341-8601
                                Expiration: 12/31/2015
25
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

XO ENERGY LLC and                            §
XO ENERGY WORLDWIDE, LLLP                    §
     Plaintiffs,                             §
                                             §
v.                                           §      CIVIL ACTION NO. 4 :15-CV-00599
                                             §
LIANG "BENNY" ZHAO,                          §
     Defendant.                              §

                    PLAINTIFF XO ENERGY LLC'S ANSWERS TO
                    DEFENDANT'S SECOND INTERROGATORIES

TO:   Defendant Liang "Benny" Zhao, by and through his attorneys of record, Charles A. Sturm
      and Shannon A. Lang, Sturm Law, PLLC, 723 Main Street, Suite 330, Houston, Texas
      77002

       COMES NOW, Plaintiff XO Energy LLC ("Plaintiff'' or " XOE") in the above-entitled

and numbered cause, by and through its undersigned attorney, and pursuant to Rule 33 of the

Federal Rules of Civil Procedure, makes the following answers to the Second Interrogatories

served by Defendant Liang "Benny" Zhao ("Defendant").




                                                                                               297
                                           Respectfully submitted,

                                           WINSTEAD PC

                                           By:    Is/ Tom Van Arsdel
                                                  Tom Van Arsdel, Attorney-in-Charge
                                                  Texas Bar No. 24008196
                                                  SDTX No. 23492
                                                  Zachary B . Allie
                                                  Texas Bar. No. 24063997
                                                  SDTX No. 1075735
                                                  1100 JPMorgan Chase Tower
                                                  600 Travis Street
                                                  Houston, Texas 77002
                                                  713.650.2728 Telephone
                                                  713.650.2400 Facsimile

                                           ATTORNEYS FOR PLAINTIFFS
                                           XO ENERGY LLC and XO ENERGY
                                           WORLDWIDE, LLLP

OF COUNSEL:

Winstead PC
1100 JPMorgan Chase Tower
600 Travis Street
Houston, Texas 77002
713.650.2771 Telephone
713 .650.2400 Facsimile



                               CERTIFICATE OF SERVICE

        I certify that on the 19th day of June, 2015, a true and correct copy of the foregoing
document was served via electronic mail on the following in accordance with the Federal Rules
of Civil Procedure and the parties' consent to service by electronic mail:

              Charles A. Strum (csturm@sturml egal.com)
              Shannon A. Lang (slang@sturmlegal.com)
              Sturm Law, PLLC
              723 Main Street, Suite 330
              Houston, Texas 77002

                                           Is! Tom Van Arsdel
                                           Tom Van Arsdel



                                              2
                                                                                                 298
                            XO ENERGY LLC'S ANSWERS TO
                        DEFENDANT'S SECOND INTERROGATORIES

INTERROGATORY NO.2:

       State and describe in detail the corporate relationship, if any, between XO Energy LLC
and XO Energy Worldwide, LLLP, including but not limited to any ownership interests held by
XO Energy LLC in XO Energy Worldwide, LLLP, and/or vice versa, and any authority XO
Energy LLC has over the operations ofXO Energy Worldwide, LLLP, and/or vice versa.

          ANSWER:

        Since January 1, 2012, XOE has provided technology and professional services to XO
Energy Worldwide, LLLP ("Worldwide"). Those services include, but are not limited to,
executive management and administration, product marketing and sales, information support and
technology services, centralized purchasing, engineering, procurement and logistics, cost
financing, customer support, test engineering, and/or quality control and product warranty. In
return for XOE's services, Worldwide pays a monthly fee.

       XOE has no ownership interests in Worldwide and/or vice versa. See XOE's Answer to
Defendant's Interrogatory No. 1; Worldwide's Answer to Defendant's Interrogatory No. 1;
Limited Liability Company Agreement of XOE (XOE 00331 - XOE 00341 ); Second Amended
and Restated Agreement of Limited Liability Limited Partnership of Worldwide (XOE 00442 -
XOE 00464).

       XOE's authority over the operations of Worldwide and/or vice versa is limited to the
rendering and/or receiving of the technology and professional services described above.




   4830-1818-5252v .1
                                              3
57970-1
                                                                                                 299
                         IN THE UNITED STATES DISTRIC T COURT
                         FOR THE SOUTHERN DISTRIC T OF TEXAS
                                  HOUSTON DIVISION

XO ENERGY LLC and                           §
XO ENERGY WORLDWIDE, LLLP                   §
          Plaintiffs,                       §
                                            §
v.                                          §       CIVIL ACTION NO. 4: 15-CV-00599
                                            §
LIANG " BENNY" ZHAO,                        §
           Defendant.                       §

                                       VERIFIC ATION

        Pursuant to 28 U.S.C. § 1746, I, Shawn Sheehan, declare and state as follows:

        My name is Shawn Sheehan. I have read the factual allegations of Plaintiffs XO
        Energy LLC and XO Energy Worldwide, LLLP's Answers to Defendant Liang
        "Benny" Zhao's Second Interrogatories, and verify that the factual allegations
        contained therein are, within my personal knowledge, true and correct, except for
        allegations that are specifically made on information and belief.

      I declare and state under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct within my personal knowledge.

        Executed in St. Thomas, U.S. Virgin Islands on this   \1""'- day of June, 2015.


                                                    Shawn Sheehan




 4829-5241-91 09v.2 57970- 1                                                                300
                  TECHNOLOGY & PROFESSIONAL SERVICES AGREEMENT


        This Technology and Professional Services Agreement (the "Services Agreement") is made
and entered into effective as of January 1, 2012-- by and between XO Energy LLC a Delaware
limited liabili co,moration the "Provider" and XO Energy_ Worldwide LLLP a US Virgin Islands
Limited Liabili!Y Limited PartnershiP. the "Reci ient"

                                            RECITALS

        WHEREAS, Recipient is in the business of
internally developed proprietary software.

        WHEREAS, Provider has the knowledge, expertise, resources, and ability to provide certain
services (the "Services," as defined more fuUy herein) in connection with and in support of the
business of Recipient;

        NOW, THEREFORE, tn consideration of the mutual covenants and promises contained
herein, the parties agree as follows:

                                           AGREEMENT

        l.      P t·ovision of Sen rices. The Services that are the subject of this Services Agreement
are the services identified in Exhibit A hereto. Provider will provide the Services to Recipient on the
terms and conditions set forth in this Services Agreement and in Exhibit A hereto. In the event of
conflict between the terms and conditions set forth in this Services Agreement and those set forth in
Exhibit A hereto, the latter shall govern.

        2.      Compensation and Payment. In consideration for the Services, Recipient will pay
Provider a monthly fee equal to Provider's estimated total services costs and related expenses for
providing the Services hereunder during that month plus a percentage (%) of those total costs as set
forth in Exhibit B hereto to be periodically updated. This fee is in accordance with the cost
allocations and comparable markup analysis as maintained in the Provider's Transfer Pricing
compliance documentation which is periodically revised to ensure that the markup is consistent with
arm's length service providers. Provider will invoice Recipient monthly for all Services provided in
the preceding month. Payment terms shall be net 60 days of invoice. All payments shall be made to
Provider at the address listed below or such other place as Provider may designate. All financial
obligations originating from the terms and conditions of this Agreement shall be denominated in
U.S. Dollars.

       3.       InteUectual Pt·operty Rights. As between the parties, each shall retain all rights to
and interest in any and all trademarks, tradenames, patents and other proprietary or Confidential
Information (as defined herein) or knowhow associated with its own products and their design,
manufacture, sale and distribution (collectively, the "Intellectual Property") which it may have or
acquire under license or otherwise, and each party shall have the right to use the same only in the
conduct of its activities in connection with which Services are provided pursuant to this Services



600183.3\16043.0000

                                                                                                          301
                                                                                                      XOE 00537
Agreement. No other right or license to any Intellectual Property is granted by either party to the
other by this Services Agreement, and neither party shall have the right, except as may be granted by
the other party from time to time in writing, to register or attempt to register, or to assert any legal
entitlement to or ownership of any of the Intellectual Property of the other.

         4.     Confidential Infor·mation. Notwithstanding any other provision of this Services
Agreement, the parties agree to maintain in confidence, and not to disclose to any third party, during
the term of this Services Agreement any and all Confidential Information furnished by one party to
the other. "Confidential Information" of a party (the "Disclosing Party") shall mean and include the
Intellectual Property and any information of any nature except for information (i) which at the time
of disclosure is, or subsequently becomes, part of the public domain through no fault of the other
party (the "Receiving Party"); (ii) which at the time of disclosure, is already known to the Receiving
Party and that party can prove such prior knowledge, or (iii) which is subsequently disclosed on a
non-confidential basis to the Receiving Party by a third party whose receipt and disclosure does not
constitute a violation of any confidentiality obligation to such party. Confidential Information may
include, but shall not be limited to, processes, compilations of information, records, specifications,
cost and pricing information, customer lists, catalogs, booklets, technical advertising and selling
data, samples, and the fact of the Disclosing Party' s intent to manufacture or market any new
product, and except for information which is public or general industry knowledge, all information
furnished by the Disclosing Party to the Receiving Party shall be considered to be Confidential
Information, whether or not specifically so designated. Recipient shall take all reasonable steps to
protect the Confidential Information from unauthorized disclosure. The Receiving Party further
agrees not to use any Confidential Information in any way, directly or indirectly, except as required
in the course of the performance of the terms of this Services Agreement and approved by the
Disclosing Party.

         5.      Compliance with Laws. Each party shall at all times and at its own expense (i)
strictly comply with all applicable laws, rules, regulations and governmental orders, now or hereafter
in effect, relating to its performance of this Services Agreement, (ii) pay all fees and other charges
required by such laws, rules, regulations and orders and (iii) maintain in full force and effect all
licenses, permits, authorizations, registrations and qualifications from all applicable governmental
departments and agencies to the extent necessary to perform its obligations hereunder. Without
limiting the generality of the foregoing, the parties specifically acknowledge that certain of the
Intellectual Property may be subject to United States export controls, pursuant to the Export
Administration Regulations, 15 C.F.R. Parts 768-799, and agree to comply strictly with all
requirements of those Regulations.

          6.            Tea·m and Tea·mination.

                6.1     Tea·m. This Services Agreement shall be effective as of the day and year first
set forth above and shall continue in effect until terminated by either party as provided herein.

                6.2      Ter·mination. This Services Agreement may be terminated at any time by
the mutual consent of the parties evidenced by an Agreement in writing signed by all parties, and
either party may terminate this Services Agreement on 30 days written notice to the other party.
Either party may terminate this Services Agreement immediately (i) in the event a material breach of
any term of this Services Agreement by the other party shall continue uncured for a period of30 days
after notice thereof is given in writing by the non-breaching party to the breaching party; (ii) upon a


600 183.3\ 16043.0000                             -2-
                                                                                                           302
                                                                                                       XOE 00538
breach by the other of the provisions of Sections 4 or 5 hereof; (iii) upon the other's insolvency; or
(iv) upon the other's filing of a voluntary or involuntary petition in bankruptcy, assignment for the
benefit of creditors, or any comparable event or proceeding under the laws of the jurisdiction in
which the other is located.

                 6.3     Consequences of Te•·mination.            Upon termination of this Services
Agreement, each party shall immediately cease using all Intellectual Property of the other, cease all
activities pursuant to this Services Agreement, and at the option of the other party, return or destroy
all Intellectual Property in its possession, custody, or control which belongs to or which was received
from the other party.

                6.4    Remedies Cumulative.            The remedies of the parties under this
Agreement shall be valid or binding on the parties unless such change or modification shall be in
writing signed by the party or parties against whom the same is sought to be enforced.

        7.       Indemnity. Each party agrees to indemnify, defend, and hold harmless the other and
the other' s shareholders, directors, officers, and affiliates from and against any and all liability, loss,
damage, costs and expenses, including all attorneys' fees and costs, arising from the other's
negligence or willful misconduct, breach of any provision of this Services Agreement, or
infringement of any third party's proprietary rights or intellectual property by or on behalf of any
person or entity, in connection with the design, manufacture, or use of the Products. Provider shall at
all time carry and maintain a policy or policies of insurance of a type and in amounts reasonably
necessary to protect it from third party claims and, to the extent necessary to satisfy its
indemnification obligations to Recipient hereunder, assigns its rights under such policies of
insurance to Recipient.

          8.            Miscellaneous P•·ovisions.

               8.1     Relationship of the Pa•·ties. This Services Agreement shall in no way
constitute the parties hereto partners or joint venturers, and is being entered into solely for the
administrative convenience of both parties. This Services Agreement is not for the benefit of any
third party.

                8.2     Seve•·ability. If any provision of this Services Agreement shall be held
unenforceable, either by operation of law or otherwise, the remainder of the Services Agreement
shall nevertheless remain in full force and effect, it being the intent of the parties that this Services
Agreement will be deemed to have been amended by modifying such provision to the extent
necessary to render it valid, legal and enforceable while preserving its intent or, if such modification
is not possible, by substituting therefore another provision that is legal and enforceable and that
achieves the same objective.

                8.3     No Waive•·· No express or implied waiver by any party of any provision of
this Services Agreement or of any breach or default of the other party shall constitute a continuing
waiver, and no waiver by any party shall prevent such party from enforcing any and all other
provisions of this Services Agreement or from acting upon such other provisions or upon any other
or subsequent breach or default by the other party.




600 183.3\ 16043.0000                                -3-
                                                                                                               303
                                                                                                           XOE 00539
                 8.4     Force Majem·e. If the performance of any part of this Services Agreement
by either party, or of any obligation under this Services Agreement, is prevented, restricted,
interfered with, or delayed by reason of any cause beyond the reasonable control of the party liable to
perform, unless conclusive evidence to the contrary is provided, the party so affected shall, on giving
written notice to the other party, be excused from such performance to the extent of such prevention,
restriction, interference or delay, provided that the affected party shall use its reasonable best efforts
to avoid or remove such causes of nonperformance and shall continue performance with the utmost
dispatch whenever such causes are removed. When such circumstances arise, the parties shall
discuss what, if any, modification of the terms of this Services Agreement may be required in order
to arrive at an equitable solution.

                 8. 5   Successo•·s and Assigns. Thi s Services Agreement shall be binding on and
shall inure to the benefit of the parties, Affiliates, their respective successors, successors in title, and
assigns, and each party agrees, on behalf of it, its Affiliates, successors, successors in title, and
assigns, to execute any instruments that may be necessary or appropriate to carry out and execute the
purpose and intentions of this Services Agreement and hereby authorizes and directs its Affiliates,
successors, successors in title, and assigns to execute any and all such instruments. Each and every
successor in interest to any party or Affiliate, whether such successor acquires such interest by way
of gift, devise, assignment, purchase, conveyance, pledge, hypothecation, foreclosure, or by any
other method, shall hold such interest subject to all of the terms and provisions of this Services
Agreement. The rights of the parties, Affiliates, and their successors in interest, as among
themselves, shall be governed by the terms of this Services Agreement, and the right of any party,
Affiliate or successor in interest to assign, sell, or otherwise transfer or deal with its interests under
this Services Agreement shall be subject to the limitations and restrictions of this Services
Agreement.

                         "Affiliate" or "Affiliates" shall mean any corporation, firm, partnership or
other entity, whether de jure or de facto, that directly or indirectly owns, is owned by, or is under
common ownership with a party to this Services Agreement to the extent of at least 50 percent of the
equity having the power to vote on or direct the affairs of the entity and any person, firm,
partnership, corporation or other entity actually controlled by, controlling, or under common control
with a party to this Services Agreement.

                8.6    Notices. All notices, demands, requests, consents, statements, satisfactions,
waivers, designations, refusals, confirmations, denials and other communications that may be
required or otherwise provided for or contemplated hereunder shall be in writing and shall be
deemed to be properly given and received (i) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged, (ii) one business day after having been deposited for
overnight delivery with Federal Express or another comparable overnight courier service, or (iii)
three (3) business days after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by registered or certified mail, postage prepaid,
addressed as follows:




600183.3\ 16043.0000                                -4-
                                                                                                               304
                                                                                                           XOE 00540
If to Recipient:                                          If to Provider:
XO Enet·gy Wo..tdwide, LLLP                               XO Enet·gy, LLC
6501 Red Hook Plaza, Suite 201                            1619 New London Rd
St. Thomas, VI 00802                                      Landenbet·g, PA 19350

or such other person or persons at such address or addresses as may be designated by written notice
to the other parties hereunder.

                8.7     Tt·ansfet·ability. Neither Provider nor Recipient shall be free to transfer the
rights or obligations under this Services Agreement to any other party, whether by sale, operation of
law, pledge, assignment, or otherwise, without obtaining the prior written consent of the other party.

               8.8     Su.-vival. All terms and provisions of this Services Agreement intended to
be observed and performed after the expiration or termination of this Services Agreement shall
survive such expiration or termination, and shall continue in full force and effect.

                8.9    Amendments. No change, modification, or amendment of this Services
Agreement shall be valid or binding on the parties unless such change or modification shall be in
writing signed by the party or parties against whom the same is sought to be enforced.

                8.10 Fm·the•· Assm·ances. Each party hereby covenants and agrees that it shall
execute and deliver such deeds and other documents as may be required to implement any of the
provisions of this Services Agreement.

               8.11   Countet·pat·ts. This Services Agreement may be executed in multiple
copies, each of which shall for all purposes constitute Services Agreement, binding on the parties,
and each party hereby covenants and agrees to execute all duplicates or replacement counterparts of
this Services Agreement as may be required.

               8.12 Costs and Expenses. Unless otherwise provided in this Services Agreement,
each party shall bear all fees and expenses required to be paid in connection with this Services
Agreement or its performance hereunder.

                 8.13 Title and Captions. Section titles or captions contained in this Services
Agreement are inserted only as a matter of convenience and for reference purposes and in no way
define, limit, extend or describe the scope of this Services Agreement or the intent of any provisions
thereof.

                 8.14 Goveming Laws. This Services Agreement shall be deemed made in, and
governed by, the laws of the State of Delaware and in the event of a dispute, each Party hereby
consents to the jurisdiction of the appropriate courts of the State of Delaware to resolve such dispute.

                        8.15   Integt·ation.   This Agreement constitutes the full and complete agreement
of the parties.




600 183.3\ 16043.0000                                   -5-
                                                                                                            305
                                                                                                        XOE 00541
                 8.16 Number and Gender. Whenever required by the context, the singular
 number shall include the plural, the plural number shall include the singular, and the gender of any
 pronoun shall include all senders.

                8.17 Computation of Time. Whenever the last day for the exercise of any
privilege or the discharge of any duty hereunder shall fa ll on a Saturday, Sunday, or any public or
legal holiday, whether local or national, the person having such privilege, or to discharge such duty.

        IN WITNESS WHEREOF, the parties have caused this Services Agreement to be executed
by their duly authorized representatives, effective as of the day and year first written above.


                                       XO ENERGY, LLC




                                       By ~
                                       Name :~
                                       Title:   t&o L.e N ~~


                                       XO ENERGY WORLDWIDE, LLLP




600183.3\ 16043.0000                             -6-
                                                                                                         306
                                                                                                     XOE 00542
                                            EXHIBIT "A"

                                          Technical Se1·vices


Service Category                                                                       Initials/Date

0       Executive management & administration                                          _ __cl_ __
0       Product marketing and sales                                                    ___/___
0       Information support services (information technology)                          ___/___
0       Centralized purchasing (including supplier identification and qualification,
        materials management and inbound logistics)                                    _ __cl_ __
0       Engineering (product design, customization, process engineering, and           _ __cl_ __
        technical support and similar services)
0       Procurement and logistics                                                      _ __cl_ __
0       Finance (50% of cost to be charged)                                            _ __cl_ __
0       Customer support                                                               ___/___
0       Test engineering                                                               _ __cl_ __
0       Quality control and product warranty                                           _ __cl_ __
0       Authority to negotiate sales contracts on Recipient's behalf                   _ __cl_ __




600 183.3\ 16043.0000                             A-1
                                                                                                        307
                                                                                                       XOE 00543
                                           EXHIBIT "B"


The services fees are determined based on a cost allocation with or without a markup depending on
the service.

For the current period, services that are subject to a markup will be marked up by 14.1 %.




600 183.3\ 16043.0000                            A-2
                                                                                                    308
                                                                                                XOE 00544